Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May 12, 2014, by
and among Telik, Inc., a Delaware corporation, with headquarters located at 2100
Geng Road, Suite 102, Palo Alto, California 94303 (the “Company” or “Parent”),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. The Company has authorized a new series of convertible preferred stock of the
Company designated as Series B Convertible Preferred Stock, the terms of which
are set forth in the certificate of designation for such series of preferred
stock (the “Certificate of Designations”) in the form attached hereto as Exhibit
A (together with any convertible preferred shares issued in replacement thereof
in accordance with the terms thereof, the “Preferred Shares”), which Preferred
Shares shall be convertible into the Company’s common stock, par value $0.01 per
share (the “Common Stock”), in accordance with the terms of the Certificate of
Designations (as converted, collectively, the “Conversion Shares”).

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of Preferred
Shares set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate number for all Buyers shall be 1,250,000) and
(ii) Warrants, in substantially the form attached hereto as Exhibit B (the
“Warrants”), representing the right to acquire that number of shares of Common
Stock set forth opposite such Buyer’s name in column (4) on the Schedule of
Buyers (which aggregate number for all Buyers shall be 625,000) (as exercised,
collectively, the “Warrant Shares”).

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

E. The Preferred Shares, the Conversion Shares, the Warrants and the Warrant
Shares collectively are referred to herein as the “Securities”.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

(a) Purchase of Preferred Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees
to purchase from the Company on the Closing Date (as defined below), (x) the
number of Preferred Shares as is set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers and (y) Warrants to acquire up to that number of
Warrant Shares as is set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers (the “Closing”).

(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such other date and time
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.

(c) Purchase Price. The aggregate purchase price for the Preferred Shares and
the Warrants to be purchased by each Buyer at the Closing (the “Purchase Price”)
shall be the amount set forth opposite each Buyer’s name in column (5) of the
Schedule of Buyers. Each Buyer shall pay $2.00 for each Preferred Share and
related Warrants to be purchased by such Buyer at the Closing.

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Preferred Shares and the Warrants to be issued and
sold to such Buyer at the Closing (less, in the case of Bio IP Ventures LLC (the
“Lead Investor”), the amounts withheld pursuant to Section 4(g)), by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions and (ii) the Company shall deliver to each Buyer the Preferred
Shares (in such denominations as is set forth opposite such Buyer’s name in
column (3) on the Schedule of Buyers) which such Buyer is then purchasing
hereunder along with the Warrants (exercisable for the number of shares of
Common Stock as is set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers) which such Buyer is purchasing hereunder, in each case duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Preferred
Shares and the Warrants, (ii) upon conversion of the Preferred Shares will
acquire the Conversion Shares and (iii) upon exercise of the Warrants will
acquire the Warrant Shares issuable upon exercise of the Warrants, in each case,
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance

 

- 2 -



--------------------------------------------------------------------------------

with or pursuant to a registration statement or an exemption under the 1933 Act.
Such Buyer is acquiring the Securities hereunder in the ordinary course of its
business. Such Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person (as defined below) to distribute any of
the Securities. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(b) Buyer Status. At the time such Buyer was offered the Securities, it was, and
at the date hereof it is, and on each date on which it exercises the Warrants
(other than pursuant to a cashless exercise), it will be an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D. Such Buyer is
not a registered broker-dealer under Section 15 of the Exchange Act and is not
subject to any Disqualification Event (as defined in Section 3(v) below.

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively,

 

- 3 -



--------------------------------------------------------------------------------

“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f).

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants and, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act as contemplated by the Registration Rights Agreement, the
stock certificates representing the Conversion Shares and the Warrant Shares,
except as set forth below, shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by

 

- 4 -



--------------------------------------------------------------------------------

electronic delivery at the applicable balance account at The Depository Trust
Company (“DTC”), if (i) such Securities are sold or transferred pursuant an
effective registration statement (including a Registration Statement) covering
the resale of such Securities by the Buyers prior to the consummation of the
Merger (as defined in the Certificate of Designations), (ii) from and after the
consummation of the Merger, such Securities are registered for resale under the
1933 Act, (iii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (iv) the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A. The Company shall be responsible for the fees
of its transfer agent and all DTC fees associated with such issuance.

(h) Validity; Enforcement. This Agreement and the other Transaction Documents to
which such Buyer is a party have been duly and validly authorized, executed and
delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the other Transaction Documents to which such Buyer is a party and
the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

(j) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Buyer for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Buyer.

(k) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

- 5 -



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants as of the date hereof (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Buyers that except as set forth in the
Schedules delivered herewith or as disclosed in the SEC Documents:

(a) Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any joint venture or any entity in
which the Company, directly or indirectly, owns any of the capital stock or
holds an equity or similar interest) are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Parent Material Adverse
Effect (as defined in the Merger Agreement (as defined in the Certificate of
Designations)). The Company has no Subsidiaries other than Tacoma Acquisition
Corp. (“Merger Sub”). Merger Sub was formed solely for the purpose of engaging
in the Contemplated Transactions (as defined in the Merger Agreement). All of
the issued and outstanding capital stock of Merger Sub, which consists of 100
shares of common stock, $0.01 par value, is validly issued, fully paid and
non-assessable, and is owned, beneficially and of record, by Parent, free and
clear of any claim, lien, Encumbrance (as defined in the Merger Agreement), or
agreement with respect thereto. Merger Sub is not in violation of any provisions
of its certificate of incorporation or bylaws.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Warrants, the Registration
Rights Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Voting Agreement (as defined in Section 4(q)), the Lock-Up
Agreements (as defined in Section 7(xii)) and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Preferred Shares and the
Warrants, the reservation for issuance and the issuance of the Conversion Shares
issuable upon conversion of the Preferred Shares and the reservation for
issuance and issuance of Warrant Shares issuable upon exercise of the Warrants
have been duly authorized by the Company’s Board of Directors and (other than
the filing with the SEC of one or more Registration Statements (as defined in
the Registration Rights Agreement) in accordance with the requirements of the
Registration Rights Agreement and other filings as may be required by state
securities agencies) no further filing, consent, or authorization is required by
the Company, its Board of Directors or its stockholders. This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The Certificate of Designations in the form
attached hereto as Exhibit A has been filed with the Secretary of State of the
State of Delaware and is in full force and effect, enforceable against the
Company in accordance with its terms and has not been amended.

 

- 6 -



--------------------------------------------------------------------------------

(c) Issuance of Securities. The issuance of the Preferred Shares and the
Warrants are duly authorized and, upon issuance in accordance with the terms of
the Transaction Documents, shall be validly issued and free from all taxes,
liens and charges with respect to the issue thereof and the Preferred Shares
shall be entitled to the rights and preferences set forth in the Certificate of
Designations. As of the Closing, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals or exceeds (the
“Required Reserved Amount”) the sum of (i) 300% of the maximum number of
Conversion Shares issuable upon conversion of the Preferred Shares (assuming for
purposes hereof, that the Preferred Shares are convertible at the initial
Conversion Price and without taking into account any limitations on the
conversion of the Preferred Shares set forth in the Certificate of
Designations), and (ii) the maximum number of Warrant Shares issuable upon
exercise of the Warrants, each as of the Trading Day (as defined in the
Warrants) immediately preceding the applicable date of determination (without
taking into account any limitations on the exercise of the Warrants set forth in
the Warrants). As of the date hereof, there are 100,000,000 shares of Common
Stock authorized and unissued. Upon conversion of the Preferred Shares in
accordance with the Certificate of Designations or exercise of the Warrants in
accordance with the Warrants, as the case may be, the Conversion Shares and the
Warrant Shares, respectively, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Assuming the accuracy of each
of the representations and warranties of the Buyers set forth in Section 2 of
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares and the Warrants and reservation for issuance and issuance
of the Conversion Shares and the Warrant Shares) will not (i) result in a
violation of the Certificate of Incorporation or Bylaws (each, as defined in
Section 3(r)) of the Company, any memorandum of association, certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or the articles of
association or bylaws of the Company or any of its Subsidiaries or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of The NASDAQ Capital Market (the “Principal
Market”) and applicable laws of the State of Delaware and any other state laws)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

(e) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings

 

- 7 -



--------------------------------------------------------------------------------

and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Closing
Date, and the Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the consent, registration, application or filings
pursuant to the preceding sentence. Other than as described in the Company’s SEC
Documents, the Company is not in violation of the listing requirements of the
Principal Market and has no knowledge of any facts that would reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future. The
issuance by the Company of the Securities shall not have the effect of delisting
or suspending the Common Stock from the Principal Market.

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)). The Company further acknowledges that
no Buyer is acting as a financial advisor or fiduciary of the Company or any of
its Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim, except as a result of a breach or inaccuracy in the
representations and warranties of the applicable Buyer set forth in Section 2
above. Neither the Company nor any of its Subsidiaries has engaged any placement
agent or other agent in connection with the sale of the Securities.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require the approval
of the stockholders of the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are

 

- 8 -



--------------------------------------------------------------------------------

listed or designated. None of the Company, its Subsidiaries, their affiliates
and any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would require registration of any of the
Securities under the 1933 Act or cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable stockholder
approval provisions.

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Preferred Shares will increase
in certain circumstances. The Company further acknowledges that its obligation
to issue Conversion Shares upon conversion of the Preferred Shares in accordance
with this Agreement and the Certificate of Designations, and its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The Company has not adopted a currently effective
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

(k) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(l) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities, and for so long any Buyer holds any Securities, will not
be, an “investment company,” a company controlled by an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

(m) Eligibility for Registration. The Company is eligible to register the
Conversion Shares and the Warrant Shares for resale by the Buyers using Form S-3
promulgated under the 1933 Act.

(n) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

- 9 -



--------------------------------------------------------------------------------

(o) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

(p) Acknowledgement Regarding Buyers’ Trading Activity. The Company acknowledges
and agrees that (i) none of the Buyers has been asked to agree, nor has any
Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) any Buyer,
and counter-parties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iii) each Buyer shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that one or more
Buyers may engage in hedging and/or trading activities at various times during
the period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Conversion Shares and/or the Warrant
Shares are being determined and (b) such hedging and/or trading activities, if
any, can reduce the value of the existing stockholders’ equity interest in the
Company both at and after the time the hedging and/or trading activities are
being conducted. The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Certificate of Designations, the Warrants or any of the documents executed in
connection herewith.

(q) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended.

(r) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries or
affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

(s) No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

- 10 -



--------------------------------------------------------------------------------

(t) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that each
of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyers
regarding the Company, or any of its Subsidiaries, their business and the
transactions contemplated hereby, including the disclosure schedules to this
Agreement, furnished by or on behalf of the Company is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

(u) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the 1933 Act.

(v) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

(w) Other Covered Persons. The Company is not aware of any Person that has been
or will be paid (directly or indirectly) remuneration for solicitation of Buyers
or potential purchasers in connection with the sale of any Regulation D
Securities.

 

- 11 -



--------------------------------------------------------------------------------

(x) Capitalization.

(i) As of the date hereof, the authorized capital stock of Parent consists of
100,000,000 shares of Common Stock and 5,000,000 shares Parent Preferred Stock
(as defined in the Merger Agreement). As of the date hereof, there are 4,583,096
shares of Common Stock issued and outstanding and no shares of Parent Preferred
Stock (as defined in the Merger Agreement) issued and outstanding. As of the
date hereof, there are no shares of Common Stock and no shares of Parent
Preferred Stock (as defined in the Merger Agreement) held in the treasury of
Parent. Parent has no shares of Common Stock or Parent Preferred Stock (as
defined in the Merger Agreement) reserved for issuance other than as described
above. The outstanding shares of Common Stock have been duly authorized, validly
issued, fully paid and nonassessable and not subject to preemptive rights, and
were not issued in violation of the material terms of any agreement or
understanding binding upon Parent at the time at which they were issued and were
issued in compliance with the Parent Charter (as defined in the Merger
Agreement) and Parent Bylaws (as defined in the Merger Agreement) and all
applicable Laws (as defined in the Merger Agreement). Except for the Parent
Stock Option Plans (as defined in the Merger Agreement) and the Parent Common
Stock Warrants (as defined in the Merger Agreement), Parent does not have and is
not bound by any outstanding subscriptions, options, warrants, calls,
commitments, restricted stock, restricted stock unit, stock appreciate rights,
convertible note, rights agreements (whether or not currently exercisable),
arrangements, undertakings or agreements of any character calling for Parent to
issue, deliver, or sell, or cause to be issued, delivered, sold or otherwise
issue any shares of Common Stock or any other equity or voting security of
Parent or any Subsidiary (as defined in the Merger Agreement) of Parent or any
securities convertible into, exchangeable for, or representing the right to
subscribe for, purchase, or otherwise receive any shares of Common Stock or any
other equity security of Parent or any Subsidiary (as defined in the Merger
Agreement) of Parent or obligating Parent or any such Subsidiary (as defined in
the Merger Agreement) to grant, extend, or enter into any such subscriptions,
options, warrants, calls, commitments, restricted stock, restricted stock unit,
stock appreciation rights, convertible note, rights agreements (whether or not
currently exercisable), or any other similar arrangements, undertakings or
agreements, including any promise or commitment to grant or issue securities to
an employee of or other provider of services to the Parent. There are no
registration rights, repurchase or redemption rights, anti-dilutive rights,
voting agreements, voting trusts, preemptive rights or restrictions on transfer
relating to any capital stock of Parent. The Parent does not have and is not
bound by any Contract pursuant to which the Parent or any of its Subsidiaries is
or may become obligated to issue, distribute or otherwise deliver to holder of
any shares of Parent Capital Stock (as defined in the Merger Agreement) any
evidences of indebtedness or assets of the Parent or any of its Subsidiaries (as
defined in the Merger Agreement). To the Knowledge (as defined in the Merger
Agreement) of the Parent, no condition or circumstance exists that may give rise
to or provide a reasonable basis for the assertion of a claim by any Person (as
defined in the Merger Agreement) to the effect that such Person (as defined in
the Merger Agreement) owns, or is entitled to acquire or receive any shares of
Parent Capital Stock (as defined in the Merger Agreement) or other securities of
the Parent or MabVax Therapeutics, Inc. (“MabVax”) or any of their Subsidiaries
(as defined in the Merger Agreement). The Parent has never issued any restricted
stock units and there are no shares of restricted stock outstanding except as
set forth in Section 3.2(a) of the Parent Disclosure Schedule (as defined in the
Merger Agreement).

(ii) As of the date hereof, there are 227,591 shares of Common Stock issuable
upon exercise of all outstanding Parent Stock Options (as defined in the Merger

 

- 12 -



--------------------------------------------------------------------------------

Agreement), subject to adjustment on the terms set forth in the Parent Stock
Option Plans (as defined in the Merger Agreement). Section 3.2(b) of the Parent
Disclosure Schedule (as defined in the Merger Agreement) sets forth a true,
correct and complete list, as of the date hereof, of (i) the name of the holder
of each Parent Stock Option (as defined in the Merger Agreement), (ii) the date
each Parent Stock Option (as defined in the Merger Agreement) was granted,
(iii) the number, issuer and type of securities subject to each such Parent
Stock Option (as defined in the Merger Agreement), (iv) the expiration date of
each such Parent Stock Option (as defined in the Merger Agreement), (v) the
vesting schedule of each such Parent Stock Option (as defined in the Merger
Agreement), (vi) the price at which each such Parent Stock Option (as defined in
the Merger Agreement) (or each component thereof, if applicable) may be
exercised, (vii) the number of shares of Common Stock issuable upon the exercise
of such, or upon the conversion of all securities issuable upon the exercise of
such, Parent Stock Options (as defined in the Merger Agreement) and
(viii) whether and to what extent the exercisability of each Parent Stock Option
(as defined in the Merger Agreement) will be accelerated upon consummation of
the Contemplated Transactions (as defined in the Merger Agreement) or any
termination of employment thereafter. Except as set forth in Section 3.2(b) of
the Parent Disclosure Schedule (as defined in the Merger Agreement), no Parent
Stock Option (as defined in the Merger Agreement) is subject to any accelerated
vesting solely as a result of the Contemplated Transaction (as defined in the
Merger Agreement).

(iii) As of the date hereof, there are no shares of Common Stock subject to
outstanding Parent Restricted Stock Awards (as defined in the Merger Agreement)
and no shares of Common Stock subject to outstanding Parent Restricted Stock
Unit Awards (as defined in the Merger Agreement). Section 3.2(c) of the Parent
Disclosure Schedule (as defined in the Merger Agreement) sets forth each Parent
Restricted Stock Award (as defined in the Merger Agreement) and Parent
Restricted Stock Unit Award (as defined in the Merger Agreement) outstanding as
of the date of the Merger Agreement and the number of shares of Common Stock
subject to the award.

(iv) The Common Stock and Parent Series A Preferred Stock (as defined in the
Merger Agreement) to be issued in the Merger will, when issued in accordance
with the provisions of the Merger Agreement, have been duly authorized, and be
validly issued, fully paid and nonassessable.

(y) SEC Filings; Financial Statements.

(i) Parent has filed or furnished, as applicable, on a timely basis all forms,
statements, certifications, reports and documents required to be filed or
furnished by it with the SEC under the 1934 Act or the 1933 Act since January 1,
2012 (the forms, statements, reports and documents filed or furnished since
January 1, 2012 and those filed or furnished subsequent to the date hereof,
including any amendments thereto, the “Parent SEC Reports”).

(ii) Each of the Parent SEC Reports, at the time of its filing or being
furnished complied in all material respects with the applicable requirements of
the 1933 Act, the 1934 Act and the Sarbanes-Oxley Act (as defined in the Merger
Agreement), and any rules and regulations promulgated thereunder applicable to
the Parent SEC Reports, or, if not yet filed or furnished, will to the Knowledge
(as defined in the Merger Agreement) of Parent comply in all

 

- 13 -



--------------------------------------------------------------------------------

material respects with the applicable requirements of the 1933 Act, the 1934 Act
and the Sarbanes-Oxley Act (as defined in the Merger Agreement), and any rules
and regulations promulgated thereunder applicable to the Parent SEC Reports. As
of their respective dates (or, if amended prior to the date hereof, as of the
date of such amendment), the Parent SEC Reports did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading, and any Parent SEC
Reports filed or furnished with the SEC subsequent to the date hereof will not
to Parent’s knowledge, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.

(iii) As of the date of the Merger Agreement, Parent has timely responded to all
comment letters of the staff of the SEC relating to the Parent SEC Reports, and
the SEC has not advised Parent that any final responses are inadequate,
insufficient or otherwise non-responsive. Parent has made available to the
MabVax true, correct and complete copies of all comment letters, written
inquiries and enforcement correspondence between the SEC, on the one hand, and
Parent, on the other hand, occurring since January 1, 2013 and will, reasonably
promptly following the receipt thereof, make available to the MabVax any such
correspondence sent or received after the date of the Merger Agreement. To the
Knowledge (as defined in the Merger Agreement) of Parent, as of the date of the
Merger Agreement, none of the Parent SEC Reports is the subject of ongoing SEC
review or outstanding SEC comment.

(iv) (i) Each of the consolidated financial statements (including, in each case,
any notes or schedules thereto) included in or incorporated by reference into
the Parent SEC Reports fairly present, in all material respects, the
consolidated financial position of Parent as of its date, or, in the case of the
Parent SEC Reports filed after the date hereof, will fairly present, in all
material respects, the consolidated financial position of Parent as of its date
and each of the consolidated statements of income, changes in stockholders’
equity (deficit) and cash flows included in or incorporated by reference into
the Parent SEC Reports (including any related notes and schedules) fairly
presents in all material respects, the results of operations, retained earnings
(loss) and changes in financial position, as the case may be, of such companies
for the periods set forth therein (except as indicated in the notes thereto, and
in the case of unaudited statements, as may be permitted by the rules of the
SEC, and subject to normal year-end audit adjustments that will not be material
in amount or effect), in each case in accordance with GAAP (as defined in the
Merger Agreement) consistently applied during the periods involved, except as
may be noted therein, or in the case of Parent SEC Reports filed after the date
hereof, will fairly present, in all material respects, the results of
operations, retained earnings (loss) and changes in financial position, as the
case may be, of such companies for the periods set forth therein (except as
indicated in the notes thereto, and in the case of unaudited statements, as may
be permitted by the rules of the SEC, and subject to normal year-end audit
adjustments that will not be material in amount or effect), in each case in
accordance with GAAP consistently applied during the periods involved, except as
may be noted therein (the “Parent Financial Statements”).

(v) Parent has designed and maintains a system of internal controls over
financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the 1934
Act) sufficient

 

- 14 -



--------------------------------------------------------------------------------

to provide reasonable assurance regarding the reliability of financial
reporting, and, to the Knowledge (as defined in the Merger Agreement) of Parent,
such system is effective in providing such assurance. Parent (i) maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e)
of the 1934 Act) designed to ensure that information required to be disclosed by
Parent in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported within the time periods specified by the
SEC’s rules and forms and, to the Knowledge (as defined in the Merger Agreement)
of Parent, such disclosure controls and procedures are effective (ii) has
disclosed, based on the most recent evaluation of its chief executive officer
and its chief financial officer prior to the date hereof, to Parent’s auditors
and the Audit Committee of the Board of Directors of Parent (and made summaries
of such disclosures available to MabVax) (A) (i) any significant deficiencies in
the design or operation of internal control over financial reporting that would
adversely affect in any material respect Parent’s ability to record, process,
summarize and report financial information and (ii) any material weakness in
internal control over financial reporting, and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Parent’s internal controls over financial reporting. Parent has
materially complied with or substantially addressed such deficiencies, material
weaknesses or fraud. Parent is in compliance in all material respects with all
effective provisions of the Sarbanes-Oxley Act (as defined in the Merger
Agreement).

(vi) Each of the principal executive officer of Parent and the principal
financial officer of Parent (or each former principal executive officer of
Parent and each former principal financial officer of Parent, as applicable) has
made all certifications required by Rule 13a-14 or 15d-14 under the 1934 Act or
Sections 302 and 906 of the Sarbanes-Oxley Act (as defined in the Merger
Agreement) and the rules and regulations of the SEC promulgated thereunder with
respect to the Parent SEC Reports, and the statements contained in such
certifications were true and correct on the date such certifications were made.
For purposes of this Section 3(y)(vi), “principal executive officer” and
“principal financial officer” has the meanings given to such terms in the
Sarbanes-Oxley Act (as defined in the Merger Agreement). Parent has no
outstanding, nor has Parent arranged any outstanding, “extensions of credit” to
directors or executive officers in violation of Section 402 of the
Sarbanes-Oxley Act (as defined in the Merger Agreement).

(vii) Parent nor, to the Knowledge (as defined in the Merger Agreement) of
Parent, any director, officer, employee, or internal or external auditor of
Parent has received or otherwise had or obtained actual Knowledge (as defined in
the Merger Agreement) of any substantive material complaint, allegation,
assertion or claim, whether written or oral, that Parent has engaged in
questionable accounting or auditing practices

(z) Absence of Changes. Except as set forth (x) in Parent SEC Reports and (y) on
Section 3.6 of the Parent Disclosure Schedule (as defined in the Merger
Agreement), after December 31, 2013 and on or before the date of the Merger
Agreement:

(i) there has not been any change, event, circumstance or condition to the
Knowledge (as defined in the Merger Agreement) of Parent that, individually or
in the aggregate, has had a Parent Material Adverse Effect (as defined in the
Merger Agreement);

 

- 15 -



--------------------------------------------------------------------------------

(ii) there has been no split, combination or reclassification of any of the
outstanding shares of Parent’s capital stock, and Parent has not declared or
paid any dividends on or made any other distributions (in either case, in stock
or property) on or in respect of the outstanding shares of Parent’s capital
stock;

(iii) Parent has not allotted, reserved, set aside or issued, authorized or
proposed the allotment, reservation, setting aside or issuance of, or purchased
or redeemed or proposed the purchase or redemption of, any shares in its capital
stock or any class of securities convertible or exchangeable into, or rights,
warrants or options to acquire, any such shares or other convertible or
exchangeable securities;

(iv) except as required as a result of a change in applicable Laws (as defined
in the Merger Agreement) or GAAP (as defined in the Merger Agreement), there has
not been any material change in any method of accounting or accounting practice
by Parent;

(v) Parent has not (i) acquired or sold, pledged, leased, encumbered or
otherwise disposed of any material property or assets or agreed to do any of the
foregoing or (ii) incurred or committed to incur capital expenditures in excess
of $100,000, in the aggregate;

(vi) there has been no transfer (by way of a license or otherwise) of, or
agreement to transfer to, any Person’s rights to any Parent Intellectual
Property (as defined in the Merger Agreement);

(vii) there has been no notice delivered to Parent of any claim of ownership by
a third party of any Parent Intellectual Property (as defined in the Merger
Agreement) owned or developed by Parent, or of infringement by Parent of any
third party’s Intellectual Property (as defined in the Merger Agreement);

(viii) there has not been any (i) grant of any severance or termination pay to
any employee of Parent; (ii) entry into any employment, deferred compensation,
severance or other similar plan or agreement (or any amendment to any such
existing agreement) with any new or current employee of Parent; (iii) change in
the compensation, bonus or other benefits payable or to become payable to its
directors, officers, employees or consultants, except as required by any
pre-existing plan or arrangement set forth in Section 3.6(h) of the Parent
Disclosure Schedule (as defined in the Merger Agreement); or (iv) termination of
any officers or key employees of Parent;

(ix) there has been no material reevaluation by Parent of any of its assets,
including, without limitation, writing down the value of capitalized inventory
or writing off notes or accounts receivable other than in the ordinary course;
or

(x) there has not been any agreement to do any of the foregoing.

(aa) Title to Assets.

(i) Parent owns, and has good and valid title to, or, in the case of leased
properties and assets, valid leasehold interests in, all tangible properties or
assets and equipment used or held for use in its business or operations as
presently conducted.

 

- 16 -



--------------------------------------------------------------------------------

(ii) All of said assets are owned by Parent free and clear of any Encumbrances
(as defined in the Merger Agreement), except for: (i) any lien for current Taxes
(as defined in the Merger Agreement) not yet due and payable or for Taxes (as
defined in the Merger Agreement) that are being contested in good faith and for
which adequate reserves have been made on Parent’s audited consolidated balance
sheet at December 31, 2013; (ii) minor liens that have arisen in the Ordinary
Course of Business (as defined in the Merger Agreement) and that do not (in any
case or in the aggregate) materially detract from the value of the assets
subject thereto or materially impair the operations of Parent, taken as a whole;
and (iii) Encumbrances (as defined in the Merger Agreement) described in
Section 3.7 of the Parent Disclosure Schedule (as defined in the Merger
Agreement).

(bb) Properties.

(i) The Parent SEC Reports identify each parcel of Parent Leased Real Property
(as defined in the Merger Agreement). With respect to each Parent Lease (as
defined in the Merger Agreement), except as would not, individually or in the
aggregate, have a Parent Material Adverse Effect (as defined in the Merger
Agreement):

(1) Neither Parent, nor, to the Knowledge (as defined in the Merger Agreement)
of Parent, any other party to any Parent Leases (as defined in the Merger
Agreement) is in breach or default, and, to the Knowledge (as defined in the
Merger Agreement) of Parent, no event has occurred which, with notice or lapse
of time, would constitute such a breach or default or permit termination,
modification or acceleration under the Parent Leases (as defined in the Merger
Agreement);

(ii) Parent holds good title, free and clear of all Encumbrances (as defined in
the Merger Agreement), to all personal property and other non-real estate
assets, in all cases excluding the Parent Intellectual Property (as defined in
the Merger Agreement), necessary to conduct the Parent Business (as defined in
the Merger Agreement), except for Permitted Encumbrances (as defined in the
Merger Agreement). Parent, as lessee, have the right under valid and subsisting
leases to use, possess and control all personal property leased by Parent as now
used, possessed and controlled by Parent, as applicable.

(iii) The Parent Leased Real Property (as defined in the Merger Agreement)
constitutes all of the real property used or occupied by Parent in connection
with the conduct of the Parent Business (as defined in the Merger Agreement).

(iv) Neither Parent has any Parent Owned Real Property (as defined in the Merger
Agreement), nor is Parent a party to or bound by or subject to any agreement,
contract or commitment, or any option to purchase, any real or immovable
property.

(cc) Intellectual Property.

(i) Section 3.9(a) of the Parent Disclosure Schedule (as defined in the Merger
Agreement) contains a complete and accurate list of all (i) Patents (as defined
in the Merger Agreement) owned by Parent or used or held for use by Parent in
the Parent Business (“Parent Patents”), registered and material unregistered
Marks (as defined in the Merger Agreement) owned by Parent or used or held for
use by Parent in the Parent Business (“Parent

 

- 17 -



--------------------------------------------------------------------------------

Marks”) and registered and material unregistered Copyrights (as defined in the
Merger Agreement) owned by Parent or used or held for use by Parent in the
Parent Business (“Parent Copyrights”), (ii) licenses, sublicenses or other
agreements under which Parent is granted rights by others in the Parent
Intellectual Property (as defined in the Merger Agreement) (“Parent
Licenses-In”) (other than commercial off the shelf software or materials
transfer agreements), and (iii) licenses, sublicenses or other agreements under
which Parent has granted rights to others in the Parent Intellectual Property
(as defined in the Merger Agreement) (“Parent Licenses-Out”).

(ii) With respect to the Parent Intellectual Property (as defined in the Merger
Agreement) (i) owned by Parent, Parent exclusively owns such Parent Intellectual
Property (as defined in the Merger Agreement) and (ii) licensed to Parent by a
third party (other than commercial off the shelf software or materials transfer
agreements), such Parent Intellectual Property (as defined in the Merger
Agreement) are the subject of a written license or other agreement; in the case
of the foregoing clauses (i) and (ii) above, free and clear of all Encumbrances
(as defined in the Merger Agreement), other than Encumbrances (as defined in the
Merger Agreement) resulting from the express terms of a Parent License-In or
Parent License-Out or Permitted Encumbrances (as defined in the Merger
Agreement) granted by Parent.

(iii) Except as set forth in Section 3.9(c) of the Parent Disclosure Schedule
(as defined in the Merger Agreement), all Parent Intellectual Property (as
defined in the Merger Agreement) owned by and, to the Knowledge (as defined in
the Merger Agreement) of Parent, all Parent Intellectual Property (as defined in
the Merger Agreement) owned by or exclusively licensed to Parent that has been
issued by, or registered with, or are the subject of an application filed with,
as applicable, the U.S. Patent and Trademark Office, the U.S. Copyright Office
or any similar office or agency anywhere in the world are currently in
compliance with formal legal requirements (including without limitation, as
applicable, payment of filing, examination and maintenance fees, inventor
declarations, proofs of working or use, timely post-registration filing of
affidavits of use and renewal applications), and, to the Knowledge (as defined
in the Merger Agreement) of Parent, all Parent Patents, Parent Marks and Parent
Copyrights, and all intellectual property rights and/or proprietary rights
relating to any of the foregoing, that are owned by Parent are valid and
enforceable.

(iv) To the Knowledge (as defined in the Merger Agreement) of Parent, each
Parent Patent that has been issued by, or registered with, or is the subject of
an application filed with, as applicable, the U.S. Patent and Trademark Office
or any similar office or agency anywhere in the world was issued, registered, or
filed, as applicable, with the correct inventorship and there has been no known
misjoinder or nonjoinder of inventors.

(v) No issued and granted Parent Patent is now involved in any interference,
reissue, reexamination or opposition proceeding; to the Knowledge (as defined in
the Merger Agreement) of Parent, there is no patent or patent application of any
third party that potentially interferes with any issued Parent Patent; all
products made, used or sold under the Parent Patents have been marked with the
proper patent notice.

 

- 18 -



--------------------------------------------------------------------------------

(vi) To the Knowledge of Parent, there are no threatened claims against Parent
or any of its key employees alleging that any of the operation of the Parent
Business (as defined in the Merger Agreement) or any activity by Parent, or the
manufacture, sale, offer for sale, importation, and/or use of any Parent Product
(as defined in the Merger Agreement) infringes or violates any Third Party
Intellectual Property (as defined in the Merger Agreement) or constitutes a
misappropriation of (or in the past constituted a misappropriation of) any
subject matter of any Intellectual Property (as defined in the Merger Agreement)
of any person or entity or that any Parent Intellectual Property (as defined in
the Merger Agreement) is invalid or unenforceable.

(vii) To the Knowledge of Parent, neither the operation of the Parent Business
(as defined in the Merger Agreement), nor any activity by Parent, nor
manufacture, use, importation, offer for sale and/or sale of any Parent Product
(as defined in the Merger Agreement) infringes or violates (or in the past
infringed or violated) any Third Party Intellectual Property (as defined in the
Merger Agreement) or constitutes a misappropriation of (or in the past
constituted a misappropriation of) any subject matter of any Third Party
Intellectual Property (as defined in the Merger Agreement).

(viii) Parent does not have any obligation to compensate any person for the use
of any Intellectual Property (as defined in the Merger Agreement); there are no
settlements, covenants not to sue, consents, judgments, or orders or similar
obligations that: (i) restrict Parent’s rights to use any Intellectual Property
(as defined in the Merger Agreement), (ii) restrict the Parent Business (as
defined in the Merger Agreement), in order to accommodate a third party’s
Intellectual Property (as defined in the Merger Agreement), or (iii) permit
third parties to use any Parent Intellectual Property (as defined in the Merger
Agreement).

(ix) To the Knowledge (as defined in the Merger Agreement) of the Parent, all
former and current employees, consultants and contractors of Parent have
executed written instruments with Parent that assign to Parent all rights, title
and interest in and to any and all (i) inventions, improvements, discoveries,
writings and other works of authorship, and information relating to the Parent
Business(as defined in the Merger Agreement) or any of the products or services
being researched, developed, manufactured or sold by Parent or that may be used
with any such products or services and (ii) Intellectual Property (as defined in
the Merger Agreement) relating thereto; in each case where a Parent Patent is
held by Parent by assignment, the assignment has been duly recorded with the
U.S. Patent and Trademark Office and all similar offices and agencies anywhere
in the world in which foreign counterparts are registered or issued.

(x) To the Knowledge (as defined in the Merger Agreement) of Parent, (i) there
is no, nor has there been any, infringement or violation by any person or entity
of any Parent Intellectual Property (as defined in the Merger Agreement) or the
rights of Parent therein or thereto and (ii) there is no, nor has there been
any, misappropriation by any person or entity of any Parent Intellectual
Property (as defined in the Merger Agreement) or the subject matter thereof.

(xi) Parent has taken reasonable security measures to protect the secrecy,
confidentiality and value of all Trade Secrets (as defined in the Merger
Agreement)

 

- 19 -



--------------------------------------------------------------------------------

owned by Parent or used or held for use by Parent in the Parent Business (as
defined in the Merger Agreement) (the “Parent Trade Secrets”), including,
without limitation, requiring each employee of Parent and each consultant of
Parent and any other person with access to Parent Trade Secrets to execute a
binding confidentiality agreement.

(xii) Following the Effective Time (as defined in the Merger Agreement), the
Surviving Corporation (as defined in the Merger Agreement) will have the same
rights and privileges in the Parent Intellectual Property (as defined in the
Merger Agreement) as Parent had in the Parent Intellectual Property (as defined
in the Merger Agreement) immediately prior to the Effective Time (as defined in
the Merger Agreement).

(dd) Material Contracts. The exhibits to the Parent SEC Reports and Section 3.10
of the Parent Disclosure Schedule (as defined in the Merger Agreement) together
constitute a correct and complete list of each currently effective Parent
Contract (as defined in the Merger Agreement):

(i) relating to the lease of real property by Parent;

(ii) for the purchase of materials, supplies, goods, services, equipment or
other assets for annual payments by Parent of, or pursuant to which in the last
year Parent paid, in the aggregate, $100,000 or more;

(iii) for the sale of materials, supplies, goods, services, equipment or other
assets for annual payments to Parent of, or pursuant to which in the last year
Parent received, in the aggregate, $100,000 or more;

(iv) that relates to any material partnership, joint venture, strategic alliance
or other similar Contract (as defined in the Merger Agreement);

(v) relating to Indebtedness for borrowed money or the deferred purchase price
of property (whether incurred, assumed, guaranteed or secured by any asset),
except for Contracts (as defined in the Merger Agreement) relating to
Indebtedness in an amount not exceeding $250,000 in the aggregate;

(vi) severance or change in control plans;

(vii) in respect of any Parent Intellectual Property (as defined in the Merger
Agreement) that provides for annual payments of, or pursuant to which in the
last year Parent paid or received, in the aggregate, $100,000 or more;

(viii) containing any royalty, dividend or similar arrangement based on the
revenues or profits of Parent;

(ix) any agreement that gives rise to any material payment or benefit in excess
of $100,000 as a result of the performance of the Merger Agreement or any of the
other Contemplated Transactions (as defined in the Merger Agreement);

 

- 20 -



--------------------------------------------------------------------------------

(x) relating to the acquisition or disposition of any material interest in, or
any material amount of, property or assets of Parent or for the grant to any
Person of any preferential rights to purchase any of their assets, other than in
the Ordinary Course of Business (as defined in the Merger Agreement) consistent
with past practice; or

(xi) any agreement (or group of related agreements) the performance of which
requires aggregate payments to or from Parent in excess of $100,000 not listed
above.

With respect to the aforementioned Parent contracts, Parent has made available
to MabVax accurate and complete (except for applicable redactions thereto)
copies of all such contracts, including all amendments thereto. Except as set
forth on Section 3.10 of the Parent Disclosure Schedule (as defined in the
Merger Agreement), Parent has not, nor to Parent’s Knowledge (as defined in the
Merger Agreement), has any other party to a Parent Material Contract (as defined
below), breached, violated or defaulted under, or received notice that it has
breached, violated or defaulted under, any of the terms or conditions of any of
the agreements, contracts or commitments to which Parent is a party or by which
it is bound of the type described in clauses (a) through (m) above (any such
agreement, contract or commitment, a “Parent Material Contract”) in such manner
as would permit any other party to cancel or terminate any such Parent Material
Contract, which has had a Parent Material Adverse Effect (as defined in the
Merger Agreement). The consummation of the Contemplated Transactions (as defined
in the Merger Agreement) will not (either alone or upon the occurrence of
additional acts or events) result in any material payment or payments becoming
due from Parent or the Surviving Corporation (as defined in the Merger
Agreement) to any Person under any Parent Material Contract or give any Person
the right to terminate or alter the provisions of any Parent Material Contract.
No Person is renegotiating any material amount paid or payable to Parent under
any Parent Material Contract or any other material term or provision of any
Parent Material Contract.

(ee) Absence of Undisclosed Liabilities. Parent does not have any Liability (as
defined in the Merger Agreement), individually or in the aggregate, except for:
(a) Liabilities (as defined in the Merger Agreement) identified as such in the
“liabilities” column of the Parent’s audited consolidated balance sheet at
March 31, 2014; (b) normal and recurring current Liabilities (as defined in the
Merger Agreement) that have been incurred by Parent since the date of the
Parent’s audited consolidated balance sheet at March 31, 2014 in the Ordinary
Course of Business (as defined in the Merger Agreement) and which are not in
excess of $100,000 in the aggregate; (c) Liabilities (as defined in the Merger
Agreement) for performance of obligations of Parent under Contracts (as defined
in the Merger Agreement) (other than for breach thereof) solely to the extent
that are expressly set forth in and identifiable by reference to the text of
such Contract (as defined in the Merger Agreement), (d) Liabilities (as defined
in the Merger Agreement) described in Section 3.11 of the Parent Disclosure
Schedule (as defined in the Merger Agreement) and (e) Liabilities (as defined in
the Merger Agreement) incurred in connection with the Contemplated Transactions
(as defined in the Merger Agreement).

(ff) Compliance with Laws; Regulatory Compliance.

(i) Parent is in compliance with all Laws (as defined in the Merger Agreement)
or Orders (as defined in the Merger Agreement), except where any such failure to
be in compliance has not had, or would not reasonably be expected to have,
individually or in the

 

- 21 -



--------------------------------------------------------------------------------

aggregate, a Parent Material Adverse Effect (as defined in the Merger
Agreement). No investigation or review by any Governmental Authority (as defined
in the Merger Agreement) with respect to Parent is pending or, to the Knowledge
(as defined in the Merger Agreement) of the Parent, threatened, nor has any
Governmental Authority (as defined in the Merger Agreement) indicated an
intention to conduct the same which, in each case, would reasonably be expected
to have a material and adverse impact on Parent.

(ii) Parent has not committed nor, to the Knowledge (as defined in the Merger
Agreement) of Parent, has any director, officer or employee of Parent, committed
any act, made any statement or failed to make any statement that would provide a
basis for the FDA (as defined in the Merger Agreement) or any other Parent
Regulatory Agency (as defined in the Merger Agreement) to invoke its policy with
respect to “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” as set forth in 56 Fed. Reg. 46191 (Sept. 10, 1991) and any
amendments thereto. Neither Parent nor, to the Knowledge (as defined in the
Merger Agreement) of Parent, has any director, officer or employee of Parent,
violated any Health Care Law (as defined in the Merger Agreement). There is no
civil, criminal, administrative or other proceeding, notice or demand pending,
received or, to the Knowledge (as defined in the Merger Agreement) of Parent,
threatened against Parent that relates to an alleged violation of any Health
Care Law (as defined in the Merger Agreement). Parent has not nor, to the
Knowledge (as defined in the Merger Agreement) of Parent, has any director,
officer or employee of Parent, has been debarred pursuant to 21 U.S.C. sec.
335a(a) or any similar Law or authorized by 21 U.S.C. sec. 335a(b) or any
similar Law (as defined in the Merger Agreement). There are no consent decrees
(including plea agreements) or similar actions to which Parent or, to the
Knowledge (as defined in the Merger Agreement) of Parent, any director, officer
or employee of Parent, are bound or which relate to Parent Products (as defined
in the Merger Agreement).

(iii) To the Knowledge (as defined in the Merger Agreement) of Parent, all
applications, submissions, information and data utilized by Parent as the basis
for, or submitted by or on behalf of Parent in connection with any and all
requests for a Parent Permit (as defined in the Merger Agreement) relating to
Parent, when submitted to the FDA (as defined in the Merger Agreement) or other
Parent Regulatory Agency (as defined in the Merger Agreement), were true,
correct and complete in all material respects as of the date of submission, and
any updates, changes, corrections or modification to such applications,
submissions, information and data required under applicable Laws (as defined in
the Merger Agreement) have been submitted to the FDA (as defined in the Merger
Agreement) or other Parent Regulatory Agency (as defined in the Merger
Agreement).

(iv) Neither Parent nor, to the Knowledge (as defined in the Merger Agreement)
of Parent, any of the Representatives (as defined in the Merger Agreement),
licensors, licensees, assignors or assignees thereof has received any notice
that the FDA (as defined in the Merger Agreement) or any other Parent Regulatory
Agency (as defined in the Merger Agreement) has initiated, or threatened to
initiate, any Action (as defined in the Merger Agreement) to suspend any
clinical trial, suspend or terminate any Investigational New Drug Application
(as defined in the Merger Agreement) sponsored by Parent or otherwise restrict
the pre-clinical research or clinical study of any Parent Product or any drug
product being developed by any licensee or assignee of the Parent Intellectual
Property (as defined in the Merger Agreement) based on such intellectual
property, or to recall, suspend or otherwise restrict the

 

- 22 -



--------------------------------------------------------------------------------

development or manufacture of any Parent Product (as defined in the Merger
Agreement). Parent is not in receipt of any written notice of, or subject to,
any adverse inspection, finding of deficiency, finding of non-compliance,
investigation, civil or criminal proceeding, hearing, suit, demand, claim,
complaint, inquiry, proceeding, or other compliance or enforcement action
relating to any Parent Products

(gg) Taxes and Tax Returns.

(i) Each material Tax Return (as defined in the Merger Agreement) required to be
filed by, or on behalf of, Parent, and each material Tax Return (as defined in
the Merger Agreement) in which Parent was required to be included, has been
timely filed. Each such Tax Return (as defined in the Merger Agreement) was
true, correct and complete in all material respects.

(ii) Parent (i) has paid (or has had paid on its behalf) all material Taxes (as
defined in the Merger Agreement) due and owing, whether or not shown as due on
any Tax Return (as defined in the Merger Agreement), and (ii) has withheld and
remitted to the appropriate Taxing Authority (as defined in the Merger
Agreement) all material Taxes (as defined in the Merger Agreement) required to
be withheld and paid in connection with any amounts paid or owing to or
collected from any employee, independent contractor, supplier, creditor,
stockholder, partner, member or other third party, and all Forms W-2 and 1099
required with respect thereto have been properly completed and timely filed.

(iii) The unpaid Taxes (as defined in the Merger Agreement) of Parent (A) did
not, as of December 31, 2013, exceed the reserve for Tax (as defined in the
Merger Agreement) liability (rather than any reserve for deferred Taxes (as
defined in the Merger Agreement) established to reflect timing differences
between book and Tax (as defined in the Merger Agreement) income) set forth on
the face of the Parent Balance Sheet (as defined in the Merger Agreement)
(rather than in any notes thereto) and (B) will not exceed that reserve as
adjusted for operations and transactions through the Closing Date (as defined in
the Merger Agreement) in accordance with the past custom and practice of Parent
in filing their Tax Returns (as defined in the Merger Agreement).

(iv) Parent has delivered to MabVax correct and complete copies of all federal
Income Tax Returns (as defined in the Merger Agreement), examination reports,
and statements of deficiencies assessed against, or agreed to by Parent since
December 31, 2008.

(v) There are no liens for Taxes (as defined in the Merger Agreement) (other
than Taxes not yet due and payable) upon any of the assets of Parent.

(vi) Parent is not currently the beneficiary of any extension of time within
which to file any material Tax Return (as defined in the Merger Agreement) or
with respect to any material Tax (as defined in the Merger Agreement) assessment
or deficiency.

(vii) Parent has not waived any statute of limitations with respect to any
material Taxes (as defined in the Merger Agreement).

 

- 23 -



--------------------------------------------------------------------------------

(viii) There is no material Tax (as defined in the Merger Agreement) claim,
audit, suit, or administrative or judicial Tax (as defined in the Merger
Agreement) proceeding now pending or presently in progress or threatened with
respect to a material Tax Return (as defined in the Merger Agreement) of Parent.

(ix) Parent has not received notice of any proposed material deficiencies from
any Taxing Authority (as defined in the Merger Agreement).

(x) Parent has not distributed stock of a corporation, or has had its stock
distributed, in a transaction purported or intended to be governed in whole or
in part by Sections 355 or 361 of the Code (as defined in the Merger Agreement).

(xi) Parent is not a party to and has no obligation under any Tax (as defined in
the Merger Agreement) sharing agreement (whether written or not) or any Tax (as
defined in the Merger Agreement) indemnity or other Tax (as defined in the
Merger Agreement) allocation agreement or arrangement (other than any such
agreement, the primary purpose of which does not relate to Taxes (as defined in
the Merger Agreement)).

(xii) Parent (A) is not and has never been a member of a group of corporations
that files or has filed (or has been required to file) consolidated, combined,
or unitary Tax Returns (as defined in the Merger Agreement), other than a group
the common parent of which was Parent or (B) does not have any liability for the
Taxes (as defined in the Merger Agreement) of any person (other than Parent)
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local or foreign Law (as defined in the Merger Agreement)), as a transferee or
successor, by contract or otherwise.

(xiii) The taxable year of Parent for all income Tax (as defined in the Merger
Agreement) purposes is the fiscal year ending December 31st, and Parent uses the
accrual method of accounting in keeping its books and in computing its taxable
income.

(xiv) Parent has never been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code at any time during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

(xv) Parent has never participated in a listed transaction within the meaning of
Treasury Regulations Section 1.6011-4 (or any predecessor provision).

(xvi) Parent will not be required to include any material item of income in, or
exclude any material item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any:

(1) change in method of accounting or use of an improper method of accounting
for a taxable period ending on or prior to the Closing Date (as defined in the
Merger Agreement);

(2) “closing agreement” as described in Section 7121 of the Code (as defined in
the Merger Agreement) (or any corresponding or similar provision of state, local
or foreign income Tax Law) executed on or prior to the Closing Date (as defined
in the Merger Agreement);

 

- 24 -



--------------------------------------------------------------------------------

(3) intercompany transactions or any excess loss account described in Treasury
Regulations under Section 1502 of the Code (as defined in the Merger Agreement)
(or any corresponding or similar provision of state, local or foreign income Tax
Law (as defined in the Merger Agreement));

(4) installment sale or open transaction disposition made on or prior to the
Closing Date (as defined in the Merger Agreement);

(5) prepaid amount received on or prior to the Closing Date (as defined in the
Merger Agreement);

(6) election with respect to income from the discharge of Indebtedness under
Section 108(i) of the Code (as defined in the Merger Agreement); or

(7) any similar election, action, or agreement that would have the effect of
deferring any Liability (as defined in the Merger Agreement) for Taxes (as
defined in the Merger Agreement) of Parent from any period ending on or before
the Closing Date (as defined in the Merger Agreement) to any period ending after
such period.

(8) No written claim has been made by any Taxing Authority (as defined in the
Merger Agreement) that Parent is or may be subject to Tax (as defined in the
Merger Agreement) or required to file a Tax Return (as defined in the Merger
Agreement) in a jurisdiction where it does not file Tax Returns (as defined in
the Merger Agreement), which could reasonably be expected to have, individually
or in the aggregate, a Parent Material Adverse Effect (as defined in the Merger
Agreement).

(hh) Employee Benefit Programs.

(i) Section 3.14(a) of the Parent Disclosure Schedule (as defined in the Merger
Agreement) and the Parent SEC Reports set forth a list of every Employee Program
maintained by Parent or an ERISA Affiliate of Parent (the “Parent Employee
Programs”).

(ii) Each Parent Employee Program which is intended to qualify under
Section 401(a) of the Code (as defined in the Merger Agreement) has received or
is entitled to rely upon a favorable determination, advisory or approval opinion
letter from the IRS (as defined in the Merger Agreement) with respect to such
qualification, or may rely on an opinion letter issued by the IRS (as defined in
the Merger Agreement) with respect to a prototype plan adopted in accordance
with the requirements for such reliance, or has time remaining for application
to the IRS (as defined in the Merger Agreement) for a determination of the
qualified status of such Parent Employee Program for any period for which such
Parent Employee Program would not otherwise be covered by an IRS (as defined in
the Merger Agreement) determination. To the Knowledge (as defined in the Merger
Agreement) of Parent , no event or omission has occurred which would reasonably
be expected to cause any Parent Employee Program to lose its qualification or
otherwise fail to satisfy the relevant requirements to provide tax-favored
benefits under the applicable Code (as defined in the Merger Agreement)
Section (including without limitation Code (as defined in the Merger Agreement)
Sections 105, 125, 401(a) and 501(c)(9)).

 

- 25 -



--------------------------------------------------------------------------------

(iii) To Parent’s Knowledge (as defined in the Merger Agreement) there is no
material failure of any party to comply with any Laws (as defined in the Merger
Agreement) applicable with respect to the Employee Programs maintained by Parent
or any ERISA Affiliate of Parent. Except as would not, individually or in the
aggregate, have a Parent Material Adverse Effect (as defined in the Merger
Agreement), with respect to any Employee Program ever maintained by Parent or
any ERISA Affiliate of Parent, there are not and have not been any
(i) “prohibited transactions,” as defined in Section 406 of ERISA (as defined in
the Merger Agreement) or Code (as defined in the Merger Agreement) Section 4975,
(ii) failures to comply with any provision of ERISA (as defined in the Merger
Agreement), other applicable Laws (as defined in the Merger Agreement), or any
agreement, (iii) nondeductible contribution, or (iv) corrective filings or
applications with any Governmental Authority (as defined in the Merger
Agreement). No litigation, governmental administrative proceeding, examinations
or audits by a Governmental Authority (as defined in the Merger Agreement) or
other proceeding (other than those relating to routine claims for benefits) is
pending or, to the Knowledge (as defined in the Merger Agreement) of Parent,
threatened with respect to any such Parent Employee Program. All payments and/or
contributions required to have been made (under the provisions of any agreements
or other governing documents or applicable Laws (as defined in the Merger
Agreement)) with respect to all Employee Programs ever maintained by Parent or
any ERISA Affiliate of Parent, for all periods prior to the Closing Date (as
defined in the Merger Agreement), either have been made or have been accrued on
a timely basis.

(iv) Neither Parent nor any ERISA Affiliate of Parent has maintained an Employee
Program subject to Title IV of ERISA (as defined in the Merger Agreement),
including a Multiemployer Plan (as defined in the Merger Agreement), or any
multiemployer welfare arrangement (as defined in Section 3(40) of ERISA). None
of the Parent Employee Programs has ever provided health care or any other
non-pension benefits to any employees after their employment is terminated
(other than as required by part 6 of subtitle B of title I of ERISA (as defined
in the Merger Agreement) or state continuation Laws and at individual’s sole
expense) or has ever promised to provide such post-termination benefits.

(v) Each Employee Program required to be listed on Section 3.14(a) of the Parent
Disclosure Schedule (as defined in the Merger Agreement) may be amended,
terminated, or otherwise discontinued by Parent after the Effective Time (as
defined in the Merger Agreement) in accordance with its terms without material
liability to Parent, the Company or any of their respective Subsidiaries (as
defined in the Merger Agreement).

(vi) Except as set forth in the Parent SEC Reports, Parent is not a party to any
written (i) agreement with any stockholders, director, or employee of Parent
(A) the benefits of which are contingent, or the terms of which are materially
altered, upon the occurrence of a transaction involving Parent in the nature of
any of the Contemplated Transactions (as defined in the Merger Agreement),
(B) providing any guaranteed period of employment or compensation guarantee, or
(C) providing severance benefits after the termination of employment of such
director or employee; or (ii) agreement or plan binding Parent, including any
stock option plan, stock appreciation right plan, restricted stock plan,

 

- 26 -



--------------------------------------------------------------------------------

stock purchase plan, deferred compensation or similar equity-based plan, any
severance benefit plan, bonus or incentive plan, or any similar compensation
arrangement any of the benefits of which shall be increased, or the vesting of
the benefits of which shall be accelerated, by the occurrence of any of the
Contemplated Transactions (as defined in the Merger Agreement) or the value of
any of the benefits of which shall be calculated on the basis of any of the
Contemplated Transactions (as defined in the Merger Agreement). There is no
contract, agreement, plan or arrangement covering any individual that, by itself
or collectively, would give rise to any parachute payment subject to
Section 280G of the Code (as defined in the Merger Agreement), nor has Parent
made any such payment, and the consummation of the transactions contemplated in
the Merger Agreement shall not obligate Parent or any other entity to make any
parachute payment that would be subject to Section 280G of the Code (as defined
in the Merger Agreement).

(vii) Each Parent Employee Program that is a “nonqualified deferred compensation
plan” within the meaning of Section 409A of the Code (as defined in the Merger
Agreement) to the Knowledge (as defined in the Merger Agreement) of the Parent,
has been operated and maintained in compliance with Section 409A of the Code (as
defined in the Merger Agreement) in all material respects. No stock option
granted under any Parent Stock Option Plan (as defined in the Merger Agreement)
has any exercise price that was less than the fair market value of the
underlying stock as of the date the option was granted, or has any feature for
the deferral of compensation other than the deferral of recognition of income
until the later of exercise or disposition of such option.

(viii) For purposes of this Section 3(hh)(viii):

(1) An entity “maintains” an Employee Program if such entity sponsors,
contributes to, or provides benefits under or through such Employee Program, or
has any obligation (by agreement or under applicable Laws (as defined in the
Merger Agreement)) to contribute to or provide benefits under or through such
Employee Program, or if such Employee Program provides benefits to or otherwise
covers employees of such entity (or their spouses, dependents, or
beneficiaries).

(2) An entity is an “ERISA Affiliate” of Parent if it would have ever been
considered a single employer with Parent under ERISA Section 4001(b) or part of
the same “controlled group” as Parent for purposes of ERISA
Section 302(d)(8)(C).

(ii) Labor and Employment Matters.

(i) Parent is not a party to, or otherwise bound by, any collective bargaining
agreement, contract, or other written agreement with a labor union or labor
organization. To the Knowledge (as defined in the Merger Agreement) of Parent,
Parent is not subject to, and during the past three (3) years there has not
been, any charge, demand, petition, organizational campaign, or representation
proceeding seeking to compel, require, or demand it to bargain with any labor
union or labor organization nor is there any pending or threatened labor strike
or lockout involving Parent.

 

- 27 -



--------------------------------------------------------------------------------

(ii) Except as would not, individually or in the aggregate, have a Parent
Material Adverse Effect (as defined in the Merger Agreement), (i) Parent is in
material compliance in all material respects with all applicable Laws (as
defined in the Merger Agreement) respecting labor, employment, fair employment
practices, work safety and wages and hours, including, but not limited to Title
VII of the Civil Rights Act of 1964, as amended, the Equal Pay Act of 1967, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act, as amended, the Fair Labor Standards Act, as
amended, and its state law equivalents, and the related rules and regulations
adopted by those federal agencies responsible for the administration of such
Laws (as defined in the Merger Agreement), and other than normal accruals of
wages during regular payroll cycles, there are no arrearages in the payment of
wages; (ii) Parent is not delinquent in any payments to any employee or to any
independent contractors, consultants, temporary employees, leased employees or
other servants or agents employed or used with respect to the operation of the
Parent Business and classified by Parent as other than an employee (“Parent
Contingent Workers”), for any wages, salaries, commissions, bonuses, fees or
other direct compensation due with respect to any services performed for it to
the date hereof or amounts required to be reimbursed to such employees or Parent
Contingent Workers; (iii) there are no grievances, complaints or charges with
respect to employment or labor matters (including, without limitation,
allegations of employment discrimination, wage and hour violations, retaliation
or unfair labor practices) pending or, to the Knowledge (as defined in the
Merger Agreement) of Parent, threatened against Parent in any judicial,
regulatory or administrative forum, under any private dispute resolution
procedure; (iv) to the Knowledge (as defined in the Merger Agreement) of Parent,
Parent is not currently being audited or investigated or subject to imminent
audit or investigation by any Governmental Authority (as defined in the Merger
Agreement) with respect to its employment practices; (v) Parent is not, nor
within the last three (3) years been, subject to any order, decree, injunction
or judgment by any Governmental Authority (as defined in the Merger Agreement)
or private settlement contract in respect of any labor or employment matters;
and (vi) Parent is in material compliance with the requirements of the
Immigration Reform Control Act of 1986 and any similar Laws (as defined in the
Merger Agreement) regarding employment of workers who are not citizens of the
country in which services are performed.

(iii) Except as would not, individually or in the aggregate, have a Parent
Material Adverse Effect (as defined in the Merger Agreement); (i) except with
respect to employee contracts and severance set forth in the Parent SEC Reports,
all employees of Parent are employed at-will and no such employees are subject
to any contract with Parent or any policy or practice of Parent providing for
right of notice of termination of employment or the right to receive severance
payments or similar benefits upon the termination of employment by Parent;
(ii) with respect to all of its employees and, to the extent that any Parent
Contingent Workers are employed, Parent has properly classified and treated them
in accordance with applicable Laws (as defined in the Merger Agreement) and for
purposes of all employee benefit plans and perquisites; and (iii) there are no
pending or, to the knowledge of Parent, threatened claims or actions against
Parent under any workers’ compensation policy or long-term disability policy;
and (iv) there are no pending or, to the knowledge of Parent, threatened or
reasonably anticipated claims or actions against Parent under any workers’
compensation policy or long-term disability policy.

 

- 28 -



--------------------------------------------------------------------------------

(iv) Parent has provided to MabVax a complete and accurate list of all employees
of Parent as of the date of the Merger Agreement, setting forth for each
employee his or her position or title, whether classified as exempt or
non-exempt for wage and hour purposes and, if exempt, the type of exemption
relied upon, whether paid on a salary, hourly or commission basis and the actual
annual base salary or rates of compensation, bonus potential, date of hire,
business location, status (i.e., active or inactive and if inactive, the type of
leave and estimated duration) and the total amount of bonus, retention,
severance and other amounts to be paid to such employee at the Closing (as
defined in the Merger Agreement) or otherwise in connection with the
Contemplated Transactions (as defined in the Merger Agreement). Parent has also
provided to MabVax a complete and accurate list of all Parent Contingent Workers
as of the date of the Merger Agreement, showing for each Parent Contingent
Worker such individual’s role in the Parent Business (as defined in the Merger
Agreement) and fee or compensation arrangements.

(jj) Environmental Matters. Except as would not, individually or in the
aggregate, have a Parent Material Adverse Effect (as defined in the Merger
Agreement):

(i) Parent is in compliance with all Environmental Laws (as defined in the
Merger Agreement) applicable to their operations and use of the Parent Leased
Real Property (as defined in the Merger Agreement);

(ii) Parent has not generated, transported, treated, stored, or disposed of any
Hazardous Material (as defined in the Merger Agreement), except in material
compliance with all applicable Environmental Laws (as defined in the Merger
Agreement), and there has been no Release (as defined in the Merger Agreement)
or threat of Release (as defined in the Merger Agreement) of any Hazardous
Material (as defined in the Merger Agreement) by Parent at or on the Parent
Leased Real Property t(as defined in the Merger Agreement) hat requires
reporting, investigation or remediation by Parent pursuant to any Environmental
Law (as defined in the Merger Agreement);

(iii) Parent has not (i) received written notice under the citizen suit
provisions of any Environmental Law (as defined in the Merger Agreement) or
(ii) been subject to or, to the Knowledge (as defined in the Merger Agreement)
of Parent, threatened with any governmental or citizen enforcement action with
respect to any Environmental Law (as defined in the Merger Agreement); and

(iv) to the Knowledge (as defined in the Merger Agreement) of Parent, there are
no underground storage tanks, landfills, current or former waste disposal areas
or polychlorinated biphenyls at or on the Parent Leased Real Property (as
defined in the Merger Agreement) that require reporting, investigation, cleanup,
remediation or any other type of response action by Parent pursuant to any
Environmental Law (as defined in the Merger Agreement).

(kk) Insurance. Parent has made available to MabVax accurate and complete copies
of all material insurance policies and all material self-insurance programs and
arrangements relating to the business, assets, liabilities and operations of
Parent. Each of such insurance policies is in full force and effect and Parent
and each Subsidiary (as defined in the

 

- 29 -



--------------------------------------------------------------------------------

Merger Agreement) of Parent are in compliance with the terms thereof. Other than
customary end of policy notifications from insurance carriers, since January 1,
2014, Parent has not received any notice or other communication regarding any
actual or possible: (i) cancellation or invalidation of any insurance policy;
(ii) refusal or denial of any coverage, reservation of rights or rejection of
any material claim under any insurance policy; or (iii) material adjustment in
the amount of the premiums payable with respect to any insurance policy. There
is no pending workers’ compensation or other claim under or based upon any
insurance policy of Parent.

(ll) Books and Records. Each of the minute and record books of Parent contains
complete and accurate minutes of all meetings of, and copies of all bylaws and
resolutions passed by, or consented to by, the directors (and any committees
thereof) and stockholders of Parent, since January 1, 2012 and which are
required to be maintained in such books under applicable Laws; all such meetings
were duly called and held and all such bylaws and resolutions were duly passed
or enacted. Each of the stock certificate books, registers of stockholders and
other corporate registers of Parent comply in all material respects with the
provisions of all applicable Laws (as defined in the Merger Agreement) and are
complete and accurate in all material respects.

(mm) Transaction with Affiliates. Except as set forth in the Parent SEC Reports
filed prior to the date of the Merger Agreement, since the date of Parent’s last
proxy statement filed in 2013 with the SEC, no event has occurred that would be
required to be reported by Parent pursuant to Item 404 of Regulation S-K
promulgated by the SEC. Section 3.19 of the Parent Disclosure Schedule (as
defined in the Merger Agreement) identifies each Person who is (or who may be
deemed to be) an “affiliate” (as that term is used in Rule 12b-2 under the
Exchange Act) of Parent as of the date of the Merger Agreement.

(nn) Legal Proceedings; Orders.

(i) Except as set forth in the Parent SEC Reports or Section 3.20 of the Parent
Disclosure Schedule (as defined in the Merger Agreement), there is no pending
Legal Proceeding (as defined in the Merger Agreement), and (to the Knowledge (as
defined in the Merger Agreement) of Parent) no Person has threatened to commence
any Legal Proceeding (as defined in the Merger Agreement): (i) that involves or
affects Parent, any Subsidiary (as defined in the Merger Agreement) of Parent or
any director or officer of Parent (in his or her capacity as such) or any of the
material assets owned or used by Parent and/or any Subsidiary (as defined in the
Merger Agreement); or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, the Merger
or any of the other Contemplated Transactions (as defined in the Merger
Agreement). To the Knowledge (as defined in the Merger Agreement) of Parent, no
event has occurred, and no claim, dispute or other condition or circumstance
exists, that will, or that would reasonably be expected to, give rise to or
serve as a basis for the commencement of any such Legal Proceeding (as defined
in the Merger Agreement), and there is no pending investigation by any
Governmental Authority (as defined in the Merger Agreement) involving Parent or
any of its Subsidiaries (as defined in the Merger Agreement) that individually
or in the aggregate would have a Parent Material Adverse Effect (as defined in
the Merger Agreement). With regard to any Legal Proceeding (as defined in the
Merger Agreement) set forth in the Parent SEC Reports or Section 3.20 of the
Parent Disclosure Schedule (as defined in the Merger Agreement), Parent has
provided MabVax or its

 

- 30 -



--------------------------------------------------------------------------------

counsel all pleadings and material written correspondence related to such Legal
Proceeding (as defined in the Merger Agreement), all insurance policies and
material written correspondence with brokers and insurers related to such Legal
Proceedings (as defined in the Merger Agreement) and other information material
to an assessment of such Legal Proceeding (as defined in the Merger Agreement).
Parent has an insurance policy or policies that is expected to cover such Legal
Proceeding (as defined in the Merger Agreement) and has complied with the
requirements of such insurance policy or policies to obtain coverage with
respect to such Legal Proceeding (as defined in the Merger Agreement) under such
insurance policy or policies.

(ii) There is no order, writ, injunction, judgment or decree to which Parent, or
any of the assets owned or used by Parent, is subject. To the Knowledge (as
defined in the Merger Agreement) of Parent, no officer of Parent is subject to
any order, writ, injunction, judgment or decree that prohibits such officer from
engaging in or continuing any conduct, activity or practice relating to the
Parent Business (as defined in the Merger Agreement) or to any material assets
owned or used by Parent.

(oo) Illegal Payments. Parent has not (including any of its respective officers
or directors) taken or failed to take any action which would cause it to be in
material violation of the Foreign Corrupt Practices Act of 1977, the U.K.
Anti-Bribery Act of 2010 or any similar anti-bribery or anti-corruption Law (as
defined in the Merger Agreement) of any similar Law of any other jurisdiction,
in each case as amended, or any rules or regulations thereunder. Neither Parent
or, to the Knowledge (as defined in the Merger Agreement) of Parent, any third
party acting on behalf of Parent, has offered, paid, promised to pay, or
authorized, or will offer, pay, promise to pay, or authorize, directly or
indirectly, the giving of money or anything of value to any Official (as defined
in the Merger Agreement), or to any other Person while knowing or being aware of
a high probability that all or a portion of such money or thing of value will be
offered, given or promised, directly or indirectly, to any Official (as defined
in the Merger Agreement), for the purpose of: (i) influencing any act or
decision of such Official (as defined in the Merger Agreement) in his, her or
its official capacity, including a decision to fail to perform his, her or its
official duties or functions; or (ii) inducing such Official (as defined in the
Merger Agreement) to use his, her or its influence with any Governmental
Authority (as defined in the Merger Agreement) to affect or influence any act or
decision of such Governmental Authority (as defined in the Merger Agreement), or
to obtain an improper advantage in order to assist Parent or any other Person in
obtaining or retaining business for or with, or directing business to, Parent.

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under

 

- 31 -



--------------------------------------------------------------------------------

applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.

(c) Reporting Status. Other than during the Wind Down (as defined in the
Certificate of Designations), until the date on which the Investors no longer
hold any Registrable Securities (as defined in the Registration Rights
Agreement) (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination, and the Company shall take
all actions necessary to maintain its eligibility to register the Conversion
Shares and Warrant Shares for resale by the Investors on Form S-3.

(d) Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities (i) for the payment of expenses of the Company necessary to
consummate the Merger (as defined in the Certificate of Designations) in
conformity with the budget (the “Budget”) set forth in Schedule 4(d) attached
hereto, (ii) following the termination of the Merger, in conformity with the
Budget, but in no event shall the Company spend more than $1.1 million starting
from the termination of the Merger through the completion or abandonment of the
Wind Down, and (iii) following the consummation of the Merger, for general
corporate and for working capital purposes, and in all cases not for
(A) repayment of any outstanding Indebtedness of the Company or any of its
Subsidiaries or (B) redemption or repurchase of any of its or its Subsidiaries’
equity securities. For the avoidance of doubt, for purposes of clause (i) above,
the Company shall be deemed to be in conformity with the Budget if its spending
is for the purposes identified in the Budget and if its aggregate spending does
not exceed the total operating expense amount ($2,445,000) identified in the
Budget.

(e) Financial Information. The Company agrees to furnish the following to each
Investor during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) on the same day as the release thereof, facsimile or e-mailed
copies of all press releases issued by the Company or any of its Subsidiaries,
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders. As used herein, “Business Day”
means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are authorized or required by law to remain closed.

(f) Listing. The Company shall promptly (i) prepare and timely file with the
Principal Market an additional shares listing application covering the
Registrable Securities (as defined in the Registration Rights Agreement) and
(ii) use reasonable best efforts to maintain the

 

- 32 -



--------------------------------------------------------------------------------

listing of such Common Stock on each such Principal Market or another Eligible
Market, other than during the Wind Down. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).

(g) Fees. The Company shall reimburse the Lead Investor (a Buyer) or its
designee(s) (in addition to any other expense amounts paid to any Buyer or its
counsel prior to the date of this Agreement) for all costs and expenses incurred
in connection with the transactions contemplated by the Transaction Documents
(including all legal fees and disbursements in connection therewith,
documentation and implementation of the transactions contemplated by the
Transaction Documents and due diligence in connection therewith), which amount
may be withheld by such Buyer from its purchase price for any Securities
purchased at the Closing to the extent not previously reimbursed by the Company.
Notwithstanding the foregoing, in no event will the fees of counsel of the Lead
Investor reimbursed by the Company pursuant to this Section 4(g) exceed $50,000
without the prior approval from the Company. The Company shall be responsible
for the payment of any placement agent’s fees or commissions, financial advisory
fees, or broker’s commissions (other than for Persons engaged by any Buyer)
relating to or arising out of the transactions contemplated hereby. Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Buyers.

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules and exhibits to this Agreement), the form of the Certificate
of Designations, the form of Warrant, the form of the Registration Rights
Agreement, the form of Voting Agreement and the form of Lock-Up Agreement as
exhibits to such filing (including all attachments), the “8-K Filing”). In
addition, the Company hereby covenants and agrees that it shall include in the
8-K Filing any information that constitutes, or could reasonably be expected to
constitute, material, nonpublic information regarding the Company or any of its
Subsidiaries received by any of the Buyers from the Company, any of its
Subsidiaries or any of their respective

 

- 33 -



--------------------------------------------------------------------------------

officers, directors, employees, affiliates or agents. Accordingly, from and
after the filing of the 8-K Filing with the SEC, no Buyer shall be in possession
of any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Buyers or any of their affiliates, on the other hand,
shall terminate. The Company understands and confirms that each of the Buyers
will rely on the foregoing in effecting transactions in securities of the
Company. The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees, affiliates and
agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the 8-K Filing with the SEC without the express prior written consent of such
Buyer. If a Buyer has, or reasonably believes it has, received any such
material, nonpublic information regarding the Company or any of its Subsidiaries
from the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents, it may provide the Company with
written notice thereof. The Company shall, within two (2) Trading Days of
receipt of such notice, make public disclosure of such material, nonpublic
information. To the extent that the Company, any of its Subsidiaries or any of
their respective officers, directors, employees, affiliates or agents delivers
any material, non-public information to a Buyer without such Buyer’s consent,
and the Company does not make the public disclosure required by the preceding
sentence, the Company hereby covenants and agrees that such Buyer shall not have
any duty of confidentiality to the Company, any of its Subsidiaries or any of
their respective officers, directors, employees, affiliates or agents with
respect to, or a duty to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents not to trade on
the basis of, such material, non-public information; provided, however, that
such Buyer shall not make any public disclosure of such material, nonpublic
information. Subject to the foregoing, neither the Company, its Subsidiaries nor
any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) each Buyer shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release). Except for the Registration Statement required to be filed pursuant to
the Registration Rights Agreement, without the prior written consent of any
applicable Buyer, neither the Company nor any of its Subsidiaries or affiliates
shall disclose the name of such Buyer in any filing, announcement, release or
otherwise.

(j) Additional Preferred Shares; Variable Securities. So long as any Buyer
beneficially owns any Securities, the Company will not issue any Preferred
Shares other than to the Buyers as contemplated hereby and the Company shall not
issue any other securities that would cause a breach or default under the
Certificate of Designations or Warrants. For so long as any Preferred Shares or
Warrants remain outstanding, the Company shall not, in any manner, issue or sell
any rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary following issuance with the
market price of the Common Stock, including by way of one or more reset(s) to
any fixed price unless the conversion, exchange or exercise price of any such
security cannot be less than the then applicable Conversion Price (as

 

- 34 -



--------------------------------------------------------------------------------

defined in the Certificate of Designations) with respect to the Common Stock
into which any Preferred Shares is convertible or the then applicable Exercise
Price (as defined in the Warrants) with respect to the Common Stock into which
any Warrant is exercisable.

(k) Corporate Existence. Other than during the Wind Down, so long as any Buyer
beneficially owns any Securities, the Company shall (i) maintain its corporate
existence and (ii) not be party to any Fundamental Transaction (as defined in
the Certificate of Designations) unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Certificate of Designations and the Warrants.

(l) Reservation of Shares. Other than during the Wind Down, so long as any Buyer
owns any Securities, the Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, no less than the
Required Reserve Amount. If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserved Amount, the Company will promptly take all corporate action necessary
to authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations under Section 3(c), in the case of an
insufficient number of authorized shares, obtain stockholder approval of an
increase in such authorized number of shares, and voting the management shares
of the Company in favor of an increase in the authorized shares of the Company
to ensure that the number of authorized shares is sufficient to meet the
Required Reserved Amount.

(m) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Parent Material Adverse Effect.

(n) Additional Issuances of Securities.

(i) For purposes of this Section 4(n), the following definitions shall apply.

(1) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(2) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(3) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(ii) Filing of Registration Statements. From the date hereof until the date that
is the earlier of (i) the date that one or more Registration Statement(s)
covering the resale of all Registrable Securities has been effective and
available for the re-sale of all such Registrable Securities and (ii) the date
the Conversion Shares and the Warrant Shares are eligible for sale without
restriction pursuant to Rule 144 and without the requirement to be in

 

- 35 -



--------------------------------------------------------------------------------

compliance with Rule 144(c)(1) (or any successor thereto) promulgated under the
1933 Act, the Company will not, directly or indirectly, file any registration
statement with the SEC or file any amendment or supplement thereto, or grant any
registration rights to any Person that can be exercised prior to the earlier of
such time as set forth above, other than pursuant to the Registration Rights
Agreement.

(iii) From the date hereof until the date that the Company obtains the
Stockholder Approval (as defined below) and except for securities issued or
issuable pursuant to the terms of the Merger Agreement as in effect on the date
hereof, the Company will not, (i) directly or indirectly, enter into any
transaction or series of transactions that constitutes a Dilutive Issuance (as
defined in either the Certificate of Designations or the Warrants) or (ii) be
party to any solicitations, negotiations or discussions with regard to the
foregoing.

(iv) From the date hereof until the consummation of the Merger or termination of
the Merger Agreement, except as permitted under the Merger Agreement, the
Company shall not, (i) directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries’
debt, equity or equity equivalent securities, including without limitation any
debt, preferred stock or other instrument or security that is, at any time
during its life and under any circumstances, convertible into or exchangeable or
exercisable for Common Stock or Common Stock Equivalents.

(o) Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1)
(other than during the Wind Down), if the Company shall (i) fail for any reason
to satisfy the requirements of Rule 144(c)(1), including, without limitation,
the failure to satisfy the current public information requirement under Rule
144(c) or (ii) if the Company has ever been an issuer described in Rule
144(i)(1)(i) or becomes such an issuer in the future, and the Company shall fail
to satisfy any condition set forth in Rule 144(i)(2) (a “Public Information
Failure”) then, as partial relief for the damages to any holder of Securities by
reason of any such delay in or reduction of its ability to sell the Securities
(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to each such holder an amount in cash equal to
one percent (1.0%) of the aggregate Purchase Price of such holder’s Securities
on the day of a Public Information Failure and on every thirtieth day (pro rated
for periods totaling less than thirty days) thereafter until the earlier of
(i) the date such Public Information Failure is cured and (ii) such time that
such public information is no longer required pursuant to Rule 144. The payments
to which a holder shall be entitled pursuant to this Section 4(o) are referred
to herein as “Public Information Failure Payments.” Public Information Failure
Payments shall be paid on the earlier of (I) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (II) the
third Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full.

 

- 36 -



--------------------------------------------------------------------------------

(p) Voting Agreement. The Company shall use its best efforts to effectuate the
transactions contemplated by the Voting Agreement, substantially in the form
attached as Exhibit B to the Merger Agreement(the “Voting Agreement”), executed
by the Company and each of Michael M. Wick, Wendy K. Wee, Edward W. Cantrall,
Steven R. Goldring, Richard B. Newman, Gail L. Brown, William P. Kaplan, and
Steven R. Schow (collectively, the “Principal Stockholders”). The Company shall
not amend or waive any provision of the Voting Agreement and shall enforce the
provisions of the Voting Agreement in accordance with its terms. If any of the
Principal Stockholders breach any provisions of the Voting Agreement, the
Company shall promptly use its best efforts to seek specific performance of the
terms of the Voting Agreement in accordance with Section 4.02 thereof. In
addition, if the Company receives any notice from any of the Principal
Stockholders pursuant to the Voting Agreement, the Company shall promptly, but
in no event later than two (2) Business Days, deliver a copy of such notice to
each Buyer.

(q) Lock-Up. Without the prior written consent of the Required Holders, the
Company shall not amend, modify, waive or terminate any provision of any of the
Lock-Up Agreements except to extend the term of the lock-up period and shall
enforce the provisions of each Lock-Up Agreement in accordance with its terms.
If any officer or director that is a party to a Lock-Up Agreement breaches any
provision of a Lock-Up Agreement, the Company shall promptly use its best
efforts to seek specific performance of the terms of such Lock-Up Agreement.

(r) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

(s) Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special or annual meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be called as promptly as practicable after
the date hereof, but in no event later than the earlier of (x) the date that is
90 days immediately following the Closing Date and (y) the date of the meeting
of stockholders called to vote for the Merger (such earlier date, the
“Stockholder Meeting Deadline”), a proxy statement, in a form reasonably
acceptable to the Buyers after review by Schulte Roth & Zabel LLP, at the
expense of the Company (provided such expenses are subject to a cap as set forth
in Section 4(g) hereof), soliciting each such stockholder’s affirmative vote at
the Stockholder Meeting for approval of resolutions (the “Resolutions”)
providing for (i) the issuance of all of the Securities as described in the
Transaction Documents in accordance with applicable law, the provisions of the
Bylaws and the rules and regulations of the Principal Market without giving
effect to the Exchange Cap provisions set forth in the Certificate of
Designations and the Warrants (such affirmative approvals being referred to
herein, collectively, as the “Stockholder Approval” and the date such approval
is obtained, the “Stockholder Approval Date”) and (ii) the approval of the
Merger, and the Company shall use its best efforts to solicit its stockholders’
approval of such Resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve the Resolutions, in each case
in conformity with the Merger Agreement. The Company shall be obligated to seek
to obtain the Stockholder Approval no later than the date of the Parent
Stockholder Meeting (as defined in the Merger Agreement).

 

- 37 -



--------------------------------------------------------------------------------

(t) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Securities and any other documents required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Preferred Shares and the Warrants have been issued (including the name and
address of each transferee), the Stated Value (as defined in the Certificate of
Designations) of Preferred Shares held by such Person, the number of Conversion
Shares issuable upon conversion of the Preferred Shares and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit D attached hereto (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Conversion Shares and the Warrant Shares issued at the
Closing or upon conversion of the Preferred Shares or exercise of the Warrants
in such amounts as specified from time to time by each Buyer to the Company upon
conversion of the Preferred Shares or exercise of the Warrants. The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(f) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and in accordance
with the applicable securities laws. If a Buyer effects a sale, assignment or
transfer of the Securities in accordance with Section 2(f), the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Buyer to effect such
sale, transfer or assignment. In the event that such sale, assignment or
transfer involves the Conversion Shares or the Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

- 38 -



--------------------------------------------------------------------------------

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Preferred Shares
and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

(ii) Such Buyer shall have delivered the purchase price contemplated by
Section 1(c) hereof (less, in the case of the Lead Investor, the amounts
withheld pursuant to Section 4(g)) for the Preferred Shares and the related
Warrants being purchased by such Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Preferred Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer (A) each of
the Transaction Documents, (B) the Preferred Shares (in such numbers as is set
forth across from such Buyer’s name in column (3) of the Schedule of Buyers)
being purchased by such Buyer at the Closing pursuant to this Agreement and
(C) the related Warrants (allocated in such amounts as is set forth opposite
such Purchaser’s name in column (4) of the Schedule of Buyers) being purchased
by such Buyer at the Closing pursuant to this Agreement.

(ii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(iii) The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of the Company and each of its material

 

- 39 -



--------------------------------------------------------------------------------

Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction of formation, as of a date
within ten (10) days of the Closing Date.

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10) days of the Closing Date.

(v) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State (or
comparable office) of the State of Delaware within ten (10) days of the Closing
Date.

(vi) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit E.

(vii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit F.

(viii) The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five (5) days of the Closing Date.

(ix) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market.

(x) The Voting Agreement shall have been executed and delivered to such Buyer by
the Company and each of the Principal Stockholders.

(xi) The Company shall have delivered to each Buyer a lock-up agreement in the
form attached hereto as Exhibit G executed and delivered by each of the Persons
listed on Schedule 7(xii) (collectively, the “Lock Up Agreements”).

(xii) The Certificate of Designations in the form attached here to as Exhibit A
shall have been filed with the Secretary of State of the State of Delaware and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.

 

- 40 -



--------------------------------------------------------------------------------

(xiii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.

(xiv) The Merger Agreement (as defined in the Certificate of Designations) shall
have been executed and delivered to each Buyer, and shall remain in full force
and effect.

(xv) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse the Lead Investor or
its designee(s), as applicable, for the expenses described in Section 4(g)
above.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

- 41 -



--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and (x) the holders of at least a majority of the
aggregate number of Registrable Securities issued or issuable hereunder and
under the Preferred Shares and Warrants and (y) for so long as the Lead Investor
or any of its affiliates holds any such Registrable Securities, the Lead
Investor (the “Required Holders”); provided that any such amendment or waiver
that complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer. Any amendment or waiver
effected in accordance with this Section 9(e) shall be binding upon each Buyer
and holder of Securities and the Company. No such amendment shall be effective
to the extent that it applies to less than all of the Buyers or holders of
Securities. No consideration shall be offered or paid to any Person to

 

- 42 -



--------------------------------------------------------------------------------

amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents, holders of Preferred Shares or holders of the Warrants,
as the case may be. The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

If to the Company:

 

Telik, Inc.    2100 Geng Road Suite 102    Palo Alto, California 94303
Telephone:    650-845-7700 Facsimile:    650-845-7800 Attention:    Michael M.
Wick E-mail:    mwick@telik.com

With a copy to:

 

Cooley LLP 3175 Hanover Street Palo Alto, California 94304-1130 Telephone:   
(650) 843-5190 Facsimile:    (650) 849-7400 Attention:    Gordon K. Ho, Esq.
E-mail:    gho@cooley.com

If to the Transfer Agent:

 

Computershare 350 Indiana Street, Suite 750 Golden, CO 80401

Telephone:    (303) 262-0678 Facsimile:    (303) 262-0610 Attention:    Lee
Meier E-mail:    lee.meier@computershare.com

 

- 43 -



--------------------------------------------------------------------------------

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 Telephone:   
(212) 756-2000 Facsimile:    (212) 593-5955 Attention:    Eleazer N. Klein, Esq.
E-mail:    eleazer.klein@srz.com

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Certificate of
Designations and the Warrants). A Buyer may assign some or all of its rights
hereunder without the consent of the Company, in which event such assignee shall
be deemed to be a Buyer hereunder with respect to such assigned rights.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing and the delivery and exercise of Securities, as
applicable. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

- 44 -



--------------------------------------------------------------------------------

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”),
as incurred, from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities (unless such
cause of action, suit or claim is solely caused by the applicable Indemnitee),
or (iii) the status of such Buyer or holder of the Securities as an investor in
the Company pursuant to the transactions contemplated by the Transaction
Documents (unless such claim, cause of action or claim is is solely caused by
the applicable Indemnitee). To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement. Notwithstanding the foregoing,
the Company shall not be liable under this Section 9(k) for punitive,
consequential or special damages.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

- 45 -



--------------------------------------------------------------------------------

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect

 

- 46 -



--------------------------------------------------------------------------------

and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

[Signature Page Follows]

 

- 47 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: TELIK, INC. By:  

/s/ Michael M. Wick

  Name:   Michael M. Wick   Title:   Chief Executive Officer

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: BIO IP VENTURES LLC By:  

/s/ Yoav Roth

  Name:   Yoav Roth   Title:   Authorized Signatory

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: HUDSON BAY MASTER FUND LTD. By:  

/s/ Yoav Roth

  Name:   Yoav Roth   Title:   Authorized Signatory

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: HUDSON BAY IP OPPORTUNITIES MASTER FUND LP By:  

/s/ Charles Winkler

  Name:   Charles Winkler   Title:   Authorized Signatory

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)    (2)    (3)      (4)      (5)      (6)

Buyer

  

Address and

Facsimile Number

  

Aggregate

Number of Preferred
Shares

    

Number of
Warrant Shares

    

Purchase Price

    

Legal Representative’s Address
and Facsimile Number

Bio IP Ventures LLC   

c/o Hudson Bay Capital Management LP

777 Third Avenue, 30th Floor

New York, NY 10017

Attention: Yoav Roth

Facsimile: 646-214-7946

Telephone: 212-571-1244

E-mail: investments@hudsonbaycapital.com

             operations@hudsonbaycapital.com

     1,000,000         500,000       $ 2,000,000      

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Hudson Bay Master Fund Ltd.   

c/o Hudson Bay Capital Management LP

777 Third Avenue, 30th Floor

New York, NY 10017

Attention: Yoav Roth

Facsimile: 646-214-7946

Telephone: 212-571-1244

E-mail: investments@hudsonbaycapital.com

             operations@hudsonbaycapital.com

     48,387         24,194       $ 96,773.89      

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Hudson Bay IP Opportunities Master Fund LP   

c/o Hudson Bay Capital Management LP

777 Third Avenue, 30th Floor

New York, NY 10017

Attention: Yoav Roth

Facsimile: 646-214-7946

Telephone: 212-571-1244

E-mail: investments@hudsonbaycapital.com

             operations@hudsonbaycapital.com

     201,613         100,807       $ 403,226.11      

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376



--------------------------------------------------------------------------------

SCHEDULE 4(d)

USE OF PROCEEDS



--------------------------------------------------------------------------------

Telik, Inc.

2nd Quarter 2014 Merger Budget

Total Operating Expenses

($ 000’s)

 

     Apr      May      Jun      Total  

Description

   Budget      Budget      Budget      2Q 14  

Salaries (RIF: 4 on 4/30, 8 on 6/30)

   $ 167       $ 128       $ 128       $ 423   

Benefits & taxes

     31         24         24         79   

Severance**

     —           —           748         748   

Travel

     5         5         5         15   

Office supplies and equipment

     8         8         8         24   

Other facility costs (June includes facility cleanup costs)

     9         9         18         36   

Corporate expenses

           

D&O insurance tail policy ($10M limit, 6 year tail as per agreement)

     —           —           285         285   

BOD fees

     24         —           —           24   

Cash management fee

     1         1         1         3   

Consulting

     2         30         30         62   

Inventory storage

     3         3         3         9   

Legal fees

           

Corporate

     30         10         10         50   

Patent

     29         30         30         89   

Merger related

     100         150         100         350   

PIPE Investor Counsel

     —           70         —           70   

Professional services

           

Quarterly audit, 10-Q filing fees & merger audit

     23         65         —           88   

Merger related SEC/Nasdaq filing fees

     —           —           25         25   

Clifton Douglas 2013 federal & state tax returns

     11         —           —           11   

Proxy filing, printing, shipping, Computershare & Broadridge

     —           35         35         70   

Proxy solicitor fees

     —           18         18         36   

Dave Donohoe fees (Nasdaq)

     —           15         —           15   

Needham fairness opinion

     —           150         —           150   

Needham termination fee

     —           —           185         185      

 

 

    

 

 

    

 

 

    

 

 

 

Total operating expenses

   $ 443       $ 751       $ 1,653       $ 2,847      

 

 

    

 

 

    

 

 

    

 

 

 

Period End Headcount (Beginning headcount = 12)

     8         8         —           

 

 

    

 

 

    

 

 

    

 

** Severance to be paid only upon closing of merger



--------------------------------------------------------------------------------

Telik, Inc.

2014 Merger Budget

Total Operating Expenses

($ 000’s)

 

     Apr      May      Jun      Jly             Post Merger  

Description

   Budget      Budget      Budget      Budget      Total      Payments**  

Salaries (RIF: 4 on 4/30, 8 on 7/31)

   $ 167       $ 128       $ 128       $ 128       $ 551      

Benefits & taxes

     31         24         24         24         103      

Severance**

     —           —           —           —           —           748   

Travel

     5         5         5         5         20      

Office supplies and equipment

     8         8         8         8         32      

Other facility costs (June includes facility cleanup costs)

     9         9         9         12         39      

Corporate expenses

                 —        

D&O insurance tail policy ($10M limit, 6 year tail as per agreement)

     —           —           —           285         285      

BOD fees

     24         —           —           —           24      

Cash management fee

     1         1         1         1         4      

Consulting

     2         30         30         30         92      

Inventory storage

     3         3         3         3         12      

Legal fees

                 —        

Corporate

     30         10         10         10         60      

Patent

     29         30         30         30         119      

Merger related

     100         150         100         100         450      

PIPE Investor Counsel

     —           70         —           —           70      

Professional services

                 —        

Quarterly audit, 10-Q filing fees & merger audit

     23         65         24         75         187      

Merger related SEC/Nasdaq filing fees

     —           —           10         15         25      

Clifton Douglas 2013 federal & state tax returns

     11         —           —           —           11      

Proxy filing, printing, shipping, Computershare & Broadridge

     —           35         35         30         100      

Proxy solicitor fees

     —           18         18         10         46      

Dave Donohoe fees (Nasdaq)

     —           15         —           15         30      

Needham fairness opinion

     —           150         —           —           150      

Needham termination fee & legal fees

     —           35         —           —           35         150      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total operating expenses

   $ 443       $ 786       $ 435       $ 781       $ 2,445       $ 898      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Period End Headcount (Beginning headcount = 12)

     8         8         8         —              

 

 

    

 

 

    

 

 

    

 

 

       

 

** Note: Excludes future payment of $591K to ARE (Porter Drive Landlord)



--------------------------------------------------------------------------------

Telik, Inc.

CashFlow Summary

 

     Mar      Apr     May     Jun     Jly  

Beginning Cash Balance

      $ 1,267      $ 419      $ 2,133      $ 1,698   

Cash Inflow

           

PIPE Investment

          2,500       

Cash Outflow

           

March accrued vacation

        (191 )       

March accounts payable & accrued liabilities

        (214 )       

Current month expenses

        (443 )      (786 )      (435 )      (781 ) 

Ending Cash Balance

   $ 1,267       $ 419      $ 2,133      $ 1,698      $ 917   

Severance and Needham

            $ 898   

Remaining Cash

            $ 19   



--------------------------------------------------------------------------------

Original Budget thru June

   $ 2,847     

Less Severance

     (748 )   

Less Needham Termination Fee

     (185 )    } $150K termination plus ~$35K legal fees as per contract   

 

 

   

Subtotal

         1,914     

Add July expenses

     496      } Dave’s budget less $285K D&O premium because it is already
included in the 2,847 number   

 

 

   

Total Budget thru July

   $ 2,410     



--------------------------------------------------------------------------------

SCHEDULE 7(xiii)

LOCK UP PARTIES

Michael M. Wick

Wendy K. Wee

Edward W. Cantrall

Steven R. Goldring

Richard B. Newman

Gail L. Brown

William P. Kaplan

Steven R. Schow



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Certificate of Designations Exhibit B    Form of Warrants
Exhibit C    Form of Registration Rights Agreement Exhibit D    Form of
Irrevocable Transfer Agent Instructions Exhibit E    Form of Secretary’s
Certificate Exhibit F    Form of Officer’s Certificate Exhibit G    Form of
Lock-Up Agreement

SCHEDULES

 

Schedule 4(d)    Use of Proceeds Schedule 7(xii)    Lock-Up Parties



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS, PREFERENCES

AND RIGHTS OF SERIES B CONVERTIBLE PREFERRED STOCK

OF

TELIK, INC.

Telik, Inc. (the “Company”), a corporation organized and existing under the
General Corporation Law of the State of Delaware (the “DGCL”), does hereby
certify that, pursuant to authority conferred upon the Board of Directors of the
Company (the “Board”) by the Certificate of Incorporation, as amended, of the
Company, and pursuant to the provisions of the DGCL, the Board adopted
resolutions (i) designating a series of the Company’s previously authorized
preferred stock, par value $0.01 per share, and (ii) providing for the
designations, preferences and relative, participating, optional or other rights,
and the qualifications, limitations or restrictions thereof, of one million two
hundred fifty thousand (1,250,000) shares of Series B Convertible Preferred
Stock of the Company, as follows:

RESOLVED, that the Company is authorized to issue one million two hundred fifty
thousand (1,250,000) shares of Series B Convertible Preferred Stock, par value
$0.01 per share (the “Series B Preferred Shares”), which shall have the
following powers, designations, preferences and other special rights:

(1) Dividends.

(a) Cumulative Dividends. From and after the first date of issuance of any
Series B Preferred Shares (the “Issuance Date”), the holders of Series B
Preferred Shares (each, a “Holder” and collectively, the “Holders”) shall be
entitled to receive dividends (“Dividends”) per Series B Preferred Share whether
or not declared by the Board and whether or not there are funds legally
available for the payment of Dividends, in arrears at a rate of eight percent
(8.0%) per annum (the “Dividend Rate”) on the Stated Value (including, without
limitation, all Capitalized Dividends (as defined below) on such Series B
Preferred Share) before any dividends shall be declared, set apart for or paid
upon the Common Stock or any other stock ranking on liquidation junior to the
Series B Preferred Shares (such stock being referred to hereinafter collectively
as “Junior Stock”). Dividends on the Series B Preferred Shares shall commence
accruing on the Issuance Date and shall be computed on the basis of a 365-day
year and actual days elapsed. Dividends shall be payable (a) in cash when, as
and if declared by the Board, in arrears for each Calendar Quarter on the first
(1st) Business Day of each succeeding Calendar Quarter and upon a Liquidation
Event (any Dividends so paid in cash “Cash Dividends”); provided, however, that
to the extent that any Dividends are not declared by the Board and paid in cash
on any such date then the amount of any accrued and unpaid Dividends will be
automatically and without any further action by the Board be added to the Stated
Value of each Series B Preferred Share as of such Dividend Date (as defined
below) (the “Capitalized Dividends”), and (b) on each Conversion Date following
the Issuance Date by inclusion in the applicable Conversion Amount (each such
date, a “Dividend Date”). The Company shall deliver a written notice to each
Holder of Series B Preferred Shares no later than ten (10) Business Days prior
to the applicable Dividend Date if the Dividend is to be paid as a Cash
Dividend. Otherwise, the Dividend shall be required to be a Capitalized
Dividend. Dividends on the Series B Preferred Shares shall be cumulative and
shall continue to accrue whether or not declared and whether or not in any
fiscal year there shall be net profits or surplus available for



--------------------------------------------------------------------------------

the payment of Dividends in such fiscal year, so that if in any fiscal year or
years, Dividends in whole or in part are not paid in cash upon the Series B
Preferred Shares, unpaid Dividends shall accumulate as against the holders of
the Junior Stock.

(b) Dividends on Common Stock. In addition to the Dividends referred to in
Section 1(a), from and after the Issuance Date, the Holders shall be entitled to
receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if such Holders had converted the Series B Preferred
Shares into Common Stock (without regard to any limitations on conversion) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock. The Company
shall not declare or pay any dividends on any other shares of Junior Stock or
any Pari Passu Stock (as defined in Section 2(a)) unless the holders of Series B
Preferred Shares then outstanding shall simultaneously receive a dividend on a
pro rata basis as if the Series B Preferred Shares had been converted into
shares of Common Stock pursuant to Section 3 immediately prior to the record
date for determining the stockholders eligible to receive such dividends.

(c) Maximum Percentage. Notwithstanding the foregoing, to the extent that a
Holder’s right to participate in any such dividend or distribution pursuant to
this Section 1 would result in such Holder and its other Attribution Parties
exceeding the Maximum Percentage, if applicable, then such Holder shall not be
entitled to participate in such dividend or distribution to such extent (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such dividend or distribution (and beneficial ownership) to such
extent) and the portion of such dividend or distribution shall be held in
abeyance for such Holder until such time or times as its right thereto would not
result in such Holder and its other Attribution Parties exceeding the Maximum
Percentage, if applicable, at which time or times such Holder shall be granted
such rights (and any rights under this Section 1 on such initial rights or on
any subsequent such rights to be held similarly in abeyance) to the same extent
as if there had been no such limitation.

(2) Liquidation.

(a) Preferential Payment to Holders of Series B Preferred Shares. In the event
of a Liquidation Event, the Holders shall be entitled to receive in cash out of
the assets of the Company, whether from capital or from earnings available for
distribution to its stockholders (the “Liquidation Funds”), before any amount
shall be paid to the holders of any of the Capital Stock of the Company of any
class junior in rank to the Series B Preferred Shares in respect of the
preferences as to distributions and payments on the liquidation, dissolution and
winding up of the Company, an amount per Series B Preferred Share equal to the
Conversion Amount; provided that, if the Liquidation Funds are insufficient to
pay the full amount due to the Holders and holders of shares of other classes or
series of preferred stock of the Company that are of equal rank with the Series
B Preferred Shares as to payments of Liquidation Funds (such stock being
referred to hereinafter collectively as the “Pari Passu Stock”), if any, then
each Holder and each holder of any such Pari Passu Shares shall receive a
percentage of the Liquidation Funds equal to the full amount of Liquidation
Funds payable to such Holder as a liquidation

 

- 2 -



--------------------------------------------------------------------------------

preference, in accordance with their respective Certificate of Designations,
Preferences and Rights, as a percentage of the full amount of Liquidation Funds
payable to all holders of Series B Preferred Shares and Pari Passu Shares.

(b) Distribution of Remaining Assets. After the distributions set forth in
Section 2(a), the Holders shall be entitled, on a pari passu basis with the
holders of Common Stock and treating for the purpose thereof all of the Series B
Preferred Shares as having been converted into Common Stock pursuant to
Section 3 (without regard to any limitations on conversion), to participate in
the distribution of any remaining assets of the Company to the holders of the
outstanding Common Stock. To the extent necessary, the Company shall cause such
actions to be taken by any of its Subsidiaries so as to enable, to the maximum
extent permitted by law, the proceeds of a Liquidation Event to be distributed
to the Holders in accordance with this Section. All the preferential amounts to
be paid to the Holders under this Section shall be paid or set apart for payment
before the payment or setting apart for payment of any amount for, or the
distribution of any Liquidation Funds of the Company to the holders of, shares
of other classes or series of preferred stock of the Company junior in rank to
the Series B Preferred Shares in connection with a Liquidation Event as to which
this Section applies. The purchase or redemption by the Company of stock of any
class, in any manner permitted by law, shall not, for the purposes hereof, be
regarded as a Liquidation Event.

(c) Maximum Percentage. Notwithstanding the foregoing, to the extent that a
Holder’s right to participate in any liquidation pursuant to this Section 2
would result in such Holder and its other Attribution Parties exceeding the
Maximum Percentage, if applicable, then such Holder shall not be entitled to
participate in such liquidation to such extent (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such
liquidation (and beneficial ownership) to such extent) and the portion of such
liquidation shall be held in abeyance for such Holder until such time or times
as its right thereto would not result in such Holder and its other Attribution
Parties exceeding the Maximum Percentage, if applicable, at which time or times
such Holder shall be granted such rights (and any rights under this Section 2 to
be held similarly in abeyance) to the same extent as if there had been no such
limitation.

(3) Conversion of Series B Preferred Shares. On or after the Issuance Date,
Series B Preferred Shares shall be convertible into shares of Common Stock, on
the terms and conditions set forth in this Section 3.

(a) Holder’s Conversion Right. Subject to the provisions of Section 9, at any
time or times on or after the Issuance Date, any Holder shall be entitled to
convert any whole number of Series B Preferred Shares into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(c) at the
Conversion Rate (as defined below).

 

- 3 -



--------------------------------------------------------------------------------

(b) Conversion. The number of shares of Common Stock issuable upon conversion of
each Series B Preferred Share pursuant to Section 3(a) shall be determined
according to the following formula (the “Conversion Rate”):

Conversion Amount

Conversion Price

No fractional shares of Common Stock are to be issued upon the conversion of any
Series B Preferred Share, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number.

(c) Mechanics of Conversion. The conversion of Series B Preferred Shares shall
be conducted in the following manner:

(i) Holder’s Delivery Requirements. To convert Series B Preferred Shares into
shares of Common Stock on any date (a “Conversion Date”), such Holder shall
(A) transmit by facsimile or electronic mail (or otherwise deliver), for receipt
on or prior to 11:59 p.m., New York City Time, on such date, a copy of a
properly completed notice of conversion executed by the registered Holder of the
Series B Preferred Shares subject to such conversion in the form attached hereto
as Exhibit I (the “Conversion Notice”) to the Company and the Company’s
designated transfer agent (the “Transfer Agent”) and (B) if required by
Section 3(c)(vi), surrender to a common carrier for delivery to the Company as
soon as practicable following such date the original certificates representing
the Series B Preferred Shares being converted (or compliance with the procedures
set forth in Section 15) (the “Series B Preferred Stock Certificates”).

(ii) Company’s Response. Upon receipt by the Company of copy of a Conversion
Notice, the Company shall (I) as soon as practicable, but in any event within
one (1) Trading Day, send, via facsimile or electronic mail, a confirmation of
receipt of such Conversion Notice to such Holder and the Transfer Agent, which
confirmation shall constitute an instruction to the Transfer Agent to process
such Conversion Notice in accordance with the terms herein and (II) on or before
the third (3rd) Trading Day following the date of receipt by the Company of such
Conversion Notice (the “Share Delivery Date”), (1) provided the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which such Holder shall be entitled to such Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal At Custodian system, or
(2) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of such Holder or
its designee, for the number of shares of Common Stock to which such Holder
shall be entitled. If the number of Series B Preferred Shares represented by the
Series B Preferred Stock Certificate(s) submitted for conversion, as may be
required pursuant to Section 3(c)(vi), is greater than the number of Series B
Preferred Shares being converted, then the Company shall, as

 

- 4 -



--------------------------------------------------------------------------------

soon as practicable and in no event later than three (3) Business Days after
receipt of the Series B Preferred Stock Certificate(s) (the “Series B Preferred
Stock Delivery Date”) and at its own expense, issue and deliver to such Holder a
new Series B Preferred Stock Certificate representing the number of Series B
Preferred Shares not converted. The Person or Persons entitled to receive the
shares of Common Stock issuable upon a conversion of Series B Preferred Shares
shall be treated for all purposes as the record holder or holders of such shares
of Common Stock on the Conversion Date, irrespective of the date such shares of
Common Stock are credited to such Holder’s account with DTC or the date of
delivery of the certificates evidencing such shares of Common Stock, as the case
may be.

(iii) Dispute Resolution. In the case of a dispute as to the determination of
the Closing Sale Price, Closing Bid Price, Weighted Average Price or the
arithmetic calculation of the Conversion Rate, the Company shall instruct the
Transfer Agent to issue to such Holder the number of shares of Common Stock that
is not disputed and shall transmit an explanation of the disputed determinations
or arithmetic calculations to such Holder via facsimile or electronic mail
within one (1) Business Day of receipt of such Holder’s Conversion Notice or
other date of determination. If such Holder and the Company are unable to agree
upon the determination of the Closing Sale Price, Closing Bid Price or Weighted
Average Price or arithmetic calculation of the Conversion Rate within two
(2) Business Days of such disputed determination or arithmetic calculation being
transmitted to such Holder, then the Company shall within one (1) Business Day
after approval of the investment bank or outside accountant by the Required
Holders submit via facsimile or electronic mail (A) the disputed determination
of the Closing Sale Price, Closing Bid Price or Weighted Average Price, as
applicable, to an independent, reputable investment bank selected by the Company
and approved by the Required Holders or (B) the disputed arithmetic calculation
of the Conversion Rate to the Company’s independent, outside accountant. The
Company shall cause, at the Company’s expense, the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holders of the results no later than two
(2) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error.

(iv) Company’s Failure to Timely Convert.

(A) Cash Damages. If (x) the Company shall fail on or prior to the Share
Delivery Date to credit a Holder’s balance account with DTC, if the Transfer
Agent is participating in the DTC Fast Automated Securities Transfer Program, or
issue and

 

- 5 -



--------------------------------------------------------------------------------

deliver a certificate to such Holder, if the Transfer Agent is not participating
in the DTC Fast Automated Securities Transfer Program, in each case for the
number of shares of Common Stock to which such Holder is entitled upon such
Holder’s conversion of Series B Preferred Shares or (y) within three (3) Trading
Days of the Company’s receipt of a Series B Preferred Stock Certificate the
Company shall fail to issue and deliver a new Series B Preferred Stock
Certificate representing the number of Series B Preferred Shares to which such
Holder is entitled pursuant to Section 3(c)(ii), then in addition to all other
available remedies which such holder may pursue hereunder and under the
Securities Purchase Agreement (including indemnification pursuant to
Section 9(k) thereof), the Company shall pay additional damages to such Holder
for each day after the Share Delivery Date that such conversion is not timely
effected and/or each day after the Series B Preferred Stock Delivery Date that
such Series B Preferred Stock Certificate is not delivered in an amount equal to
one percent (1.0%) of the product of (I) the sum of the number of shares of
Common Stock not issued to such Holder on or prior to the Share Delivery Date
and to which such Holder is entitled as set forth in the applicable Conversion
Notice and the terms of this Certificate of Designations, in the event the
Company has failed to deliver a new Series B Preferred Stock Certificate to such
Holder on or prior to the Series B Preferred Stock Delivery Date, the number of
shares of Common Stock issuable upon conversion of the Series B Preferred Shares
represented by such Series B Preferred Stock Certificate as of the Series B
Preferred Stock Delivery Date and (II) the Closing Sale Price of the Common
Stock on the Share Delivery Date, in the case of the failure to deliver Common
Stock, or the Series B Preferred Stock Delivery Date, in the case of failure to
deliver a Series B Preferred Stock Certificate. If the Company fails to pay the
additional damages set forth in this Section 3(c)(iv)(A) within five (5) Trading
Days of the date incurred, then such Holder entitled to such payments shall have
the right at any time, so long as the Company continues to fail to make such
payments, to require the Company, upon written notice, to immediately issue, in
lieu of such cash damages, the number of shares of Common Stock equal to the
quotient of (X) the aggregate amount of the damages payments described herein
divided by (Y) the Conversion Price in effect on such Conversion Date as
specified by such Holder in the Conversion Notice. In addition to the foregoing,
if on the Share Delivery Date the Company shall fail to issue and deliver a
certificate to a Holder if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, or credit such Holder’s balance
account with DTC, if the Transfer Agent is participating in the DTC Fast
Automated

 

- 6 -



--------------------------------------------------------------------------------

Securities Transfer Program, in each case for the number of shares of Common
Stock to which such Holder is entitled upon such Holder’s conversion of Series B
Preferred Shares or on any date of the Company’s obligation to deliver shares of
Common Stock as contemplated pursuant to clause (ii) below, and if on or after
such Trading Day such Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Holder of the shares of Common Stock issuable upon such conversion that such
Holder anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three (3) Trading Days after such Holder’s request and in such
Holder’s discretion, either (i) pay cash to such Holder in an amount equal to
such Holder’s total purchase price (including brokerage commissions and
out-of-pocket expenses, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to such Holder a certificate or certificates
representing such Common Stock and pay cash to such Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Sale Price on the Conversion Date.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon conversion of the Series B Preferred Shares as required pursuant to
the terms hereof. Notwithstanding anything to the contrary contained herein, the
Company shall not be required to make any cash payments under this
Section 3(c)(iv)(A) with respect to any Conversion Notices delivered prior to
the consummation of the Merger.

(B) Void Conversion Notice; Adjustment of Conversion Price. If for any reason a
Holder has not received all of the shares of Common Stock to which such Holder
is entitled prior to the fifth (5th) Trading Day after the Share Delivery Date
with respect to a conversion of Series B Preferred Shares, then such Holder,
upon written notice to the Company, with a copy to the Transfer Agent, may void
its Conversion Notice with respect to, and retain or have returned, as the case
may be, any Series B Preferred Shares that have not been converted pursuant to
such Holder’s Conversion Notice; provided that the voiding of a Holder’s
Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to
Section 2(c)(iv)(A) or otherwise. Thereafter, the Conversion Price of any Series
B Preferred Shares returned or retained by such

 

- 7 -



--------------------------------------------------------------------------------

Holder for failure to timely convert shall be adjusted to the lesser of (I) the
Conversion Price relating to the voided Conversion Notice and (II) the lowest
Weighted Average Price of the Common Stock during the period beginning on the
Conversion Date and ending on the date such Holder voided the Conversion Notice,
subject to further adjustment as provided in this Certificate of Designations.

(v) Pro Rata Conversion; Disputes. In the event the Company receives a
Conversion Notice from more than one Holder for the same Conversion Date and the
Company can convert some, but not all, of such Series B Preferred Shares, the
Company shall convert from each Holder electing to have Series B Preferred
Shares converted at such time a pro rata amount of such Holder’s Series B
Preferred Shares submitted for conversion based on the number of Series B
Preferred Shares submitted for conversion on such date by such Holder relative
to the number of Series B Preferred Shares submitted for conversion on such
date. In the event of a dispute as to the number of shares of Common Stock
issuable to a Holder in connection with a conversion of Series B Preferred
Shares, the Company shall issue to such Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with
Section 3(c)(iii).

(vi) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of Series B Preferred Shares in accordance with the terms hereof,
such Holder thereof shall not be required to physically surrender the
certificate representing the Series B Preferred Shares to the Company unless
(A) the full or remaining number of Series B Preferred Shares represented by the
certificate are being converted, in which case the applicable Holder shall
physically surrender its Series B Preferred Shares to the Company promptly
following such exchange in full or (B) a Holder has provided the Company with
prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of Series B Preferred Shares upon physical surrender of
any Series B Preferred Shares. Such Holder and the Company shall maintain
records showing the number of Series B Preferred Shares so converted and the
dates of such conversions or shall use such other method, reasonably
satisfactory to such Holder and the Company, so as not to require physical
surrender of the certificate representing the Series B Preferred Shares upon
each such conversion. In the event of any dispute or discrepancy, such records
of the Company establishing the number of Series B Preferred Shares to which the
record holder is entitled shall be controlling and determinative in the absence
of manifest error. Notwithstanding the foregoing, if Series B Preferred Shares
represented by a certificate are converted as aforesaid, a Holder may not
transfer the certificate representing the Series B Preferred Shares unless such
Holder first physically surrenders the certificate representing the Series B
Preferred

 

- 8 -



--------------------------------------------------------------------------------

Shares to the Company, whereupon the Company will forthwith issue and deliver
upon the order of such Holder a new certificate of like tenor, registered as
such Holder may request, representing in the aggregate the remaining number of
Series B Preferred Shares represented by such certificate. A Holder and any
assignee, by acceptance of a certificate, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of any Series B
Preferred Shares, the number of Series B Preferred Shares represented by such
certificate may be less than the number of Series B Preferred Shares stated on
the face thereof. Each certificate for Series B Preferred Shares shall bear the
following legend:

ANY TRANSFEREE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS OF THE
COMPANY’S CERTIFICATE OF DESIGNATIONS RELATING TO THE SERIES B PREFERRED SHARES
REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION 3(c)(vi) THEREOF. THE NUMBER
OF SERIES B PREFERRED SHARES REPRESENTED BY THIS CERTIFICATE MAY BE LESS THAN
THE NUMBER OF SERIES B PREFERRED SHARES STATED ON THE FACE HEREOF PURSUANT TO
SECTION 3(c)(vi) OF THE CERTIFICATE OF DESIGNATIONS RELATING TO THE SERIES B
PREFERRED SHARES REPRESENTED BY THIS CERTIFICATE.

(d) Adjustments to Fixed Conversion Price. The Fixed Conversion Price will be
subject to adjustment from time to time as provided in this Section 3(d).

(i) Adjustment of Fixed Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 3(d)(i) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding any Excluded
Securities) for a consideration per share (the “New Issuance Price”) less than a
price (the “Applicable Price”) equal to the Fixed Conversion Price in effect
immediately prior to such issuance or sale (a “Dilutive Issuance”), then
immediately after such Dilutive Issuance, the Fixed Conversion Price then in
effect shall be reduced to an amount equal to the New Issuance Price. For
purposes of determining the adjusted Fixed Conversion Price under this
Section 3(d)(i), the following shall be applicable:

(A) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any

 

- 9 -



--------------------------------------------------------------------------------

such Option or upon conversion or exchange or exercise of any Convertible
Securities issuable upon exercise of such Option is less than the Applicable
Price, then each such share of Common Stock underlying such Option shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 3(d)(i)(A), the “lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any Convertible Securities issuable upon
exercise of such Option” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon granting or sale of the Option, upon exercise of
the Option and upon conversion or exchange or exercise of any Convertible
Security issuable upon exercise of such Option less any consideration paid or
payable by the Company with respect to such one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion exercise or exchange of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Fixed Conversion Price
shall be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

(B) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then each such share of Common Stock
underlying such Convertible Securities shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the issuance or sale of
such Convertible Securities for such price per share. For the purposes of this
Section 3(d)(i)(B), the “lowest price per share for which one share of Common
Stock is issuable upon such conversion or exchange or exercise” shall be equal
to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
issuance or sale of the Convertible Security and upon the conversion or exchange
or exercise of such Convertible Security less any consideration paid or payable
by the Company with respect to such one share of Common Stock upon the issuance
or sale of such Convertible Security and upon conversion, exercise or exchange
of such Convertible Security. No further adjustment of the Fixed Conversion
Price shall be made upon the actual issuance of such

 

- 10 -



--------------------------------------------------------------------------------

share of Common Stock upon conversion or exchange or exercise of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Fixed Conversion Price had been or are to be made pursuant to other provisions
of this Section 3(d)(i), no further adjustment of the Fixed Conversion Price
shall be made by reason of such issue or sale.

(C) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Fixed
Conversion Price in effect at the time of such change shall be adjusted to the
Fixed Conversion Price which would have been in effect at such time had such
Options or Convertible Securities provided for such changed purchase price,
additional consideration or changed conversion rate, as the case may be, at the
time initially granted, issued or sold. For purposes of this Section 3(d)(i)(C),
if the terms of any Option or Convertible Security that was outstanding as of
the Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment shall be
made if such adjustment would result in an increase of the Fixed Conversion
Price then in effect.

(D) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for the Option Value and (y) the other securities issued or sold in
such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value. If any Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received or receivable therefor will
be deemed to be the net amount received by the Company therefor. If any Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration

 

- 11 -



--------------------------------------------------------------------------------

consists of publicly traded securities, in which case the amount of
consideration received by the Company will be the Closing Sale Price of such
publicly traded securities on the date of receipt of such publicly traded
securities. If any Common Stock, Options or Convertible Securities are issued to
the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving entity, the amount of consideration therefor will
be deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be. The fair value of any consideration
other than cash or publicly traded securities will be determined jointly by the
Company and the Required Holders. If such parties are unable to reach agreement
within ten (10) days after the occurrence of an event requiring valuation (the
“Valuation Event”), the fair value of such consideration will be determined
within five (5) Business Days after the tenth (10th) day following the Valuation
Event by an independent, reputable appraiser jointly selected by the Company and
the Required Holders. The determination of such appraiser shall be final and
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

(E) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (I) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(II) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(F) No Readjustments. For the avoidance of doubt, in the event the Fixed
Conversion Price has been adjusted pursuant to this Section 3(d) and the
Dilutive Issuance that triggered such adjustment is unwound or is cancelled
after the facts for any reason whatsoever, in no event shall the Fixed
Conversion Price be readjusted to the Fixed Conversion Price that would have
been in effect if such Dilutive Issuance had not occurred or been consummated.

(ii) Adjustment of Fixed Conversion Price upon Subdivision or Combination of
Common Stock. If the Company at any time after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) its
outstanding shares of Common Stock into

 

- 12 -



--------------------------------------------------------------------------------

a greater number of shares, the Fixed Conversion Price in effect immediately
prior to such subdivision will be proportionately reduced. If the Company at any
time after the Subscription Date combines (by combination, reverse stock split,
including, without limitation, the Reverse Split, or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Fixed Conversion
Price in effect immediately prior to such combination will be proportionately
increased.

(iii) Other Events. If any event occurs of the type contemplated by the
provisions of this Section 3(d) but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Board will make an appropriate adjustment in the Fixed Conversion Price so as to
protect the rights of the Holders; provided that no such adjustment will
increase the Fixed Conversion Price as otherwise determined pursuant to this
Section 3(d).

(iv) Voluntary Adjustment By Company. The Company may at any time reduce the
then current Fixed Conversion Price to any amount and for any period of time as
approved by a majority of the Board.

(e) Notices.

(i) Immediately upon any adjustment of the Conversion Price pursuant to
Section 3(d), the Company will give written notice thereof to each Holder,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment. In the case of a dispute as to the determination of such adjustment,
then such dispute shall be resolved in accordance with the procedures set forth
in Section 3(c)(iii).

(ii) The Company will give written notice to each Holder at least ten
(10) Business Days prior to the date on which the Company closes its books or
takes a record (I) with respect to any dividend or distribution upon the Common
Stock, (II) with respect to any pro rata subscription offer to holders of Common
Stock or (III) for determining rights to vote with respect to any Fundamental
Transaction or Liquidation Event, provided that such information shall be made
known to the public prior to or in conjunction with such notice being provided
to such Holder.

(iii) At least ten (10) Business Days prior to the date on which any Fundamental
Transaction (other than the Merger) or Liquidation Event will take place prior
to the consummation of the Merger, the Company shall deliver to each Holder a
written notice (the “Pre-Notice”), which Pre-Notice shall ask such Holder if it
wants to receive any material, nonpublic information of the Company. For the
avoidance of doubt, such Pre- Notice shall not contain any material, non-public
information. If any Holder consents in writing to receive material, nonpublic
information of

 

- 13 -



--------------------------------------------------------------------------------

the Company, the Company shall promptly, but no later than one (1) Business Day
after such consent, deliver a written notice describing such Fundamental
Transaction or Liquidation Event to such Holder and the Company shall not, and,
notwithstanding the provisions of Section 23, shall not be required to, make
such information known to the public. After the consummation of the Merger, the
Company will give written notice to each Holder at least ten (10) Business Days
prior to the date on which any Fundamental Transaction or Liquidation Event will
take place provided that such information shall be made known to the public no
later than two (2) Business Days following such notice being provided to such
Holder.

(4) Change of Control. No sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile or electronic mail and overnight courier to the
Holders (a “Change of Control Notice”) setting forth a description of such
transaction in reasonable detail. At any time during the period beginning after
a Holder’s receipt of a Change of Control Notice and ending on the date that is
twenty (20) Trading Days after the consummation of such Change of Control, such
Holder may require the Company to redeem (a “Change of Control Redemption”) all
or any portion of such Holder’s Series B Preferred Shares by delivering written
notice thereof (“Change of Control Redemption Notice”) to the Company, which
Change of Control Redemption Notice shall indicate the Conversion Amount such
Holder is electing to redeem. Any Series B Preferred Shares subject to
redemption pursuant to this Section 4 shall be redeemed by the Company in cash
at a price equal to the greater of (i) 125% of the Conversion Amount being
redeemed and (ii) the product of (A) the Conversion Amount being redeemed and
(B) the quotient determined by dividing (1) the greatest Closing Sale Price of
the Common Stock during the period commencing on the Trading Day immediately
preceding the earlier to occur of (x) the consummation of the Change of Control
and (y) the public announcement of such proposed Change of Control and ending on
the date such Holder delivers the Change of Control Redemption Notice, by
(2) the lowest Conversion Price in effect during such period (the “Change of
Control Redemption Price”). The Company shall make payment of the Change of
Control Redemption Price concurrently with the consummation of such Change of
Control if such a Change of Control Redemption Notice is received prior to the
consummation of such Change of Control and within five (5) Trading Days after
the Company’s receipt of such notice if such a Change of Control Redemption
Notice is received after the consummation of such Change of Control (the “Change
of Control Redemption Date”). To the extent redemptions required by this
Section 4 are deemed or determined by a court of competent jurisdiction to be
prepayments of the Series B Preferred Shares by the Company, such redemptions
shall be deemed to be voluntary prepayments. Notwithstanding anything to the
contrary in this Section 4, until the Change of Control Redemption Price
(together with any interest thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 4 may be converted, in whole or in
part, by such Holder into shares of Common Stock, or in the event the Conversion
Date is after the consummation of the Change of Control, shares or equity
interests of the Successor Entity substantially equivalent to the Company’s
Common Stock pursuant to Section 3(c). The parties hereto agree that in the
event of the Company’s redemption of any portion of the Series B Preferred
Shares under this Section 4, such Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the

 

- 14 -



--------------------------------------------------------------------------------

uncertainty of the availability of a suitable substitute investment opportunity
for such Holder. Accordingly, any redemption premium due under this Section 4 is
intended by the parties to be, and shall be deemed, a reasonable estimate of
such Holder’s actual loss of its investment opportunity and not as a penalty. In
the event that the Company does not pay the Change of Control Redemption Price
on the Change of Control Redemption Date, then such Holder shall have the right
to void the redemption pursuant to Section 5(a).

(5) Redemptions.

(a) Void Redemption. In the event that the Company does not pay a Redemption
Price within the applicable time period, at any time thereafter and until the
Company pays such unpaid applicable Redemption Price in full, a Holder shall
have the option to, in lieu of redemption, require the Company to promptly
return to such Holder any or all of the Series B Preferred Shares that were
submitted for redemption by such Holder and for which the applicable Redemption
Price has not been paid, by sending written notice thereof to the Company via
facsimile or electronic mail (the “Void Optional Redemption Notice”). Upon the
Company’s receipt of such Void Optional Redemption Notice, (i) the Redemption
Notice of Holder shall be null and void with respect to those Series B Preferred
Shares subject to the Void Optional Redemption Notice, (ii) the Company shall
immediately return any Series B Preferred Shares subject to the Void Optional
Redemption Notice, and (iii) the Conversion Price of such returned Series B
Preferred Shares shall be adjusted to the lesser of (A) the Conversion Price as
in effect on the date on which the Void Optional Redemption Notice is delivered
to the Company and (B) the lowest Weighted Average Price of the Common Stock
during the period beginning on the date on which the Redemption Notice is
delivered to the Company and ending on the date on which the Void Optional
Redemption Notice is delivered to the Company.

(b) Disputes; Miscellaneous. In the event of a dispute as to the determination
of the arithmetic calculation of any Redemption Price, such dispute shall be
resolved pursuant to Section 3(c)(iii) above with the term “Redemption Price”
being substituted for the term “Conversion Rate”. A Holder’s delivery of a Void
Optional Redemption Notice and exercise of its rights following such notice
shall not affect the Company’s obligations to make any payments which have
accrued prior to the date of such notice. In the event of a redemption pursuant
to this Certificate of Designations of less than all of the Series B Preferred
Shares represented by a particular Series B Preferred Stock Certificate, the
Company shall promptly cause to be issued and delivered to such Holder of such
Series B Preferred Shares a Series B Preferred Stock Certificate representing
the remaining Series B Preferred Shares which have not been redeemed, if
necessary.

(c) Insufficient Assets. If upon a Redemption Date, the assets of the Company
are insufficient to pay the Redemption Price for each Series B Preferred Share
to be redeemed, the Company shall (i) take all appropriate action reasonably
within its means to maximize the assets available for paying the applicable
Redemption Price, (ii) redeem out of all such assets available therefor

 

- 15 -



--------------------------------------------------------------------------------

on the applicable Redemption Date the maximum possible number of Series B
Preferred Shares that it can redeem on such date, pro rata among the Holders to
be redeemed in proportion to the aggregate number of Series B Preferred Shares
then held by each such Holder on the applicable Redemption Date and
(iii) following the applicable Date, at any time and from time to time when
additional assets of the Company become Company to redeem the remaining Series B
Preferred Shares, the Company shall use such assets, at the end of the then
current fiscal quarter, to redeem the balance of such Series B Preferred Shares,
or such portion thereof for which assets are then available, on the basis set
forth above at the applicable Redemption Price, and such assets will not be used
prior to the end of such fiscal quarter for any other purpose. Dividends on
Series B Preferred Shares that have not been redeemed shall continue to accrue
until such time as the Company redeems such Series B Preferred Shares.

(6) Redemption by the Company. Other than as specifically permitted by this
Certificate of Designations, the Company may not redeem any of the outstanding
Series B Preferred Shares.

(7) Other Rights of Holders.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Certificate of Designations and the other
Transaction Documents (as defined in the Securities Purchase Agreement) in
accordance with the provisions of this Section 7 pursuant to written agreements
in form and substance reasonably satisfactory to the Required Holders and
approved by the Required Holders prior to such Fundamental Transaction (such
approval not to be unreasonably withheld or delayed), including agreements to
deliver to each Holder of Series B Preferred Shares in exchange for such Series
B Preferred Shares a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Certificate of
Designations including, without limitation, having a stated value equal to the
Stated Value of the Series B Preferred Shares held by such Holder and having
similar ranking to the Series B Preferred Shares, and satisfactory to the
Required Holders and (ii) the Successor Entity (including its Parent Entity) is
a publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designations referring to the “Company” shall refer instead
to the Successor Entity), and may exercise every right and power of the Company
and shall assume all of the obligations of the Company under this Certificate of
Designations with the same effect as if such Successor Entity had been named as
the Company herein. Upon consummation of the Fundamental Transaction with a
Successor Entity whose stock is publicly traded, such Successor Entity shall
deliver to such Holder confirmation that there shall be issued upon conversion
of the Series B Preferred Shares at any time after the consummation of the
Fundamental

 

- 16 -



--------------------------------------------------------------------------------

Transaction, in lieu of the shares of Common Stock (or other securities, cash,
assets or other property) issuable upon the conversion of the Series B Preferred
Shares prior to such Fundamental Transaction (without regard to any limitations
on the conversion of the Series B Preferred Shares), such shares of publicly
traded common stock (or their equivalent) of the Successor Entity, as adjusted
in accordance with the provisions of this Certificate of Designations, which
such Holder would have been entitled to receive had such Holder converted the
Series B Preferred Shares in full (without regard to any limitations on
conversion) immediately prior to such Fundamental Transaction (provided,
however, to the extent that a Holder’s right to receive any such shares of
publicly traded common stock (or their equivalent) of the Successor Entity would
result in such Holder and its other Attribution Parties exceeding the Maximum
Percentage, then such Holder shall not be entitled to receive such shares to
such extent (and shall not be entitled to beneficial ownership of such shares of
publicly traded common stock (or their equivalent) of the Successor Entity as a
result of such consideration to such extent) and the portion of such shares
shall be held in abeyance for such Holder until such time or times, as its right
thereto would not result in such Holder and its other Attribution Parties
exceeding the Maximum Percentage, if applicable, at which time or times such
Holder shall be delivered such shares to the extent as if there had been no such
limitation). Provision made pursuant to the preceding sentence shall be in a
form and substance reasonably satisfactory to the Required Holders. In addition
to and not in substitution for any other rights hereunder, prior to the
occurrence or consummation of any Fundamental Transaction pursuant to which
holders of shares of Common Stock are entitled to receive securities, cash,
assets or other property with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that, and any applicable Successor Entity or Successor Entities shall
ensure that, and it shall be a required condition to the occurrence or
consummation of such Corporate Event that, if so elected by a Holder on or prior
to the occurrence or consummation of such Corporate Event, such Holder will have
the right to receive upon surrender of such Holder’s Preferred Shares upon the
occurrence or consummation of the Corporate Event, in lieu of the shares of
Common Stock (or other securities, cash, assets or other property) such Holder
is entitled to receive upon the conversion of such Holder’s Preferred Shares
prior to such Corporate Event (but not in lieu of such items still issuable
under Sections 1(b) and 7(b), which shall continue to be receivable on the
Common Stock or on such shares of stock, securities, cash, assets or any other
property otherwise receivable with respect to or in exchange for shares of
Common Stock), such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription rights
and any shares of Common Stock) which the Holder would have been entitled to
receive upon the occurrence or consummation of such Corporate Event or the
record, eligibility or other determination date for the event resulting in such
Corporate Event, had such Holder’s Preferred Shares been converted immediately
prior to such Corporate Event or the record, eligibility or other determination
date for the event resulting in such Corporate Event (without regard to any
limitations

 

- 17 -



--------------------------------------------------------------------------------

on conversion) (provided, however, to the extent that a Holder’s right to
receive any such shares of publicly traded common stock (or their equivalent) of
the Successor Entity would result in such Holder and its other Attribution
Parties exceeding the Maximum Percentage, then such Holder shall not be entitled
to receive such shares to such extent (and shall not be entitled to beneficial
ownership of such shares of publicly traded common stock (or their equivalent)
of the Successor Entity as a result of such consideration to such extent) and
the portion of such shares shall be held in abeyance for such Holder until such
time or times, as its right thereto would not result in such Holder and its
other Attribution Parties exceeding the Maximum Percentage, at which time or
times such Holder shall be delivered such shares to the extent as if there had
been no such limitation). Provision made pursuant to the preceding sentence
shall be in a form and substance reasonably satisfactory to the Required
Holders. The provisions of this Section shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion of Series B Preferred Shares.

(b) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holders will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such Holder could have acquired if such Holder had held
the number of shares of Common Stock acquirable upon complete conversion of the
Series B Preferred Shares (without taking into account any limitations or
restrictions on the convertibility of the Series B Preferred Shares) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights (provided, however, that to the extent that a Holder’s
right to participate in any such Purchase Right would result in such Holder and
its other Attribution Parties exceeding the Maximum Percentage, then such Holder
shall not be entitled to participate in such Purchase Right to such extent (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Purchase Right (and beneficial ownership) to such extent) and
such Purchase Right to such extent shall be held in abeyance for such Holder
until such time or times as its right thereto would not result in such Holder
and its other Attribution Parties exceeding the Maximum Percentage, at which
time or times such Holder shall be granted such right (and any Purchase Right
granted, issued or sold on such initial Purchase Right or on any subsequent
Purchase Right to be held similarly in abeyance) to the same extent as if there
had been no such limitation).

(8) Reservation of Shares.

(a) The Company shall have sufficient authorized and unissued shares of Common
Stock for each of the Series B Preferred Shares equal to 300% of the number of
shares of Common Stock necessary to effect the conversion at the Conversion Rate

 

- 18 -



--------------------------------------------------------------------------------

(without regard to any limitations or restrictions herein on any such
conversion) with respect to the Conversion Amount of each such Series B
Preferred Share as of the Issuance Date. The Company shall, so long as any of
the Series B Preferred Shares are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversions of the Series B Preferred
Shares, such number of shares of Common Stock as shall from time to time be
necessary to effect the conversion of all of the Series B Preferred Shares then
outstanding; provided that at no time shall the number of shares of Common Stock
so reserved be less than the number of shares of Common Stock for which the
Series B Preferred Shares are at any time convertible (without regard to any
limitations or restrictions on conversions) (the “Required Reserve Amount”). The
initial number of shares of Common Stock reserved for conversions of the Series
B Preferred Shares and each increase in the number of shares so reserved shall
be allocated pro rata among the Holders based on the number of Series B
Preferred Shares held by each Holder at the time of issuance of the Series B
Preferred Shares or increase in the number of reserved shares, as the case may
be (the “Authorized Share Allocation”). In the event a Holder shall sell or
otherwise transfer any of such Holder’s Series B Preferred Shares, each
transferee shall be allocated a pro rata portion of the number of reserved
shares of Common Stock reserved for such transferor. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Series B Preferred
Shares (other than pursuant to a transfer of Series B Preferred Shares in
accordance with the immediately preceding sentence) shall be allocated to the
remaining Holders of Series B Preferred Shares, pro rata based on the number of
Series B Preferred Shares then held by such Holders.

(b) Insufficient Authorized Shares. If at any time while any of the Series B
Preferred Shares remain outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon conversion of the Series B Preferred
Shares at least a number of shares of Common Stock equal to the Required Reserve
Amount (an “Authorized Share Failure”), then the Company shall promptly take all
action necessary to increase the Company’s authorized shares of Common Stock to
an amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Series B Preferred Shares then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause the Board to recommend to the
stockholders that they approve such proposal. Notwithstanding the foregoing, if
at such time of an Authorized Share Failure, the Company is able to obtain the
written consent of a majority of the shares of its issued and outstanding Common
Stock to approve the increase in the number of authorized shares of Common
Stock, the Company may satisfy this obligation by obtaining such consent and
submitting for filing with the SEC an Information Statement on Schedule 14C.

 

- 19 -



--------------------------------------------------------------------------------

(9) Limitations on Conversion.

(i) Beneficial Ownership Limitation on Conversions. The Company shall not effect
the conversion of any portion of the Series B Preferred Shares, and no Holder
shall have the right to convert any portion of the Series B Preferred Shares, to
the extent that after giving effect to such conversion, the beneficial owner of
such shares (together with such Person’s Affiliates) would have acquired,
through conversion of Series B Preferred Shares or otherwise, beneficial
ownership of a number of shares of Common Stock that exceeds 4.99% (the “Maximum
Percentage”) of the shares of Common Stock outstanding immediately after giving
effect to such conversion. For purposes of the foregoing sentences, the
aggregate number of shares of Common Stock beneficially owned by a Holder and
the other Attribution Parties shall include the number of shares of Common Stock
held by such Holder and all of its other Attribution Parties plus the number of
shares of Common Stock issuable upon conversion of the Series B Preferred Shares
with respect to which the determination of such sentences is being made, but
shall exclude shares of Common Stock which would be issuable upon (A) conversion
of the remaining, nonconverted Series B Preferred Shares beneficially owned by
such Holder or any of the other Attribution Parties and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company (including, without limitation, any convertible notes or convertible
preferred stock or warrants, including the Series B Preferred Shares)
beneficially owned by such Holder or any of its other Attribution Parties
subject to a limitation on conversion or exercise analogous to the limitation
contained in this Section. For purposes of this Section 9(i), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. For purposes of determining the number of outstanding shares of Common
Stock, a Holder may acquire upon the conversion of the Series B Preferred Shares
without exceeding the Maximum Percentage, such Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other public filing with the SEC, as the case may be, (2) a more
recent public announcement by the Company, or (3) any other written notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding. For any reason at any time, upon the written or oral request
of any Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to such Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Series B Preferred Shares, by such
Holder and any of its other Attribution Parties since the date as of which such
number of outstanding shares of Common Stock was reported. Upon delivery of a
written notice to the Company, any

 

- 20 -



--------------------------------------------------------------------------------

Holder may from time to time increase or decrease the Maximum Percentage to any
other percentage not in excess of 4.99% as specified in such notice; provided
that (i) any such increase in the Maximum Percentage will not be effective until
the sixty-first (61st) day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to such Holder and its other
Attribution Parties and not to any other holder of Series B Preferred Shares
that is not an Attribution Party. For purposes of clarity, the shares of Common
Stock underlying the Series B Preferred Shares in excess of the Maximum
Percentage shall not be deemed to be beneficially owned by such Holder for any
purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of the
Exchange Act. Holder providing such written notice and not to any other Holder.
The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 9(i) to the
extent necessary to correct this paragraph or any portion of this paragraph
which may be defective or inconsistent with the intended beneficial ownership
limitation contained in this Section 9(i) or to make changes or supplements
necessary or desirable to properly give effect to such limitation.

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon conversion of Series B Preferred Shares, and the
Holders of Series B Preferred Shares shall not have the right to receive upon
conversion of Series B Preferred Shares any shares of Common Stock, if the
issuance of such shares of Common Stock would exceed the aggregate number of
shares of Common Stock which the Company may issue upon conversion of Series B
Preferred Shares or otherwise without breaching the Company’s obligations under
the rules or regulations of the Principal Market, whether or not the Common
Stock is listed on the Principal Market (the “Exchange Cap”), except that such
limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of Common Stock in excess of such amount or
(B) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Required Holders. Until such approval or written opinion is obtained, no Holder
of Series B Preferred Shares shall be issued in the aggregate, upon conversion
or payment, as applicable, of Series B Preferred Shares, shares of Common Stock
in an amount greater than the product of the Exchange Cap multiplied by a
fraction, the numerator of which is the number of Series B Preferred Shares
issued to such Holder pursuant to the Securities Purchase Agreement on the
Closing Date and the denominator of which is the aggregate number of all Series
B Preferred Shares issued to the Holders pursuant to the Securities Purchase
Agreement on the Closing Date (with respect to each such Holder, the “Exchange
Cap Allocation”). In the event that any Holder shall sell or otherwise transfer
any of such Holder’s Series B Preferred Shares, the

 

- 21 -



--------------------------------------------------------------------------------

transferee shall be allocated a pro rata portion of such Holder’s Exchange Cap
Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee. In the event that any Holder shall convert all of such
Holder’s Series B Preferred Shares into a number of shares of Common Stock
which, in the aggregate, is less than such holder’s Exchange Cap Allocation,
then the difference between such holder’s Exchange Cap Allocation and the number
of shares of Common Stock actually issued to such holder shall be allocated to
the respective Exchange Cap Allocations of the remaining Holders of Series B
Preferred Shares on a pro rata basis in proportion to the shares of Common Stock
underlying the Series B Preferred Shares then held by each such Holder. In the
event that the Company is prohibited from issuing any shares of Common Stock for
which a Conversion Notice has been received following the earlier of the
consummation or termination of the Merger (other than during the 100 day period
immediately following the termination of the Merger) as a result of the
operation of this Section 9(ii), the Company shall pay cash in exchange for
cancellation of such Series B Preferred Shares, at a price per share of Common
Stock equal to the difference between the Weighted Average Price and the
Conversion Price as of the date of such attempted conversion.

(10) Voting Rights. Each Holder shall be entitled to the whole number of votes
equal to the number of shares of Common Stock into which such Holder’s Series B
Preferred Shares would be convertible on the record date for the vote or consent
of stockholders, but in lieu of using the Conversion Price in effect as of the
record date, such votes shall be calculated based on the higher of (i) the then
existing Conversion Price and (ii) $1.23 (as adjusted for any stock dividend,
stock split, stock combination, reclassification or similar transaction from and
after the Subscription Date), and shall otherwise have voting rights and powers
equal to the voting rights and powers of the Common Stock. Each Holder shall be
entitled to receive the same prior notice of any stockholders’ meeting as is
provided to the holders of Common Stock in accordance with the bylaws of the
Company, as well as prior notice of all stockholder actions to be taken by
legally available means in lieu of a meeting, and shall vote as a class with the
holders of Common Stock as if they were a single class of securities upon any
matter submitted to a vote of stockholders, except those matters required by law
or by the terms hereof to be submitted to a class vote of the Holders, in which
case the Holders only shall vote as a separate class.

(11) Covenants.

(a) Prior to the consummation of the Merger (other than during the Wind Down (as
defined below)), the Company shall maintain at least $1,100,000 in cash that is
unrestricted at all times (the “Required Minimum Cash Amount”); provided,
however, that any accounts payable owed by the Company that are greater than
sixty (60) days past due or ninety (90) days past the invoice date shall
increase the Required Minimum Cash Amount on a dollar for dollar basis. In the
event the Company is no longer pursuing the

 

- 22 -



--------------------------------------------------------------------------------

Merger in good faith or the Merger Agreement has been terminated, the Company
may, with the requisite approval of its Board of Directors and without obtaining
the consent of the Required Holders, promptly discontinue all operations and
promptly proceed with an orderly winding down of the Company (the period during
which the Company discontinues all operations and proceeds with an orderly
winding down of the Company, the “Wind Down”), including, without limitation,
seeking any required stockholder approval therefor. Notwithstanding the
foregoing, the Company shall be permitted to use cash up to, but not exceeding,
the amount of the Required Minimum Cash Amount to wind down its operations
pursuant to the immediately preceding sentence. In the event the Company
consummates the Merger, the cash in the amount of the Required Minimum Cash
Amount and any other proceeds from this issuance of the Preferred Stock not
spent to consummate the Merger shall be used for working capital purposes but
not for (i) the repayment of any outstanding Indebtedness of the Company or any
of its Subsidiaries or (ii) the redemption or repurchase of any of its or its
Subsidiaries’ Capital Stock.

(b) Prior to the consummation or termination of the Merger, the Company shall
not, and shall not permit any of the Subsidiaries to, directly or indirectly
incur or guarantee, assume or suffer to exist any Indebtedness, other than trade
payables necessary to consummate the Merger.

(c) Prior to the consummation or termination of the Merger, the Company shall
not enter into, or be a party to, a Fundamental Transaction.

(d) Prior to the consummation or termination of the Merger, the Company shall
not (i) grant, issue or sell any Purchase Rights, (ii) declare or make any
dividend or other distributions of its assets (or rights to acquire its assets)
to any or all holders of shares of Common Stock, by way of return of capital or
otherwise (including without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) or (iii) repay any outstanding Indebtedness of the Company
or any of its Subsidiaries.

(e) Prior to the consummation or termination of the Merger, the Company will
not, directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or its Subsidiaries’ equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
Common Stock or Common Stock Equivalents or be party to any solicitations,
negotiations or discussions with regard to the foregoing.

(12) Ranking. All shares of Common Stock shall be of junior rank to all Series B
Preferred Shares with respect to the preferences as to dividends, distributions
and payments upon the liquidation, dissolution and winding up of the Company.
Without the prior express written consent of the Required Holders and except as
provided in the Merger Agreement as in effect on the Subscription Date, the
Company shall not hereafter authorize or issue additional or other Capital Stock
that is of senior or pari-passu rank to the Series B Preferred Shares in respect

 

- 23 -



--------------------------------------------------------------------------------

of the preferences as to distributions and payments upon a Liquidation Event.
The Company shall be permitted to issue preferred stock that is junior in rank
to the Series B Preferred Shares in respect of the preferences as to dividends
and other distributions, amortization and redemption payments and payments upon
the liquidation, dissolution and winding up of the Company. In the event of the
merger or consolidation of the Company with or into another corporation,
including without limitation, the Merger, the Series B Preferred Shares shall
maintain their relative powers, designations and preferences provided for herein
(except that, other than as provided in the Merger Agreement as in effect on the
Subscription Date, the Series B Preferred Shares may not be pari passu with, or
junior to, any Capital Stock of the successor entity) and no merger shall result
inconsistent therewith. For the avoidance of doubt, the Series B Preferred
Shares shall rank pari passu with the shares of Series A Convertible Preferred
Stock, par value $0.001 per share to be assumed by the Company upon the
consummation of the Merger, as contemplated by the Merger Agreement as in effect
on the Subscription Date.

(13) Taxes.

(a) Any and all payments made by the Company hereunder, including any amounts
received on a conversion or redemption of the Series B Preferred Shares and any
amounts on account of Cash Dividends or Capitalized Dividends, must be made by
it without any a deduction or withholding for or on account of any tax, levy,
impost, duty or other charge or withholding of a similar nature (including any
related penalty or interest) (a “Tax Withholding”), unless a Tax Withholding is
required by law. If the Company is aware that it must make a Tax Withholding (or
that there is a change in the rate or the basis of a Tax Withholding), it must
notify the affected Holders promptly.

(b) If a Tax Withholding is required by law to be made by the Company, the
amount of the payment due from the Company will be increased to (or if no
payment by the Company would otherwise be made (e.g., in the case of Capitalized
Dividends), the Company will make a payments in) an amount which (after making
the Tax Withholding, including a Tax Withholding applicable to additional sums
payable pursuant to this Section 13) leaves an amount equal to the payment which
would have been due if no Tax Withholding had been required. If the Company is
required to make a Tax Withholding, it must make the minimum Tax Withholding
allowed by law and must make any payment required in connection with that Tax
Withholding within the time allowed by law. The Company hereby agrees to
indemnify each Holder from and against any Taxes required to be withheld from
any payments made hereunder, regardless of whether such Taxes were withheld. For
the avoidance of doubt, the Company and such Holder intend that, in the event
that actual or constructive dividends arising under this Certificate of
Designations are or become subject to U.S. Federal withholding tax on a gross
basis, the Company will pay to such Holder the gross-up or indemnity amounts
provided for in this Section 13. As soon as practicable after making a Tax
Withholding or a payment required in connection with a Tax Withholding, the
Company must deliver to such Holder any official receipt or form, if any,
provided by or required by the taxing authority to whom the Tax Withholding was
paid.

(c) In addition, the Company agrees to pay in accordance with applicable law,
and to indemnify and hold each Holder harmless from and against, any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies

 

- 24 -



--------------------------------------------------------------------------------

that arise from any payment made hereunder (but excluding any income, capital
gains or similar taxes) or in connection with the execution, delivery,
registration or performance of, or otherwise with respect to, the Series B
Preferred Shares (“Other Taxes”). As soon as practicable after making a payment
of Other Taxes, the Company must deliver to such Holder any official receipt or
form, if any, provided by or required by the taxing authority to whom the Other
Taxes were paid.

(d) The obligations of the Company under this Section 13 shall survive the
payment for the Series B Preferred Shares and all other amounts payable
hereunder.

(14) Vote to Change the Terms of or Issue Series B Preferred Shares. In addition
to any other rights provided by law, except where the vote or written consent of
the Holders of a greater number of shares is required by law or by another
provision of the Certificate of Incorporation, the affirmative vote at a meeting
duly called for such purpose or the written consent without a meeting of the
Required Holders, voting together as a single class, shall be required before
the Company may: (a) amend or repeal any provision of, or add any provision to,
the Certificate of Incorporation or bylaws, or file any articles of amendment,
certificate of designations, preferences, limitations and relative rights of any
series of preferred stock, if such action would adversely alter or change the
preferences, rights, privileges or powers of, or restrictions provided for the
benefit of the Series B Preferred Shares, regardless of whether any such action
shall be by means of amendment to the Certificate of Incorporation or by merger,
consolidation or otherwise; (b) increase or decrease (other than by conversion)
the authorized number of shares of Series B Preferred Shares; (c) create or
authorize (by reclassification or otherwise) any new class or series of shares
that has a preference over or is on a parity with the Series B Preferred Shares
with respect to dividends or the distribution of assets on the liquidation,
dissolution or winding up of the Company; (d) purchase, repurchase or redeem any
shares of Common Stock (other than pursuant to equity incentive agreements with
employees or directors giving the Company the right to repurchase shares upon
the termination of services at cost); (e) pay dividends or make any other
distribution on the Common Stock or other Junior Stock; (f) increase the amount
of any securities issuable pursuant to any Approved Stock Plan; (g) amend or
waive any provision of the Certificate of Designations with respect to the
Series B Preferred Shares, (h) whether or not prohibited by the terms of the
Series B Preferred Shares, circumvent a right of the Series B Preferred Shares
or (i) take any other action or agree to take any action with respect to the
Company’s Certificate of Incorporation or Bylaws that adversely and materially
affects the terms or rights of the holders of the Series B Preferred Shares
other than actions in the ordinary course of business. Any Series B Preferred
Shares which are converted, repurchased or redeemed shall be automatically and
immediately cancelled and shall not be reissued, sold or transferred.

(15) Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any Series B Preferred Stock Certificates representing the Series
B Preferred Shares, and, in the case of loss, theft or destruction, of an
indemnification undertaking by such Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of the Series B
Preferred Stock Certificate(s), the Company shall execute and deliver new
preferred stock certificate(s) of like tenor and date; provided, however, the
Company shall not be obligated to re-issue preferred stock certificates if such
Holder contemporaneously requests the Company to convert such Series B Preferred
Shares into Common Stock.

 

- 25 -



--------------------------------------------------------------------------------

(16) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designations shall be
cumulative and in addition to all other remedies available under this
Certificate of Designations, at law or in equity (including a decree of specific
performance and/or other injunctive relief). No remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy.
Nothing herein shall limit a Holder’s right to pursue actual damages for any
failure by the Company to comply with the terms of this Certificate of
Designations. The Company covenants to each Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by such Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holders and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holders shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(17) Construction. This Certificate of Designations shall be deemed to be
jointly drafted by the Company and all Buyers (as defined in the Securities
Purchase Agreement) and shall not be construed against any person as the drafter
hereof.

(18) Failure or Indulgence Not Waiver. No failure or delay on the part of a
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(19) Notice. Whenever notice or other communication is required to be given
under this Certificate of Designations, unless otherwise provided herein, such
notice shall be given in accordance with Section 9(f) of the Securities Purchase
Agreement (provided that if the Series B Preferred Shares are not held by a
Buyer then substituting the words “holder of securities” for the word “Buyer).

(20) Transfer of Series B Preferred Shares. A Holder may assign some or all of
the Series B Preferred Shares and the accompanying rights hereunder held by such
Holder without the consent of the Company; provided that such assignment is in
compliance with applicable securities laws.

(21) Series B Preferred Share Register. The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Holders), a register for the Series B Preferred
Shares, in which the Company shall record the name and address of the persons in
whose name the Series B Preferred Shares have been issued, as well as the name
and address of each transferee. The Company may treat the person in whose name
any Series B Preferred Share is registered on the register as the owner and
holder thereof for all purposes, notwithstanding any notice to the contrary, but
in all events recognizing any properly made transfers.

 

- 26 -



--------------------------------------------------------------------------------

(22) Stockholder Matters. Any stockholder action, approval or consent required,
desired or otherwise sought by the Company pursuant to the rules and regulations
of the Principal Market, the DGCL, this Certificate of Designations or otherwise
with respect to the issuance of the Series B Preferred Shares or the Common
Stock issuable upon conversion thereof may be effected by written consent of the
Company’s stockholders or at a duly called meeting of the Company’s
stockholders, all in accordance with the applicable rules and regulations of the
Principal Market and the DGCL. This provision is intended to comply with the
applicable sections of the DGCL permitting stockholder action, approval and
consent affected by written consent in lieu of a meeting.

(23) Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Certificate of Designations, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, nonpublic information relating to the Company or any of
its Subsidiaries, the Company shall within two (2) Business Day after any such
receipt or delivery publicly disclose such material, nonpublic information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, nonpublic information relating to the Company
or its Subsidiaries, the Company shall so indicate to the Holders
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holders shall be allowed to presume that all matters relating to
such notice do not constitute material, nonpublic information relating to the
Company or its Subsidiaries.

(24) Certain Definitions. For purposes of this Certificate of Designations, the
following terms shall have the following meanings:

(a) “Adjustment Date” means the date that is the earlier of (1) date that some
or all of the Registrable Securities (as defined in the Registration Rights
Agreement) have become registered pursuant to an effective Registration
Statement (as defined in the Registration Rights Agreement) and (2) the date
that is six (6) months immediately following the Closing Date.

(b) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise. Notwithstanding anything to the
contrary contained herein and for the avoidance of doubt, none of the Holders
shall be considered to be Affiliates of Mabvax Therapuetics, Inc.

(c) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board, pursuant to which the Company’s securities may be issued
to any employee, officer or director for services provided to the Company.

 

- 27 -



--------------------------------------------------------------------------------

(d) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by such Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
such Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with such Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with such Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the Exchange Act. For clarity, the
purpose of the foregoing is to subject collectively such Holder and all other
Attribution Parties to the Maximum Percentage.

(e) “Bloomberg” means Bloomberg Financial Markets.

(f) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(g) “Calendar Quarter” means each of: the period beginning on and including
January 1 and ending on and including March 31; the period beginning on and
including April 1 and ending on and including June 30; the period beginning on
and including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.

(h) “Capital Stock” means: (A) in the case of a corporation, corporate stock;
(B) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (C) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership or limited
liability company interests; and (D) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

(i) “Certificate of Designations” means this Certificate of Designations,
Preferences and Rights of Series B Convertible Preferred Stock of the Company.

(j) “Change of Control” means any Fundamental Transaction other than (A) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, (B) pursuant to a migratory merger effected solely for the purpose of
changing the jurisdiction of incorporation of the Company, or (C) the Merger.

(k) “Closing Bid Price” and “Closing Sale Price” mean, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such

 

- 28 -



--------------------------------------------------------------------------------

security on the Principal Market, as reported by Bloomberg, or, if the Principal
Market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price, as the case may be, then the last
bid price or last trade price, respectively, of such security prior to 4:00:00
p.m., New York Time, as reported by Bloomberg, or, if the Principal Market is
not the principal securities exchange or trading market for such security, the
last closing bid price or last trade price, respectively, of such security on
the principal securities exchange or trading market where such security is
listed or traded as reported by Bloomberg, or if the foregoing do not apply, the
last closing bid price or last trade price, respectively, of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly
Pink OTC Markets Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Required Holders. If the Company and the Required Holders
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 3(c)(iii). All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction during the applicable
calculation period.

(l) “Closing Date” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(m) “Common Stock” means (i) the Company’s common stock, par value $0.01 per
share, and (ii) any share capital into which such Common Stock shall have been
changed or any share capital resulting from a reclassification of such Common
Stock.

(n) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(o) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(p) “Conversion Amount” means the sum of (A) the Stated Value and (B) accrued
and unpaid Dividends, if any.

(q) “Conversion Measuring Period” means the twenty (20) Trading Days immediately
preceding the applicable Conversion Date or other date of determination;
provided that the Holder may specify in its Conversion Notice that the
Conversion Date shall be included as the last day of the Conversion Measuring
Period.

 

- 29 -



--------------------------------------------------------------------------------

(r) “Conversion Price” means, as of any Conversion Date or other date of
determination, (x) prior to the Adjustment Date, $2.00, subject to adjustment as
provided herein (the price set forth in this clause (x), the “Fixed Conversion
Price”) and (y) on or after the Adjustment Date, the lower of (i) the Fixed
Conversion Price and (ii) ninety percent (90%) of the arithmetic average of the
ten (10) lowest Weighted Average Prices of the Common Stock during the
Conversion Measuring Period. For the avoidance of doubt, all such Weighted
Average Prices shall be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction during the
applicable Conversion Measuring Period.

(s) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock.

(t) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE MKT LLC, The NASDAQ Global Select Market or The NASDAQ Global
Market.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(v) “Excluded Securities” means any Common Stock issued or issuable or deemed to
be issued in accordance with Section 3(d) hereof by the Company: (A) under any
Approved Stock Plan, (B) in respect of a conversion or redemption of the Series
B Preferred Shares in accordance herewith; (C) upon the exercise of the
Warrants; provided that the Warrants are not amended, modified or changed on or
after the Subscription Date; (D) upon conversion, exercise or exchange of any
Options or Convertible Securities which are outstanding on the day immediately
preceding the Subscription Date, provided that such issuance of Common Stock
upon exercise of such Options or Convertible Securities is made pursuant to the
terms of such Options or Convertible Securities in effect on the date
immediately preceding the Subscription Date and the terms of such Options or
Convertible Securities are not amended, modified or changed on or after the
Subscription Date; or (E) pursuant to the Merger Agreement as in effect on the
Subscription Date.

(w) “Fundamental Transaction” means (i) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (a) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (b) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(c) make, or allow one or more Subject Entities to make, or allow the Company to
be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is

 

- 30 -



--------------------------------------------------------------------------------

accepted by the holders of at least either (1) 50% of the outstanding shares of
Common Stock, (2) 50% of the outstanding shares of Common Stock calculated as if
any shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (3) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
Exchange Act) of at least 50% of the outstanding shares of Common Stock, or
(d) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby such Subject
Entities, individually or in the aggregate, acquire, either (1) at least 50% of
the outstanding shares of Common Stock, (2) at least 50% of the outstanding
shares of Common Stock calculated as if any shares of Common Stock held by all
the Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (3) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the Exchange Act) of at least 50% of the outstanding shares of
Common Stock, or (e) reorganize, recapitalize or reclassify its Common Stock,
(ii) that the Company shall, directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions,
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, whether through acquisition, purchase,
assignment, conveyance, tender, tender offer, exchange, reduction in outstanding
shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (a) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (b) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Certificate
of Designations calculated as if any shares of Common Stock held by all such
Subject Entities were not outstanding, or (c) a percentage of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock or other equity securities of the Company sufficient to allow such Subject
Entities to effect a statutory short form merger or other transaction requiring
other stockholders of the Company to surrender their shares of Common Stock
without approval of the stockholders of the Company or (iii) directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, the issuance of or the entering into any other
instrument or transaction structured in a manner to circumvent, or that
circumvents, the intent of this definition in which case this definition shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this definition to the extent necessary to correct this
definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

(x) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

- 31 -



--------------------------------------------------------------------------------

(y) “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

(z) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through
(vi) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any mortgage, lien,
pledge, charge, security interest or other encumbrance upon or in any property
or assets (including accounts and contract rights) owned by any Person, even
though the Person which owns such assets or property has not assumed or become
liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

(aa) “Lead Investor” means Bio IP Ventures LLC.

(bb) “Liquidation Event” means the voluntary or involuntary liquidation,
dissolution or winding up of the Company or such Subsidiaries the assets of
which constitute all or substantially all of the assets of the business of the
Company and its Subsidiaries taken as a whole, in a single transaction or series
of transactions, or adoption of any plan for the same.

(cc) “Merger” means a merger by and among the Company, Tacoma Acquisition Corp.
and Mabvax Therapeutics, Inc., a Delaware corporation, pursuant to the Merger
Agreement.

(dd) “Merger Agreement” means that certain Agreement and Plan of Merger dated as
of the Subscription Date by and among Mabvax Therapeutics, Inc., a Delaware
corporation, Tacoma Acquisition Corp., a Delaware Corporation and the Company.

(ee) “Option Value” means the value of an Option based on the Black and Scholes
Option Pricing Model obtained from the “OV” function on Bloomberg determined as
of (A) the Trading Day prior to the public announcement of the issuance of the
applicable Option, if the issuance of such Option is publicly announced or
(B) the

 

- 32 -



--------------------------------------------------------------------------------

Trading Day immediately following the issuance of the applicable Option if the
issuance of such Option is not publicly announced, for pricing purposes and
reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the remaining term of the applicable Option as of the
applicable date of determination, (ii) an expected volatility equal to 100%,
(iii) the underlying price per share used in such calculation shall be the
highest Weighted Average Price during the period beginning on the day prior to
the execution of definitive documentation relating to the issuance of the
applicable Option and ending on (A) the Trading Day immediately following the
public announcement of such issuance, if the issuance of such Option is publicly
announced or (B) the Trading Day immediately following the issuance of the
applicable Option if the issuance of such Option is not publicly announced,
(iv) a zero cost of borrow, and (v) a 360 day annualization factor.

(ff) “Options” means any rights, warrants or options to subscribe for or
purchase (i) Common Stock or (ii) Convertible Securities.

(gg) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common stock or
equivalent equity security is quoted or listed on an Eligible Market (or, if so
elected by the Required Holders, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
Parent Entity designated by the Required Holders or in the absence of such
designation, such Person or entity with the largest public market capitalization
as of the date of consummation of the Fundamental Transaction.

(hh) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(ii) “Principal Market” means The NASDAQ Capital Market.

(jj) “Redemption Dates” means, collectively, the Change of Control Redemption
Date and the date of any other redemption price set forth herein, each of the
foregoing, individually, a Redemption Price.

(kk) “Redemption Notices” means, collectively, the Change of Control Redemption
Notice and the notice delivered with respect to any other redemption price set
forth herein, each of the foregoing, individually, a Redemption Notice.

(ll) “Redemption Prices” means, collectively, the Change of Control Redemption
Price and any other redemption price set forth herein, each of the foregoing,
individually, a Redemption Price.

(mm) “Registration Rights Agreement” means the registration rights agreement,
dated as of the Subscription Date, by and among the Company and the investors
referred to therein, as such agreement further may be amended from time to time
as provided in such agreement.

 

- 33 -



--------------------------------------------------------------------------------

(nn) “Required Holders” means (i) the Holders of Series B Preferred Shares
representing at least a majority of the aggregate Series B Preferred Shares then
outstanding and (ii) so long as the Lead Investor or any of its Affiliates holds
any Series B Preferred Shares, the Lead Investor.

(oo) “SEC” means the Securities and Exchange Commission.

(pp) “Securities Purchase Agreement” means the Securities Purchase Agreement,
dated as of the Subscription Date, by and among the Company and the investors
referred to therein, as such agreement further may be amended from time to time
as provided in such agreement.

(qq) “Stated Value” means per Series B Preferred Share the sum of (i) $2.00,
subject to adjustment to preserve such value for stock splits, stock dividends,
recapitalizations, reorganizations, reclassifications, combinations, reverse
stock splits or other similar events relating to the Series B Preferred Shares
after the Subscription Date and (ii) any Capitalized Dividends with respect to
such Series B Preferred Share.

(rr) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

(ss) “Subscription Date” means May 12, 2014.

(tt) “Subsidiaries” means any joint venture or entity in which the Company,
directly or indirectly, owns Capital Stock or an equity or similar interest,
including any subsidiaries formed or acquired after the Subscription Date.

(uu) “Successor Entity” means one or more Person or Persons (or, if so elected
by the Required Holders, the Company or Parent Entity) formed by, resulting from
or surviving any Fundamental Transaction or one or more Person or Persons (or,
if so elected by the Required Holders, the Company or the Parent Entity) with
which such Fundamental Transaction shall have been entered into.

(vv) “Trading Day” means any day on which shares of Common Stock are traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the shares of Common Stock are then traded; provided
that “Trading Day” shall not include any day on which the shares of Common Stock
are scheduled to trade on such exchange or market for less than 4.5 hours or any
day that the shares of Common Stock are suspended from trading during the final
hour of trading on such exchange or market (or if such exchange or market does
not designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York Time).

(ww) “Transaction Documents” means this Certificate of Designations, the
Securities Purchase Agreement, the Registration Rights Agreement and the
Warrants.

 

- 34 -



--------------------------------------------------------------------------------

(xx) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC
Markets Inc.). If the Weighted Average Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and such Holder. If the Company and the Required
Holders are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 3(c)(iii) with the term
“Weighted Average Price” being substituted for the term “Conversion Rate.” All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction during the
applicable calculation period.

(yy) “Warrants” means the warrants to purchase Common Stock issued in connection
with the Series B Preferred Shares on the Issuance Date.

*    *    *    *    *

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be signed by Michael M. Wick, its President, as of the 7th day of May, 2014.

 

TELIK, INC. By:  

 

  Name:   Michael M. Wick   Title:   President



--------------------------------------------------------------------------------

EXHIBIT I

TELIK, INC.

CONVERSION NOTICE

Reference is made to the Certificate of Designations, Preferences and Rights of
Series B Convertible Preferred Stock of Telik, Inc. (the “Certificate of
Designations”). In accordance with and pursuant to the Certificate of
Designations, the undersigned hereby elects to convert the number of shares of
Series B Convertible Preferred Stock, par value $0.01 per share (the “Series B
Preferred Shares”), of Telik, Inc., a Delaware corporation (the “Company”),
indicated below into shares of Common Stock, par value $0.01 per share (the
“Common Stock”), of the Company, as of the date specified below.

 

Date of Conversion:  

 

Number of Series B Preferred Shares to be converted:  

 

Stock certificate no(s). of Series B Preferred Shares to be converted:  

 

Tax ID Number (If applicable):  

 

Please confirm the following information:  

 

Conversion Price:  

 

Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Series B Preferred Shares are being
converted in the following name and to the following address:

 

Issue to:  

 

   

 

  Address:  

 

 

Telephone Number:  

 

 

Facsimile Number:  

 

 

Electronic mail:  

 

 

Authorization:  

 

 

By:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

Dated:                       
Account Number (if electronic book entry transfer):  

 

Transaction Code Number (if electronic book entry transfer):  

 

[NOTE TO HOLDER — THIS FORM MUST BE SENT CONCURRENTLY TO TRANSFER AGENT]

 

- 38 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
Computershare to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated May 12, 2014
from the Company and acknowledged and agreed to by Computershare.

 

TELIK, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[FORM OF WARRANT]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL SELECTED BY THE HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

TELIK, INC.

WARRANT TO PURCHASE COMMON STOCK

Warrant No.:             

Number of Shares of Common Stock:                     

Date of Issuance: May [    ], 2014 (“Issuance Date”)

Telik, Inc., a Delaware corporation (the “Company”), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, [BUYER], the registered holder hereof or its permitted assigns
(the “Holder”), is entitled, subject to the terms set forth below, to purchase
from the Company, at the Exercise Price (as defined below) then in effect, at
any time or times on or after the date that is the six month anniversary of the
Issuance Date (the “Initial Exercisability Date”), but not after 11:59 p.m., New
York time, on the Expiration Date, (as defined below),                     
(                    )1 fully paid nonassessable shares of Common Stock, subject
to adjustment as provided herein (the “Warrant Shares”). Except as otherwise
defined herein, capitalized terms in this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, this “Warrant”), shall have the meanings set forth in
Section 17. This Warrant is one of the Warrants to purchase Common Stock (the
“SPA Warrants”) issued pursuant to Section 1 of that certain Securities Purchase
Agreement, dated as of May     , 2014 (the “Subscription Date”), by and among
the Company and the investors (the “Buyers”) referred to therein (the
“Securities Purchase Agreement”). Capitalized terms used herein and not
otherwise defined shall have the definitions ascribed to such terms in the
Securities Purchase Agreement.

 

1  Insert 50% of the number of shares of Common Stock issued upon conversion of
the Preferred Shares (as defined in the Securities Purchase Agreement) purchased
by the Holder pursuant to the Securities Purchase Agreement.



--------------------------------------------------------------------------------

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder at any time or times on or after the
Initial Exercisability Date, in whole or in part, by (i) delivery of a written
notice, in the form attached hereto as Exhibit A (the “Exercise Notice”), of the
Holder’s election to exercise this Warrant and (ii) (A) payment to the Company
of an amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the “Aggregate
Exercise Price”) in cash by wire transfer of immediately available funds or
(B) if the provisions of Section 1(d) are applicable, by notifying the Company
that this Warrant is being exercised pursuant to a Cashless Exercise (as defined
in Section 1(d)). The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder. Execution and delivery of the
Exercise Notice with respect to less than all of the Warrant Shares shall have
the same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant Shares.
On or before the first (1st) Trading Day following the date on which the Company
has received the Exercise Notice, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Notice to the Holder
and the Company’s transfer agent (the “Transfer Agent”). On or before the third
(3rd) Trading Day following the date on which the Company has received the
Exercise Notice, so long as the Holder delivers the Aggregate Exercise Price (or
notice of a Cashless Exercise) on or prior to the second (2nd) Trading Day
following the date on which the Company has received the Exercise Notice (the
“Share Delivery Date”) (provided that if the Aggregate Exercise Price has not
been delivered by such date, the Share Delivery Date shall be one (1) Trading
Day after the Aggregate Exercise Price (or notice of a Cashless Exercise) is
delivered), the Company shall (X) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, credit such aggregate number of Warrant Shares to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with DTC through its Deposit / Withdrawal At Custodian system,
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and dispatch by overnight courier to the
address as specified in the Exercise Notice, a certificate, registered in the
Company’s share register in the name of the Holder or its designee, for the
number of Warrant Shares to which the Holder is entitled pursuant to such
exercise. The Company shall be responsible for all fees and expenses of the
Transfer Agent and all fees and expenses with respect to the issuance of Warrant
Shares via DTC, if any. Upon delivery of the Exercise Notice, the Holder shall
be deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s DTC
account or the date of delivery of the certificates evidencing such Warrant
Shares, as the case may be. If this Warrant is submitted in connection with any
exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three (3) Trading Days after any
exercise and at its own expense, issue a new Warrant (in accordance with
Section 7(d)) representing the right to purchase the number of Warrant Shares
issuable immediately prior to such exercise under this Warrant, less the number
of Warrant Shares with respect to which this Warrant is exercised. No fractional
Warrant Shares are to be issued upon the exercise of this Warrant, but rather
the

 

- 2 -



--------------------------------------------------------------------------------

number of Warrant Shares to be issued shall be rounded up to the nearest whole
number. The Company shall pay any and all taxes which may be payable with
respect to the issuance and delivery of Warrant Shares upon exercise of this
Warrant. The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms and subject to the conditions hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination.

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means as of
any Exercise Date or other date of determination, $3.33, subject to adjustment
as provided herein (the “Exercise Price”).

(c) Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder on or prior to the Share
Delivery Date either (I) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, a certificate for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, to credit
the Holder’s balance account with DTC, for such number of shares of Common Stock
to which the Holder is entitled upon the Holder’s exercise of this Warrant or
(II) if the Registration Statement covering the resale of the Warrant Shares
that are the subject of the Exercise Notice (the “Unavailable Warrant Shares”)
is not available for the resale of such Unavailable Warrant Shares and the
Company fails to promptly, but in no event later than as required pursuant to
the Registration Rights Agreement (x) so notify the Holder and (y) deliver the
Warrant Shares electronically without any restrictive legend by crediting such
aggregate number of Warrant Shares to which the Holder is entitled pursuant to
such exercise to the Holder’s or its designee’s balance account with DTC through
its Deposit / Withdrawal At Custodian system (the event described in the
immediately foregoing clause (II) is hereinafter referred as a “Notice Failure”
and together with the event described in clause (I) above, an “Exercise
Failure”), then, in addition to all other remedies available to the Holder,
(X) the Company shall pay in cash to the Holder on each day after the Share
Delivery Date and during such Exercise Failure an amount equal to 1.0% of the
product of (A) the sum of the number of shares of Common Stock not issued to the
Holder on or prior to the Share Delivery Date and to which the Holder is
entitled, and (B) any trading price of the Common Stock selected by the Holder
in writing as in effect at any time during the period beginning on the
applicable Exercise Date and ending on the applicable Share Delivery Date, and
(Y) the Holder, upon written notice to the Company, may void its Exercise Notice
with respect to, and retain or have returned, as the case may be, any portion of
this Warrant that has not been exercised pursuant to such Exercise Notice;
provided that the voiding of an Exercise Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 1(c) or otherwise. In addition to the foregoing,
if on or prior to the Share Delivery Date either (I) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, the
Company shall fail to issue and deliver a certificate to the Holder and register
such shares of Common Stock on the Company’s share register or, if the Transfer
Agent is participating in the DTC Fast Automated Securities Transfer Program,
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s

 

- 3 -



--------------------------------------------------------------------------------

exercise hereunder or pursuant to the Company’s obligation pursuant to clause
(ii) below or (II) a Notice Failure occurs, and if on or after such Trading Day
the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of shares of
Common Stock issuable upon such exercise that the Holder anticipated receiving
from the Company (a “Buy-In”), then the Company shall, within three (3) Trading
Days after the Holder’s request and in the Holder’s discretion, either (i) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such shares of
Common Stock) or credit such Holder’s balance account with DTC for such shares
of Common Stock shall terminate, or (ii) promptly honor its obligation to
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit such Holder’s balance account with DTC and pay cash to
the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) any trading
price of the Common Stock selected by the Holder in writing as in effect at any
time during the period beginning on the applicable Exercise Date and ending on
the applicable Share Delivery Date. Nothing shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) upon the exercise of this Warrant as required
pursuant to the terms hereof. Notwithstanding anything to the contrary contained
herein, the Company shall not be required to make cash payments pursuant to this
Section 1(c) with respect to Exercise Notices delivered prior to the
consummation of the Merger.

(d) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if the Registration Statement covering the resale of the Unavailable
Warrant Shares is not available for the resale of such Unavailable Warrant
Shares, the Holder may, in its sole discretion, exercise this Warrant in whole
or in part and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price, elect instead to receive upon such exercise the “Net Number” of shares of
Common Stock determined according to the following formula (a “Cashless
Exercise”):

 

Net Number   =  

(A × B) – (A × C)

       D   

 

For purposes of the foregoing formula:

A=   the total number of shares with respect to which this Warrant is then being
exercised. B=   the arithmetic average of the Closing Sale Prices of the Common
Stock for the five (5) consecutive Trading Days ending on the date immediately
preceding the date of the Exercise Notice. C=   the Exercise Price then in
effect for the applicable Warrant Shares at the time of such exercise. D=   the
Closing Sale Price of the Common Stock on the date of the Exercise Notice.

 

- 4 -



--------------------------------------------------------------------------------

For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
date hereof, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Securities Purchase
Agreement.

(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 12.

(f) Limitations on Exercise, Beneficial Ownership. Notwithstanding anything to
the contrary contained herein, the Company shall not effect the exercise of any
portion of this Warrant, and the Holder shall not have the right to exercise any
portion of this Warrant, pursuant to the terms and conditions of this Warrant
and any such exercise shall be null and void and treated as if never made, to
the extent that after giving effect to such exercise, the Holder together with
the other Attribution Parties collectively would beneficially own in excess of
4.99% (the “Maximum Percentage”) of the number of shares of Common Stock
outstanding immediately after giving effect to such exercise. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) exercise of the remaining, unexercised portion
of this Warrant beneficially owned by the Holder or any of the other Attribution
Parties and (B) exercise or conversion of the unexercised or unconverted portion
of any other securities of the Company (including, without limitation, any
convertible notes or convertible preferred stock or warrants, including the
other SPA Warrants) beneficially owned by the Holder or any other Attribution
Party subject to a limitation on conversion or exercise analogous to the
limitation contained in this Section 1(f). For purposes of this Section 1(f),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”). For purposes of
this Warrant, in determining the number of outstanding shares of Common Stock
the Holder may acquire upon the exercise of this Warrant without exceeding the
Maximum Percentage, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public
filing with the Securities and Exchange Commission (the “SEC”), as the case may
be, (y) a more recent public announcement by the Company or (3) any other
written notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding (the “Reported Outstanding Share Number”). If
the Company receives an Exercise Notice from the Holder at a time when the
actual number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Company shall (i) notify the Holder in writing of
the number of shares of Common Stock then outstanding and, to the extent that
such Exercise Notice would otherwise cause the Holder’s beneficial ownership, as

 

- 5 -



--------------------------------------------------------------------------------

determined pursuant to this Section 1(f), to exceed the Maximum Percentage, the
Holder must notify the Company of a reduced number of Warrant Shares to be
purchased pursuant to such Exercise Notice (the number of shares by which such
purchase is reduced, the “Reduction Shares”) and (ii) as soon as reasonably
practicable, the Company shall return to the Holder any exercise price paid by
the Holder for the Reduction Shares. For any reason at any time, upon the
written or oral request of the Holder, the Company shall within one (1) Business
Day confirm orally and in writing or by electronic mail to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder and any other Attribution Party since the date as of which the
Reported Outstanding Share Number was reported. In the event that the issuance
of shares of Common Stock to the Holder upon exercise of this Warrant results in
the Holder and the other Attribution Parties being deemed to beneficially own,
in the aggregate, more than the Maximum Percentage of the number of outstanding
shares of Common Stock (as determined under Section 13(d) of the 1934 Act), the
number of shares so issued by which the Holder’s and the other Attribution
Parties’ aggregate beneficial ownership exceeds the Maximum Percentage (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and the Holder shall not have the power to vote or to transfer the Excess
Shares. As soon as reasonably practicable after the issuance of the Excess
Shares has been deemed null and void, the Company shall return to the Holder the
exercise price paid by the Holder for the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 4.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of SPA Warrants that is not an Attribution Party of the
Holder. For purposes of clarity, the shares of Common Stock issuable pursuant to
the terms of this Warrant in excess of the Maximum Percentage shall not be
deemed to be beneficially owned by the Holder for any purpose including for
purposes of Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior
inability to exercise this Warrant pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exercisability. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 1(f) to the extent necessary to
correct this paragraph or any portion of this paragraph which may be defective
or inconsistent with the intended beneficial ownership limitation contained in
this Section 1(f) or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of this
Warrant.

(g) Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to the number of shares of Common Stock as shall from time to time
be necessary to effect the exercise of all of this Warrant then outstanding (the
“Required Reserve Amount” and the failure to have such sufficient number of
authorized and unreserved shares of Common Stock, an “Authorized Share

 

- 6 -



--------------------------------------------------------------------------------

Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for this Warrant
then outstanding. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its commercially reasonable
best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal. Notwithstanding
the foregoing, if any such time of an Authorized Share Failure, the Company is
able to obtain the written consent of a majority of the shares of its issued and
outstanding Common Stock to approve the increase in the number of authorized
shares of Common Stock, the Company may satisfy this obligation by obtaining
such consent and submitting for filing with the SEC an Information Statement on
Schedule 14C. In the event that upon any exercise of this Warrant, the Company
does not have sufficient authorized shares to deliver in satisfaction of such
exercise, then unless the Holder elects to void such attempted exercise, the
Holder may require the Company to pay to the Holder within three (3) Trading
Days of the applicable exercise, cash in an amount equal to the product of
(i) the quotient determined by dividing (x) the number of Warrant Shares that
the Company is unable to deliver pursuant to this Section 1(g), by (y) the total
number of Warrant Shares issuable upon exercise of this Warrant (without regard
to any limitations or restrictions on exercise of this Warrant) and (ii) the
Black Scholes Value; provided, that (x) references to “the day immediately
following the public announcement of the applicable Fundamental Transaction” in
the definition of “Black Scholes Value” shall instead refer to “the date the
Holder exercises this Warrant and the Company cannot deliver the required number
of Warrant Shares because of an Authorized Share Failure” and (y) clause
(iii) of the definition of “Black Scholes Value” shall instead refer to “the
underlying price per share used in such calculation shall be the highest
Weighted Average Price during the period beginning on the date of the applicable
date of exercise and the date that the Company makes the applicable cash
payment.” Notwithstanding anything to the contrary contained herein, the Company
shall only be required to make cash payments pursuant to this Section 1(g) with
respect to Exercise Notices delivered following the earlier of the termination
or consummation of the Merger (as defined in the Certificate of Designations)
other than during the [    ] day period immediately following the termination of
the Merger.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Adjustment Upon Issuance of Shares of Common Stock. If and whenever on or
after the Subscription Date, the Company issues or sells, or in accordance with
this Section 2 is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock deemed to
have been issued or sold by the Company in connection with any Excluded
Securities for a consideration per share (the “New Issuance Price”) less than a
price (the “Applicable Price”) equal to the Exercise Price in effect immediately
prior to such issue or sale or deemed issuance or sale (the foregoing a
“Dilutive

 

- 7 -



--------------------------------------------------------------------------------

Issuance”), then immediately after such Dilutive Issuance, the Exercise Price
then in effect shall be reduced to an amount equal to the New Issuance Price.
For purposes of determining the adjusted Exercise Price under this Section 2(a),
the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 2(a)(i), the “lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of the Option, upon exercise
of the Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option less any consideration paid or
payable by the Company with respect to such one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion exercise or exchange of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Exercise Price shall be
made upon the actual issuance of such shares of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 2(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon conversion, exercise or exchange of such Convertible Security less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the issuance or sale of such Convertible Security and upon
conversion, exercise or exchange of such Convertible Security. No further
adjustment of the Exercise Price shall be made upon the actual issuance of such
shares of Common Stock upon conversion, exercise or exchange of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of this Warrant has been or is
to be made pursuant to other provisions of this Section 2(a), no further
adjustment of the Exercise Price shall be made by reason of such issue or sale.

 

- 8 -



--------------------------------------------------------------------------------

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Exercise Price in effect at the time of such increase or decrease shall be
adjusted to the Exercise Price which would have been in effect at such time had
such Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 2(a)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the Subscription Date are increased or
decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment pursuant
to this Section 2(a) shall be made if such adjustment would result in an
increase of the Exercise Price then in effect.

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for the Option Value of such Options and (y) the other securities
issued or sold in such integrated transaction shall be deemed to have been
issued or sold for the difference of (I) the aggregate consideration received by
the Company less any consideration paid or payable by the Company pursuant to
the terms of such other securities of the Company, less (II) the Option Value.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been issued or sold for cash, the consideration other
than cash received therefor will be deemed to be the net amount received by the
Company therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such publicly traded securities on the date of
receipt of such publicly traded securities. If any shares of Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be. The fair value of any consideration other than cash or
publicly traded securities will be determined jointly by the Company and the
Required Holders. If such parties are unable to reach agreement within ten
(10) days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five
(5) Business Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the
Required Holders. The determination of such appraiser shall be final and binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

 

- 9 -



--------------------------------------------------------------------------------

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

(vi) No Readjustments. For the avoidance of doubt, in the event the Exercise
Price has been adjusted pursuant to this Section 2(a) and the Dilutive Issuance
that triggered such adjustment is unwound or is cancelled after the facts for
any reason whatsoever, in no event shall the Exercise Price be readjusted to the
Exercise Price that would have been in effect if such Dilutive Issuance had not
occurred or been consummated.

(b) Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant, with the prior written consent of the Required Holders, reduce
the then current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

(c) Adjustment Upon Subdivision or Combination of Shares of Common Stock. If the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 2(c) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

(d) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares, as mutually determined by the Company’s Board of
Directors and the Required Holders, so as to protect the rights of the Holder;
provided that no such adjustment pursuant to this Section 2(d) will increase the
Exercise Price or decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 2.

(e) Reset. On the Reset Date, the Exercise Price shall be reset to equal the
lower of (i) the then current Exercise Price and (ii) ninety percent (90%) of
the arithmetic average of the ten (10) lowest Weighted Average Prices of the
Common Stock during the Measuring Period. For the avoidance of doubt, all such
Weighted Average Prices shall be appropriately adjusted for any stock dividend,
stock split, stock combination, reclassification or similar transaction during
the applicable Measuring Period.

 

- 10 -



--------------------------------------------------------------------------------

(f) Exercise Floor Price. Unless and until such time as the Company obtains
stockholder approval for the issuance of all Securities (as defined in the
Securities Purchase Agreement) issued pursuant to the Securities Purchase
Agreement required by the rules and regulations of the Principal Market, no
adjustment pursuant to Section 2 shall cause the Exercise Price to be less than
$1.21, as adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction (the “Exercise Floor Price”). For the
avoidance of doubt, if a Dilutive Issuance would cause the Exercise Price to be
lower than the Exercise Floor Price but for the immediately preceding sentence
(an “Exercise Floor Price Event”), then the Exercise Price shall be equal to the
Exercise Floor Price. Upon the receipt of such stockholder approval, any
adjustment to the Exercise Price that would have been made pursuant to this
Section 2, but for this Section 2(f), shall be made on the date of such receipt.

3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property, options, evidence of indebtedness or any other assets by
way of a dividend, spin off, reclassification, corporate rearrangement, scheme
of arrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations or restrictions on exercise of this Warrant, including
without limitation, the Maximum Percentage) immediately before the date of which
a record is taken for such Distribution, or, if no such record is taken, the
date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution (provided, however, that
to the extent that the Holder’s right to participate in any such Distribution
would result in the Holder and the other Attribution Parties exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Distribution (and beneficial
ownership) to such extent) and the portion of such Distribution shall be held in
abeyance for the benefit of the Holder until such time or times as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled

 

- 11 -



--------------------------------------------------------------------------------

to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations or restrictions on exercise of this
Warrant, including without limitation, the Maximum Percentage) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, that to the extent
that the Holder’s right to participate in any such Purchase Right would result
in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Purchase Right (and
beneficial ownership) to such extent) and such Purchase Right to such extent
shall be held in abeyance for the benefit of the Holder until such time or times
as its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such right (and any Purchase Right granted, issued or sold on
such initial Purchase Right or on any subsequent Purchase Right held similarly
in abeyance) to the same extent as if there had been no such limitation).

(b) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Warrant and the other Transaction
Documents in accordance with the provisions of this Section 4(b) pursuant to
written agreements to deliver to each holder of the SPA Warrants in exchange for
such SPA Warrants a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Warrant,
including, without limitation, an adjusted exercise price equal to the value for
the shares of Common Stock reflected by the terms of such Fundamental
Transaction, and exercisable for a corresponding number of shares of capital
stock equivalent to the shares of Common Stock acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) prior to such Fundamental Transaction, and satisfactory to the
Required Holders, and with an exercise price which applies the exercise price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such adjustments to the number of
shares of capital stock and such exercise price being for the purpose of
protecting the economic value of this Warrant immediately prior to the
occurrence or consummation of such Fundamental Transaction), and (ii) the
Successor Entity (including its Parent Entity) is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market. Any
security issuable or potentially issuable to the Holder pursuant to the terms of
this Warrant on the consummation of a Fundamental Transaction shall be
registered and freely tradable by the Holder without any restriction or
limitation or the requirement to be subject to any holding period pursuant to
any applicable securities laws. Upon the occurrence or consummation of any
Fundamental Transaction, and it shall be a required condition to the occurrence
or consummation of any Fundamental Transaction that, the Company and the
Successor Entity or Successor Entities, jointly and severally, shall succeed to,
and the Company shall cause any Successor Entity or Successor Entities to
jointly and severally succeed to, and be added to the term “Company” under this
Warrant (so that from and after the date of such Fundamental Transaction, each
and every provision of this Warrant referring to the

 

- 12 -



--------------------------------------------------------------------------------

“Company” shall refer instead to each of the Company and the Successor Entity or
Successor Entities, jointly and severally), and the Company and the Successor
Entity or Successor Entities, jointly and severally, may exercise every right
and power of the Company prior thereto and shall assume all of the obligations
of the Company prior thereto under this Warrant with the same effect as if the
Company and such Successor Entity or Successor Entities, jointly and severally,
had been named as the Company in this Warrant, and, solely at the request of the
Holder, if the Successor Entity and/or Successor Entities is a publicly traded
corporation whose common stock is quoted on or listed for trading on an Eligible
Market, shall deliver (in addition to and without limiting any right under this
Warrant) to the Holder in exchange for this Warrant a security of the Successor
Entity and/or Successor Entities evidenced by a written instrument substantially
similar in form and substance to this Warrant and exercisable for a
corresponding number of shares of capital stock of the Successor Entity and/or
Successor Entities (the “Successor Capital Stock”) equivalent to the shares of
Common Stock acquirable and receivable upon exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) prior to such
Fundamental Transaction (such corresponding number of shares of Successor
Capital Stock to be delivered to the Holder shall be equal to the greater of
(I) the quotient of (x) the aggregate dollar value of all consideration
(including cash consideration and any consideration other than cash (“Non-Cash
Consideration”), in such Fundamental Transaction, as such values are set forth
in any definitive agreement for the Fundamental Transaction that has been
executed at the time of the first public announcement of the Fundamental
Transaction or, if no such value is determinable from such definitive agreement,
as determined in accordance with Section 12 with the term “Non-Cash
Consideration” being substituted for the term “Exercise Price”) that the Holder
would have been entitled to receive upon the happening of such Fundamental
Transaction or the record, eligibility or other determination date for the event
resulting in such Fundamental Transaction, had this Warrant been exercised
immediately prior to such Fundamental Transaction or the record, eligibility or
other determination date for the event resulting in such Fundamental Transaction
(without regard to any limitations on the exercise of this Warrant) (the
“Aggregate Consideration”) divided by (y) the per share Closing Sale Price of
such Successor Capital Stock on the Trading Day immediately prior to the
consummation or occurrence of the Fundamental Transaction and (II) the product
of (x) the Aggregate Consideration and (y) the highest exchange ratio pursuant
to which any stockholders of the Company may exchange Common Stock for Successor
Capital Stock) (provided, however, to the extent that the Holder’s right to
receive any such shares of publicly traded common stock (or their equivalent) of
the Successor Entity would result in the Holder and its other Attribution
Parties exceeding the Maximum Percentage, if applicable, then the Holder shall
not be entitled to receive such shares to such extent (and shall not be entitled
to beneficial ownership of such shares of publicly traded common stock (or their
equivalent) of the Successor Entity as a result of such consideration to such
extent) and the portion of such shares shall be held in abeyance for the Holder
until such time or times, as its right thereto would not result in the Holder
and its other Attribution Parties exceeding the Maximum Percentage, at which
time or times the Holder shall be delivered such shares to the extent as if
there had been no such limitation), and such security shall be satisfactory to
the Holder, and with an identical exercise price to the Exercise Price hereunder
(such adjustments to the number of shares of capital stock and such exercise
price being for the purpose of protecting after the consummation or occurrence
of such Fundamental Transaction the economic value of this Warrant that was in
effect immediately prior to the consummation or occurrence of such Fundamental
Transaction, as elected by the Holder solely at its option).

 

- 13 -



--------------------------------------------------------------------------------

Upon occurrence or consummation of the Fundamental Transaction, and it shall be
a required condition to the occurrence or consummation of such Fundamental
Transaction that, the Company and the Successor Entity or Successor Entities
shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the occurrence or consummation of the
Fundamental Transaction, as elected by the Holder solely at its option, shares
of Common Stock, Successor Capital Stock or, in lieu of the shares of Common
Stock or Successor Capital Stock (or other securities, cash, assets or other
property purchasable upon the exercise of this Warrant prior to such Fundamental
Transaction), such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights), which for purposes of clarification may continue to be shares of Common
Stock, if any, that the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction or the record, eligibility or other
determination date for the event resulting in such Fundamental Transaction, had
this Warrant been exercised immediately prior to such Fundamental Transaction or
the record, eligibility or other determination date for the event resulting in
such Fundamental Transaction (without regard to any limitations on the exercise
of this Warrant), as adjusted in accordance with the provisions of this Warrant.
In addition to and not in substitution for any other rights hereunder, prior to
the occurrence or consummation of any Fundamental Transaction pursuant to which
holders of shares of Common Stock are entitled to receive securities, cash,
assets or other property with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that, and any applicable Successor Entity or Successor Entities shall
ensure that, and it shall be a required condition to the occurrence or
consummation of such Corporate Event that, the Holder will thereafter have the
right to receive upon exercise of this Warrant at any time after the occurrence
or consummation of the Corporate Event, shares of Common Stock or Successor
Capital Stock or, if so elected by the Holder, in lieu of the shares of Common
Stock (or other securities, cash, assets or other property) purchasable upon the
exercise of this Warrant prior to such Corporate Event (but not in lieu of such
items still issuable under Sections 3 and 4(a), which shall continue to be
receivable on the Common Stock or on the such shares of stock, securities, cash,
assets or any other property otherwise receivable with respect to or in exchange
for shares of Common Stock), such shares of stock, securities, cash, assets or
any other property whatsoever (including warrants or other purchase or
subscription rights and any shares of Common Stock) which the Holder would have
been entitled to receive upon the occurrence or consummation of such Corporate
Event or the record, eligibility or other determination date for the event
resulting in such Corporate Event, had this Warrant been exercised immediately
prior to such Corporate Event or the record, eligibility or other determination
date for the event resulting in such Corporate Event (without regard to any
limitations on exercise of this Warrant). Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Holder. The provisions of this Section 4(b) shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events.

(c) Notwithstanding the foregoing, in the event of a Non-Merger Fundamental
Transaction, at the request of the Holder delivered before the ninetieth
(90th) day after the occurrence or consummation of such Non-Merger Fundamental
Transaction, the Company (or the Successor Entity) shall purchase this Warrant
from the Holder by paying to the Holder, within five (5) Business Days after
such request (or, if later, on the effective date of the Non-Merger Fundamental
Transaction), cash in an amount equal to the Black Scholes Value of the
remaining unexercised portion of this Warrant on the date of such Fundamental
Transaction.

 

- 14 -



--------------------------------------------------------------------------------

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or Bylaws, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the SPA Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
SPA Warrants, the number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of the SPA Warrants then outstanding (without
regard to any limitations on exercise).

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company
shall provide the Holder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders.

7. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of

 

- 15 -



--------------------------------------------------------------------------------

this Warrant, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Warrant, the
Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no SPA Warrants for fractional
Warrant Shares shall be given.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Warrant.

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefor. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the shares of Common Stock, (B) with respect
to any grants, issuances or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to holders of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation; provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder. It is expressly understood and
agreed that the time of exercise specified by the Holder in each Exercise Notice
shall be definitive and may not be disputed or challenged by the Company.

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended or waived and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

 

- 16 -



--------------------------------------------------------------------------------

10. GOVERNING LAW; JURISDICTION; JURY TRIAL. This Warrant shall be governed by
and construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Warrant shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to the
Company at the address set forth in Section 9(f) of the Securities Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and all the Buyers and shall not be construed against any Person
as the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three (3) Business Days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) Business Days submit via facsimile
(a) the disputed determination of the Exercise Price to an independent,
reputable investment bank selected by the Company and approved by the Holder or
(b) the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

- 17 -



--------------------------------------------------------------------------------

13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

14. TRANSFER. This Warrant and the Warrant Shares may be offered for sale, sold,
transferred, pledged or assigned without the consent of the Company, except as
may otherwise be required by Section 2(f) of the Securities Purchase Agreement.

15. SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

16. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries (as defined in
the Securities Purchase Agreement), the Company shall within one (1) Business
Day after any such receipt or delivery publicly disclose such material,
nonpublic information on a Current Report on Form 8-K or otherwise. In the event
that the Company believes that a notice contains material, nonpublic information
relating to the Company or its Subsidiaries, the Company so shall indicate to
such Holder contemporaneously with delivery of such notice, and in the absence
of any such indication, the Holder shall be allowed to presume that all matters
relating to such notice do not constitute material, nonpublic information
relating to the Company or its Subsidiaries.

 

- 18 -



--------------------------------------------------------------------------------

17. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “1933 Act” means the Securities Act of 1933, as amended.

(b) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise. Notwithstanding anything to the
contrary contained herein and for the avoidance of doubt, none of the Holders
shall be considered to be Affiliates of Mabvax Therapuetics, Inc.

(c) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

(d) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.

(e) “Black Scholes Value” means the value of this Warrant based on the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the public announcement of the
applicable Fundamental Transaction, or, if the Fundamental Transaction is not
publicly announced, the date the Fundamental Transaction is consummated, for
pricing purposes and reflecting (i) a risk-free interest rate corresponding to
the U.S. Treasury rate for a period equal to the remaining term of this Warrant
as of such date of request, (ii) an expected volatility equal to the greater of
100% and the 100 day volatility obtained from the HVT function on Bloomberg as
of the day immediately following the public announcement of the applicable
Fundamental Transaction, or, if the Fundamental Transaction is not publicly
announced, the date the Fundamental Transaction is consummated, (iii) the
underlying price per share used in such calculation shall be the sum of the
price per share being offered in cash, if any, plus the value of any non-cash
consideration, if any, being offered in the Fundamental Transaction, (iv) a zero
cost of borrow and (v) a 360 day annualization factor.

(f) “Bloomberg” means Bloomberg Financial Markets.

(g) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

- 19 -



--------------------------------------------------------------------------------

(h) “Certificate of Designations” means the certificate of designations for the
Series B Convertible Preferred Stock in the form attached as Exhibit A to the
Securities Purchase Agreement.

(i) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 12. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

(j) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.01 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(k) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(l) “Eligible Market” means the Principal Market, the NYSE MKT LLC, The NASDAQ
Global Market, The NASDAQ Global Select Market or The New York Stock Exchange,
Inc.

(m) “Excluded Securities” means any Common Stock issued or issuable: (i) upon
exercise of the SPA Warrants; provided, that the terms of the SPA Warrants are
not amended, modified or changed on or after the Subscription Date;
(ii) pursuant to the terms of the Preferred Shares (as defined in the Securities
Purchase Agreement) in accordance the Certificate of Designations, (iii) upon
exercise of any Options or Convertible Securities which are outstanding on the
day immediately preceding the Subscription Date; provided, that such issuance of
Common Stock upon exercise of such Options or Convertible Securities is made
pursuant to the terms of such Options or Convertible Securities in effect on the
date immediately

 

- 20 -



--------------------------------------------------------------------------------

preceding the Subscription Date and the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date, (iv) under an Approved Stock Plan or (v) pursuant to the Merger Agreement
as in effect on the Subscription Date.

(n) “Expiration Date” means the date sixty (60) months after the Issuance Date
or, if such date falls on a day other than a Business Day or on which trading
does not take place on the Principal Market (a “Holiday”), the next day that is
not a Holiday.

(o) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Warrant
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities

 

- 21 -



--------------------------------------------------------------------------------

of the Company sufficient to allow such Subject Entities to effect a statutory
short form merger or other transaction requiring other stockholders of the
Company to surrender their shares of Common Stock without approval of the
stockholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

(p) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

(q) “Lead Investor” means Bio IP Ventures LLC.

(r) “Measuring Period” means the twenty (20) Trading Days immediately preceding
the Reset Date.

(s) “Merger” means a merger by and among the Company, Tacoma Acquisition Corp.,
a Delaware corporation and Mabvax Therapeutics, Inc., a Delaware corporation,
pursuant to the Merger Agreement.

(t) “Merger Agreement” means that certain Agreement and Plan of Merger dated as
of the Subscription Date by and among Mabvax Therapeutics, Inc., a Delaware
corporation, Tacoma Acquisition Corp., a Delaware corporation, and the Company.

(u) “Non-Merger Fundamental Transaction” means any Fundamental Transaction other
than the Merger.

(v) “Option Value” means the value of an Option based on the Black and Scholes
Option Pricing model obtained from the “OV” function on Bloomberg determined as
of (A) the Trading Day prior to the public announcement of the issuance of the
applicable Option, if the issuance of such Option is publicly announced or
(B) the Trading Day immediately following the issuance of the applicable Option
if the issuance of such Option is not publicly announced, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of the applicable Option as of the
applicable date of determination, (ii) an expected volatility equal to the
greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of (A) the Trading Day immediately following the public
announcement of the applicable Option if the issuance of such Option is publicly
announced or (B) the Trading Day immediately following the issuance of the
applicable Option if the issuance of such Option is not publicly announced,
(iii) the underlying price per share used in such calculation shall be the
highest Weighted Average Price of the Common Stock during the period beginning
on the Trading Day prior to the execution of definitive documentation relating
to the issuance of the applicable Option and ending on (A) the Trading Day
immediately following the public announcement of such issuance, if the issuance
of such Option is publicly announced or (B) the Trading Day immediately
following the issuance of the applicable Option if the issuance of such Option
is not publicly announced, (iv) a zero cost of borrow and (v) a 360 day
annualization factor.

 

- 22 -



--------------------------------------------------------------------------------

(w) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(x) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common shares or
common stock or equivalent equity security is quoted or listed on an Eligible
Market (or, if so elected by the Required Holders, any other market, exchange or
quotation system), or, if there is more than one such Person or such entity, the
Person or Parent Entity designated by the Required Holders or in the absence of
such designation, such Person or entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction.

(y) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(z) “Principal Market” means The NASDAQ Capital Market.

(aa) “Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of the Subscription Date by and among the Company and the
Buyers.

(bb) “Registration Statement” shall have the meaning ascribed to such term in
the Registration Rights Agreement.

(cc) “Required Holders” means the holders of the SPA Warrants representing at
least a majority of the shares of Common Stock underlying the SPA Warrants then
outstanding and shall include the Lead Investor so long as the Lead Investor or
any of its Affiliates holds any SPA Warrants.

(dd) “Reset Date” means the date that is the sixtieth (60th) day immediately
following the earlier to occur of (1) date that all of the shares of Common
Stock issued and issuable pursuant to this Warrant have become registered
pursuant to an effective Registration Statement and (2) the date that is six
(6) months immediately following the Issuance Date.

(ee) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

(ff) “Successor Entity” means one or more Person or Persons (or, if so elected
by the Holder, the Company or Parent Entity) which may be the entity formed by,
resulting from or surviving any Fundamental Transaction or one or more Person or
Persons (or, if so elected by the Holder, the Company or the Parent Entity) with
which such Fundamental Transaction shall have been entered into.

(gg) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for

 

- 23 -



--------------------------------------------------------------------------------

the Common Stock, then on the principal securities exchange or securities market
on which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time).

(hh) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York time (or such other time as such market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported in the OTC
Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 12 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

[Signature Page Follows]

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

TELIK, INC. By:  

     

Name:   Michael M. Wick Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

TELIK, INC.

The undersigned holder hereby exercises the right to purchase
                         of the shares of Common Stock (“Warrant Shares”) of
Telik, Inc., a Delaware corporation (the “Company”), evidenced by the attached
Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

                 a “Cash Exercise” with respect to                      Warrant
Shares; and/or

                 a “Cashless Exercise” with respect to                     
Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$                         to the Company in accordance with the terms of the
Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                 Warrant Shares in accordance with the terms of the Warrant.

 

Date:                  ,         

 

Name of Registered Holder By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
Computershare to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated May [    ], 2014 from the
Company and acknowledged and agreed to by Computershare.

 

TELIK, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May     , 2014, by
and among Telik, Inc., a Delaware corporation, with headquarters located at 2100
Geng Road, Suite 102, Palo Alto, CA 94303 (the “Company”), and the investors
listed on the Schedule of Buyers attached hereto (each, a “Buyer” and
collectively, the “Buyers”).

WHEREAS:

A. In connection with the Securities Purchase Agreement by and among the parties
hereto of even date herewith (the “Securities Purchase Agreement”), the Company
has agreed, upon the terms and subject to the conditions of the Securities
Purchase Agreement, to issue and sell to each Buyer (i) shares of the Company’s
Series B Convertible Preferred Stock, par value $0.01 per share (the “Preferred
Shares”), which will, among other things, be convertible into a certain number
of shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock” as converted, the “Conversion Shares”) in accordance with the terms of
the Certificate of Designations, Preferences and Rights of Series B Convertible
Preferred Stock (the “Certificate of Designations”) and (ii) warrants (the
“Warrants”) which will be exercisable to purchase shares of Common Stock (as
exercised, the “Warrant Shares”) in accordance with the terms of the Warrants.

B. In accordance with the terms of the Securities Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

(a) “Additional Effective Date” means the date the Additional Registration
Statement is declared effective by the SEC.

(b) “Additional Effectiveness Deadline” means the date which is the earlier of
(x) sixty (60) calendar days after the earlier of the Additional Filing Date and
the Additional Filing Deadline and (y) the fifth (5th) Business Day after the
date the Company is notified (orally or in writing, whichever is earlier) by the
SEC that such Additional Registration Statement will not be reviewed or will not
be subject to further review; provided, however, that if the Additional
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Additional Effectiveness Deadline shall be extended to
the next Business Day on which the SEC is open for business.



--------------------------------------------------------------------------------

(c) “Additional Filing Date” means the date on which the Additional Registration
Statement is filed with the SEC.

(d) “Additional Filing Deadline” means if Cutback Shares are required to be
included in any Additional Registration Statement, the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold and
(ii) the date six (6) months from the Initial Effective Date or the most recent
Additional Effective Date, as applicable.

(e) “Additional Registrable Securities” means, (i) any Cutback Shares not
previously included on a Registration Statement and (ii) any capital stock of
the Company issued or issuable with respect to the Preferred Shares, the
Conversion Shares, the Warrants, the Warrant Shares, or the Cutback Shares, as
applicable, as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
conversion of the Preferred Shares or exercise of the Warrants provided,
however, that any of the foregoing shares shall cease to be Additional
Registrable Securities upon the earliest to occur of the following: (A) sale
pursuant to a Registration Statement or Rule 144 under the Securities Act (in
which case, only such security sold shall cease to be an Additional Registrable
Security); or (B) becoming eligible for sale by the Holder pursuant to Rule 144
without any restrictions or limitation and without the requirement to be in
compliance with Rule 144(c)(1).

(f) “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.

(g) “Additional Required Registration Amount” means any Cutback Shares not
previously included on a Registration Statement, all subject to adjustment as
provided in Section 2(f), without regard to any limitations on conversion of the
Preferred Shares or exercise of the Warrants.

(h) “Affiliate” shall have the meaning ascribed to such term in Rule 405 of the
1933 Act.

(i) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(j) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.

(k) “Cutback Shares” means any of the Initial Required Registration Amount or
the Additional Required Registration Amount of Registrable Securities not
included in all Registration Statements previously declared effective hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted to be registered

 

2



--------------------------------------------------------------------------------

by the staff of the SEC pursuant to Rule 415. The number of Cutback Shares shall
be allocated pro rata among the Investors with each Investor entitled to elect
the portion of its Conversion Shares and/or Warrant Shares that are to be
considered Cutback Shares. For the purpose of determining the Cutback Shares, in
order to determine any applicable Required Registration Amount, unless an
Investor gives written notice to the Company to the contrary with respect to the
allocation of its Cutback Shares, first the Warrant Shares shall be excluded on
a pro rata basis among the Investors until all of the Warrant Shares have been
excluded and second the Conversion Shares shall be excluded on a pro rata basis
among the Investors until all of the Conversion Shares have been excluded.

(l) “Effective Date” means the Initial Effective Date and the Additional
Effective Date, as applicable.

(m) “Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

(n) “Eligible Market” means the Principal Market, the NYSE MKT LLC, The NASDAQ
Global Market, The NASDAQ Global Select Market or The New York Stock Exchange,
Inc.

(o) “Filing Deadline” means the Initial Filing Deadline and the Additional
Filing Deadline, as applicable.

(p) “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.

(q) “Initial Effectiveness Deadline” means the date which is the earlier of
(x) ninety (90) calendar days after the Closing Date and (y) the fifth
(5th) Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Initial Registration Statement will
not be reviewed or will not be subject to further review; provided, however,
that if the Initial Effectiveness Deadline falls on a Saturday, Sunday or other
day that the SEC is closed for business, the Initial Effectiveness Deadline
shall be extended to the next Business Day on which the SEC is open for
business.

(r) “Initial Filing Deadline” means the date which is sixty (60) calendar days
after the Closing Date.

(s) “Initial Registrable Securities” means (i) the Conversion Shares issued or
issuable upon conversion of the Preferred Shares, (ii) the Warrant Shares issued
or issuable upon exercise of the Warrants and (iii) any capital stock of the
Company issued or issuable, with respect to the Conversion Shares, the Preferred
Shares, the Warrant Shares or the Warrants as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, without
regard to any limitations on conversion of the Preferred Shares or exercise of
the Warrants provided, however, that any of the foregoing shares shall cease to
be Initial Registrable Securities upon the earliest to occur of the following:
(A) sale pursuant to a Registration Statement or Rule 144 under the Securities
Act (in which case, only such security sold shall cease to be an Initial
Registrable Security); or (B) becoming eligible for sale by the Holder pursuant
to Rule 144 without any restrictions or limitation and without the requirement
to be in compliance with Rule 144(c)(1).

 

3



--------------------------------------------------------------------------------

(t) “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Initial Registrable Securities.

(u) “Initial Required Registration Amount” means 300% of the sum of (i) the
maximum number of Conversion Shares issued and issuable pursuant to the
Preferred Shares and (ii) the maximum number of Warrant Shares issued and
issuable pursuant to the Warrants, in each case as of the Trading Day
immediately preceding the applicable date of determination, subject to
adjustment as provided in Section 2(f), without regard to any limitations on the
issuance of Common Stock pursuant to the terms of the Preferred Shares or
exercise of the Warrants.

(v) “Investor” means a Buyer, any transferee or assignee thereof to whom a Buyer
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 9 and any transferee or
assignee thereof to whom a transferee or assignee assigns its rights under this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 9.

(w) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

(x) “Principal Market” means the NASDAQ Capital Market.

(y) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

(z) “Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities.

(aa) “Registration Statement” means the Initial Registration Statement and the
Additional Registration Statement, as applicable.

(bb) “Required Holders” means (i) the holders of Registrable Securities
representing at least a majority of the aggregate Registrable Securities then
outstanding and (ii) so long as Bio IP Ventures LLC or any of its Affiliates
holds any Registrable Securities, Bio IP Ventures LLC.

(cc) “Required Registration Amount” means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.

(dd) “Rule 415” means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.

 

4



--------------------------------------------------------------------------------

(ee) “SEC” means the United States Securities and Exchange Commission.

(ff) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

2. Registration.

(a) Initial Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than the Initial Filing Deadline, file with
the SEC the Initial Registration Statement on Form S-3 covering the resale of
the Initial Required Registration Amount of Initial Registrable Securities. In
the event that Form S-3 is unavailable for such a registration, the Company
shall use Form S-1 or such other form as is available for such a registration on
another appropriate form reasonably acceptable to the Required Holders, subject
to the provisions of Section 2(e). The Initial Registration Statement prepared
pursuant hereto shall register for resale at least the number of shares of
Common Stock equal to the Initial Required Registration Amount determined as of
the date the Initial Registration Statement is initially filed with the SEC,
subject to adjustment as provided in Section 2(f). The Initial Registration
Statement shall contain (except if otherwise required pursuant to written
comments received from the SEC upon review of such Registration Statement) the
“Selling Stockholders” and “Plan of Distribution” sections in substantially the
form attached hereto as Exhibit B. The Company shall use commercially reasonable
best efforts to have the Initial Registration Statement declared effective by
the SEC as soon as practicable, but in no event later than the Initial
Effectiveness Deadline. By 9:30 a.m. New York time on the Business Day following
the Initial Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Initial Registration Statement.

(b) Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable but in no event later than the Additional Filing Deadline, file
with the SEC an Additional Registration Statement on Form S-3 covering the
resale of all of the Additional Registrable Securities not previously registered
on an Additional Registration Statement hereunder. To the extent the staff of
the SEC does not permit the Additional Required Registration Amount to be
registered on an Additional Registration Statement, the Company shall use its
commercially reasonable best efforts to file Additional Registration Statements
successively trying to register on each such Additional Registration Statement
the maximum number of remaining Additional Registrable Securities until the
Additional Required Registration Amount has been registered with the SEC. In the
event that Form S-3 is unavailable for such a registration, the Company shall
use such Form S-1 or other form as is available for such a registration on
another appropriate form reasonably acceptable to the Required Holders,

 

5



--------------------------------------------------------------------------------

subject to the provisions of Section 2(e). Each Additional Registration
Statement prepared pursuant hereto shall register for resale at least that
number of shares of Common Stock equal to the Additional Required Registration
Amount determined as of the date such Additional Registration Statement is
initially filed with the SEC, subject to adjustment as provided in Section 2(f).
Each Additional Registration Statement shall contain (except if otherwise
directed by the Required Holders) the “Selling Stockholders” and “Plan of
Distribution” sections in substantially the form attached hereto as Exhibit B.
The Company shall use commercially reasonable best efforts to have each
Additional Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Additional Effectiveness Deadline.
By 9:30 a.m. New York time on the Business Day following the Additional
Effective Date, the Company shall file with the SEC in accordance with Rule 424
under the 1933 Act the final prospectus to be used in connection with sales
pursuant to such Additional Registration Statement.

(c) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such initial
number of Registrable Securities or increase or decrease thereof is declared
effective by the SEC. In the event that an Investor sells or otherwise transfers
any of such Investor’s Registrable Securities, each transferee shall be
allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement. In no event shall
the Company include on any Registration Statement without the prior written
consent of the Required Holders any securities other than (i) the Registrable
Securities and (ii) the Registrable Securities (as defined in that certain
Registration Rights Agreement dated as of February 12, 2014 by and among MabVax
Therapeutics, Inc. and the investors listed on the signature pages attached
thereto (as the same is assigned to, and assumed by, the Company pursuant to
that certain Agreement and Plan of Merger dated as of the date hereof by and
among Mabvax Therapeutics, Inc., a Delaware corporation, Tacoma Acquisition
Corp., a Delaware Corporation and the Company)).

(d) Legal Counsel. Subject to Section 5 hereof, the Required Holders shall have
the right to select one legal counsel to review and oversee any registration
pursuant to this Section 2 (“Legal Counsel”), which shall be Schulte Roth &
Zabel LLP or such other counsel as thereafter designated by the Required
Holders. The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company’s obligations under this Agreement.

(e) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on Form S-1 or
another appropriate form reasonably acceptable to the Required Holders and
(ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that the Company shall

 

6



--------------------------------------------------------------------------------

maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.

(f) Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) or
Section 2(b) is insufficient to cover all of the Registrable Securities required
to be covered by such Registration Statement or an Investor’s allocated portion
of the Registrable Securities pursuant to Section 2(c), the Company shall amend
the applicable Registration Statement, or file a new Registration Statement (on
the short form available therefor, if applicable), or both, so as to cover at
least the Required Registration Amount as of the Trading Day immediately
preceding the date of the filing of such amendment or new Registration
Statement, in each case, as soon as practicable, but in any event not later than
fifteen (15) days after the necessity therefor arises. The Company shall use
commercially reasonable best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof. For purposes of the foregoing provision, the number of shares
available under a Registration Statement shall be deemed “insufficient to cover
all of the Registrable Securities” if at any time the number of shares of Common
Stock available for resale under the Registration Statement is less than the
product determined by multiplying (i) the Required Registration Amount as of
such time by (ii) 0.90. The calculation set forth in the foregoing sentence
shall be made without regard to any limitations on conversion of the Preferred
Shares or exercise of the Warrants and such calculation shall assume that the
Preferred Shares are then convertible into shares of Common Stock at the then
prevailing Conversion Rate (as defined in the Certificate of Designations) and
the Warrants are then exercisable for shares of Common Stock at the then
prevailing Exercise Price (as defined in the Warrants).

(g) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) the Initial Registration Statement when declared
effective fails to register the Initial Required Registration Amount of Initial
Registrable Securities (a “Registration Failure”), (ii) a Registration Statement
covering all of the Registrable Securities required to be covered thereby and
required to be filed by the Company pursuant to this Agreement is (A) not filed
with the SEC on or before the applicable Filing Deadline (a “Filing Failure”) or
(B) not declared effective by the SEC on or before the applicable Effectiveness
Deadline, (an “Effectiveness Failure”) or (iii) on any day after the applicable
Effective Date sales of all of the Registrable Securities required to be
included on such Registration Statement cannot be made (other than during an
Allowable Grace Period (as defined in Section 3(r)) pursuant to such
Registration Statement or otherwise (including, without limitation, because of
the suspension of trading or any other limitation imposed by an Eligible Market,
a failure to keep such Registration Statement effective, a failure to disclose
such information as is necessary for sales to be made pursuant to such
Registration Statement, a failure to register a sufficient number of shares of
Common Stock or a failure to maintain the listing of the Common Stock) (a
“Maintenance Failure”) then, as partial relief for the damages to any holder by
reason of any such delay in or reduction of its ability to sell the underlying
shares of Common Stock (which remedy shall not be exclusive of any other
remedies available at law or in equity, including, without limitation, specific
performance), the Company shall pay to each holder of Registrable Securities
relating to such Registration Statement an amount in cash equal to one percent
(1.0%) of the aggregate Purchase Price (as such term is defined in the
Securities Purchase Agreement)

 

7



--------------------------------------------------------------------------------

of such Investor’s Registrable Securities, whether or not included in such
Registration Statement, on each of the following dates: (i) the day of a
Registration Failure; (ii) the day of a Filing Failure; (iii) the day of an
Effectiveness Failure; (iv) the initial day of a Maintenance Failure; (v) on the
thirtieth day after the date of a Registration Failure and every thirtieth day
thereafter (pro rated for periods totaling less than thirty days) until such
Registration Failure is cured; (vi) on the thirtieth day after the date of a
Filing Failure and every thirtieth day thereafter (pro rated for periods
totaling less than thirty days) until such Filing Failure is cured; (vii) on the
thirtieth day after the date of an Effectiveness Failure and every thirtieth day
thereafter (pro rated for periods totaling less than thirty days) until such
Effectiveness Failure is cured; and (viii) on the thirtieth day after the
initial date of a Maintenance Failure and every thirtieth day thereafter (pro
rated for periods totaling less than thirty days) until such Maintenance Failure
is cured. The payments to which a holder shall be entitled pursuant to this
Section 2(g) are referred to herein as “Registration Delay Payments.”
Registration Delay Payments shall be paid on the earlier of (I) the dates set
forth above and (II) the third Business Day after the event or failure giving
rise to the Registration Delay Payments is cured. In the event the Company fails
to make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of one and one-half percent (1.5%) per
month (prorated for partial months) until paid in full.

3. Related Obligations.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company will use
commercially reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

(a) The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities and use commercially
reasonable best efforts to cause such Registration Statement relating to the
Registrable Securities to become effective as soon as practicable after such
filing (but in no event later than the Effectiveness Deadline). The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of (i) the date as of which the Investors may sell all
of the Registrable Securities covered by such Registration Statement without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading. The term “commercially reasonable best efforts” shall
mean, among other things, that the Company shall submit to the SEC, within five
(5) Business Days after the later of the date that (i) the Company learns that
no review of a particular Registration Statement will be made by the staff of
the SEC or that the staff has no further comments on a particular Registration
Statement, as the case may be, and (ii) the approval of Legal Counsel pursuant
to Section 3(c) (which approval is immediately sought),

 

8



--------------------------------------------------------------------------------

a request for acceleration of effectiveness of such Registration Statement to a
time and date not later than two (2) Business Days after the submission of such
request. The Company shall respond in writing to comments made by the SEC in
respect of a Registration Statement as soon as practicable, but in no event
later than fifteen (15) Business Days after the receipt of comments by or notice
from the SEC that an amendment is required in order for a Registration Statement
to be declared effective.

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

(c) The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K, and any similar or successor reports) within a reasonable
number of days prior to their filing with the SEC, and (B) not file any
Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 3.

(d) The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any

 

9



--------------------------------------------------------------------------------

amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, ten (10) copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request) and (iii) such other
documents, including copies of any preliminary or final prospectus, as such
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Investor.

(e) The Company shall use commercially reasonable best efforts to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

(f) The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event but in any event on the same Trading Day as such event, as a result of
which the prospectus included in a Registration Statement, as then in effect,
includes an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, nonpublic
information), and, subject to Section 3(r), promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver ten (10) copies of such supplement or amendment to Legal
Counsel and each Investor (or such other number of copies as Legal Counsel or
such Investor may reasonably request). The Company shall also promptly notify
Legal Counsel and each Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and each
Investor by facsimile or email on the same day of such effectiveness and by
overnight mail), (ii) of any request by the SEC for amendments or supplements to
a Registration Statement or related prospectus or related information, and
(iii) of the Company’s reasonable determination that a post-effective

 

10



--------------------------------------------------------------------------------

amendment to a Registration Statement would be appropriate. By 9:30 a.m. New
York City time on the date following the date any post-effective amendment has
become effective, the Company shall file with the SEC in accordance with Rule
424 under the 1933 Act the final prospectus to be used in connection with sales
pursuant to such Registration Statement.

(g) The Company shall use commercially reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Investor who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

(h) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor believes that it
could reasonably be deemed to be an underwriter of Registrable Securities, at
the reasonable request of such Investor, the Company shall furnish to such
Investor on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as an Investor may reasonably request
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.

(i) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor believes that it
could reasonably be deemed to be an underwriter of Registrable Securities, the
Company shall make available for inspection by (i) such Investor, (ii) Legal
Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to an Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement. Each Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other

 

11



--------------------------------------------------------------------------------

confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

(j) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

(k) The Company shall use commercially reasonable best efforts either to
(i) cause all of the Registrable Securities covered by a Registration Statement
to be listed on each securities exchange on which securities of the same class
or series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) secure the inclusion for quotation of all of the Registrable Securities on
The NASDAQ Capital Market or (iii) if, despite the Company’s commercially
reasonable best efforts, the Company is unsuccessful in satisfying the preceding
clauses (i) and (ii), to secure the inclusion for quotation on an Eligible
Market for such Registrable Securities and, without limiting the generality of
the foregoing, to use commercially reasonable best efforts to arrange for at
least two market makers to register with the Financial Industry Regulatory
Authority, Inc. (“FINRA”) as such with respect to such Registrable Securities.
The Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(k).

(l) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

(m) If requested by an Investor, the Company shall as soon as practicable
(i) incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.

 

12



--------------------------------------------------------------------------------

(n) The Company shall use commercially reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

(o) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable Effective Date of a Registration
Statement.

(p) The Company shall otherwise use commercially reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

(q) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

(r) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed five
(5) consecutive days and during any three hundred sixty five (365) day period
such Grace Periods shall not exceed an aggregate of twenty (20) days and the
first day of any Grace Period must be at least five (5) Trading Days after the
last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent

 

13



--------------------------------------------------------------------------------

to deliver unlegended shares of Common Stock to a transferee of an Investor in
accordance with the terms of the Securities Purchase Agreement in connection
with any sale of Registrable Securities with respect to which an Investor has
entered into a contract for sale, prior to the Investor’s receipt of the notice
of a Grace Period and for which the Investor has not yet settled.

(s) Neither the Company nor any Subsidiary or affiliate thereof shall identify
any Investor as an underwriter in any public disclosure or filing with the SEC,
the Principal Market or any Eligible Market and any Investor being deemed an
underwriter by the SEC shall not relieve the Company of any obligations it has
under this Agreement or any other Transaction Document (as defined in the
Securities Purchase Agreement); provided, however, that the foregoing shall not
prohibit the Company from including the disclosure found in the “Plan of
Distribution” section attached hereto as Exhibit B in the Registration
Statement.

(t) Neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of impairing the rights granted to the Buyers in this
Agreement or otherwise conflicts with the provisions hereof.

4. Obligations of the Investors.

(a) At least five (5) Business Days prior to the first anticipated Filing Date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete any registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect and maintain the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement. Each Investor, if reasonably requested by the
Company, shall use commercially reasonable best efforts to furnish to the
Company a certified statement as to (i) the number of shares of common stock
beneficially owned by such Investor and any Affiliate thereof, (ii) any FINRA
affiliations, (iii) any natural persons who have the power to vote or dispose of
the common stock and (iv) any other information as may be requested by the SEC,
the FINRA or any state securities commission.

(c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities

 

14



--------------------------------------------------------------------------------

pursuant to any Registration Statement(s) covering such Registrable Securities
until such Investor’s receipt of copies of the supplemented or amended
prospectus as contemplated by Section 3(g) or the first sentence of 3(f) or
receipt of notice that no supplement or amendment is required. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f) and for which the Investor has not yet settled.

(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

5. Expenses of Registration.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with the registration, filing or qualification pursuant to Sections 2
and 3 of this Agreement, in an aggregate amount of up to $20,000.

6. Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
partners, members, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact

 

15



--------------------------------------------------------------------------------

contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to a Registration Statement or (iv) any
violation of this Agreement (the matters in the foregoing clauses (i) through
(iv) being, collectively, “Violations”). Subject to Section 6(c), the Company
shall reimburse the Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d); and (ii) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor shall
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld or delayed; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9.

 

16



--------------------------------------------------------------------------------

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as the case may be, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

17



--------------------------------------------------------------------------------

7. Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

8. Reports Under the 1934 Act.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

9. Assignment of Registration Rights.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee

 

18



--------------------------------------------------------------------------------

or assignee is restricted under the 1933 Act or applicable state securities
laws; (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein; and (v) such transfer shall have been made in accordance with the
applicable requirements of the Securities Purchase Agreement.

10. Amendment of Registration Rights.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided that any such amendment or waiver that complies with the
foregoing but that disproportionately, materially and adversely affects the
rights and obligations of any Investor relative to the comparable rights and
obligations of the other Investors shall require the prior written consent of
such adversely affected Investor. Any amendment or waiver effected in accordance
with this Section 10 shall be binding upon each Investor and the Company. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the Registrable Securities. No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to this
Agreement.

11. Miscellaneous.

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party) or by electronic mail; or (iii) one Business Day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be:

 

If to the Company:

Telik, Inc.

2100 Geng Road, Suite 102

Palo Alto, CA 94303

Telephone:

   (650) 845-7700

Facsimile:

   650-845-7800

Attention:

   Michael M. Wick

E-mail:

   mwick@telik.com

 

19



--------------------------------------------------------------------------------

With a copy (for informational purposes only) to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Telephone:

   (650) 843-5190

Facsimile:

   (650) 849-7400

Attention:

   Gordon K. Ho, Esq.

E-mail:

   gho@cooley.com If to the Transfer Agent:

Computershare

350 Indiana Street, Suite 750

Golden, CO 80401

Telephone:

   (303) 262-0678

Facsimile:

   (303) 262-0610

Attention:

   Lee Meier

E-mail:

   lee.meier@computershare.com If to Legal Counsel:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:

   (212) 756-2000

Facsimile:

   (212) 593-5955

Attention:

   Eleazer Klein, Esq.

E-mail:

   eleazer.klein@srz.com

If to a Buyer, to its address, facsimile number and/or email address set forth
on the Schedule of Buyers attached hereto, with copies to such Buyer’s
representatives as set forth on the Schedule of Buyers, or to such other
address, facsimile number and/or email address to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or email containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by a courier or overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

20



--------------------------------------------------------------------------------

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

(e) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

(f) This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

(g) Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

 

21



--------------------------------------------------------------------------------

(h) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

(i) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

(j) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(k) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders, determined as if all of the Preferred Shares
and Warrants held by Investors then outstanding have been exercised for
Registrable Securities without regard to any limitations on conversion of the
Preferred Shares or exercise of the Warrants.

(l) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

(m) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

(n) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

12. Termination. The Company’s obligations under this Agreement shall not apply
during the Wind Down (as defined in the Certificate of Designations).

* * * * * *

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY: TELIK, INC. By:  

     

  Name:   Michael M. Wick   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: BIO IP VENTURES LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: HUDSON BAY MASTER FUND LTD. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: HUDSON BAY IP OPPORTUNITIES MASTER FUND LP By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

  

Buyer Address

and Facsimile Number

  

Buyer’s Representative’s Address

and Facsimile Number

Bio IP Ventures LLC   

c/o Hudson Bay Capital Management LP

777 Third Ave., 30th Floor

New York, NY 10017

Attention: Yoav Roth

Facsimile: (646) 214-7946

Telephone: (212) 571-1244

E-mail: investments@hudsonbaycapital.com

             operations@hudsonbaycapital.com

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2000

Email: Eleazer.Klein@srz.com

Hudson Bay Master Fund Ltd.   

c/o Hudson Bay Capital Management LP

777 Third Ave., 30th Floor

New York, NY 10017

Attention: Yoav Roth

Facsimile: (646) 214-7946

Telephone: (212) 571-1244

E-mail: investments@hudsonbaycapital.com

             operations@hudsonbaycapital.com

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2000

Email: Eleazer.Klein@srz.com

Hudson Bay IP Opportunities

Master Fund LP

  

c/o Hudson Bay Capital Management LP

777 Third Ave., 30th Floor

New York, NY 10017

Attention: Yoav Roth

Facsimile: (646) 214-7946

Telephone: (212) 571-1244

E-mail: investments@hudsonbaycapital.com

             operations@hudsonbaycapital.com

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2000

Email: Eleazer.Klein@srz.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

Computershare

350 Indiana Street, Suite 750

Golden, CO 80401

Telephone:   (303) 262-0678 Facsimile:   (303) 262-0610 Attention:   Lee Meier

 

  Re: Telik, Inc.

Ladies and Gentlemen:

[We are][I am] counsel Telik, Inc., a Delaware corporation (the “Company”), and
have represented the Company in connection with that certain Securities Purchase
Agreement, dated as of May 12, 2014 (the “Securities Purchase Agreement”),
entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders shares of the Company’s Series B Convertible Preferred Stock shares, par
value $0.001 per share (the “Preferred Shares”) convertible into the Company’s
common stock, par value $0.01 per share (the “Common Stock”) and warrants
exercisable for shares of Common Stock (the “Warrants”). Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the resale of the
Registrable Securities (as defined in the Registration Rights Agreement),
including the shares of Common Stock issuable upon conversion of the Preferred
Shares and the shares of Common Stock issuable upon exercise of the Warrants
under the Securities Act of 1933, as amended (the “1933 Act”). In connection
with the Company’s obligations under the Registration Rights Agreement, on
            , 2014, the Company filed a Registration Statement on Form S-3 (File
No. 333-                    ) (the “Registration Statement”) with the Securities
and Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling stockholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated May
12, 2014.

 

Very truly yours, [ISSUER’S COUNSEL] By:  

 

 

CC: [LIST NAMES OF HOLDERS]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

SELLING STOCKHOLDERS

The shares of common stock being offered by the selling stockholders are those
issuable upon conversion of the convertible preferred shares and upon exercise
of the warrants. For additional information regarding the issuances of the
convertible preferred shares and the warrants, see “Private Placement of the
Convertible Preferred Shares and Warrants” above. We are registering the shares
of common stock in order to permit the selling stockholders to offer the shares
for resale from time to time. Except for the ownership of the convertible
preferred shares and the warrants, the selling stockholders have not had any
material relationship with us within the past three years.

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders. The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
shares of the convertible preferred shares and the warrants, as of             ,
2014, assuming conversion of all convertible preferred shares and exercise of
the warrants held by the selling stockholders on that date, without regard to
any limitations on conversions and/or redemptions of the convertible preferred
shares or exercises of the warrants.

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

In accordance with the terms of a registration rights agreement with the holders
of the convertible preferred shares and the warrants, this prospectus generally
covers the resale of at least a number of shares of Common Stock equal to 300%
of the sum of (i) the maximum number of shares of common stock issued and
issuable pursuant to the convertible preferred shares as of the Trading Day
immediately preceding the date the registration statement is initially filed
with the SEC, and (ii) the maximum number of shares of common stock issued and
issuable upon exercise of the related warrants as of the Trading Day immediately
preceding the date the registration statement is initially filed with the SEC,
all subject to adjustment as provided in the registration rights agreement and
in each case without regard to any limitations on the issuance of shares of
common stock pursuant to the terms of the convertible preferred shares or
exercise of the warrants. Because the conversion price of the convertible
preferred shares and the exercise price of the warrants may be adjusted, the
number of shares that will actually be issued may be more or less than the
number of shares being offered by this prospectus. The fourth column assumes the
sale of all of the shares offered by the selling stockholders pursuant to this
prospectus.

Under the terms of the convertible preferred shares and the warrants, a selling
stockholder may not convert the convertible preferred shares or exercise the
warrants, to the extent such conversion or exercise would cause such selling
stockholder, together with its affiliates, to beneficially own a number of
shares of common stock which would exceed 4.99% of our then outstanding shares
of common stock following such conversion or exercise, excluding for purposes of
such determination shares of common stock issuable upon conversion of the
convertible preferred shares which have not been converted and upon exercise of
the

 

Annex I-1



--------------------------------------------------------------------------------

warrants which have not been exercised. The number of shares in the second
column does not reflect this limitation. The selling stockholders may sell all,
some or none of their shares in this offering. See “Plan of Distribution.”

 

Annex I-2



--------------------------------------------------------------------------------

Name of Selling stockholder

   Number of Shares of
Common Stock Owned
Prior to Offering    Maximum Number of Shares
of Common Stock to be Sold
Pursuant to this Prospectus    Number of Shares of
Common Stock Owned
After Offering  

Bio IP Ventures LLC

           0   

Hudson Bay Master Fund Ltd.

        

Hudson Bay IP Opportunities Master Fund LP

        

 

Annex I-3



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering the shares of common stock issuable upon conversion of the
convertible preferred shares and the shares of common stock issuable upon
exercise of the warrants to permit the resale of these shares of common stock by
the holders of the convertible preferred shares and warrants from time to time
after the date of this prospectus. We will not receive any of the proceeds from
the sale by the selling stockholders of the shares of common stock. We will bear
all fees and expenses incident to our obligation to register the shares of
common stock.

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

  •   on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

  •   in the over-the-counter market;

 

  •   in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •   through the writing of options, whether such options are listed on an
options exchange or otherwise;

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales;

 

  •   sales pursuant to Rule 144;

 

Annex I-4



--------------------------------------------------------------------------------

  •   broker-dealers may agree with the selling securityholders to sell a
specified number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

The selling stockholders may pledge or grant a security interest in some or all
of the convertible preferred shares or warrants or shares of common stock owned
by them and, if they default in the performance of their secured obligations,
the pledgees or secured parties may offer and sell the shares of common stock
from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933, as amended, amending, if necessary, the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer and donate the shares of common stock in other circumstances in which
case the transferees, donees, pledgees or other successors in interest will be
the selling beneficial owners for purposes of this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

Annex I-5



--------------------------------------------------------------------------------

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[        ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

Annex I-6



--------------------------------------------------------------------------------

TRANSFER AGENT INSTRUCTIONS

TELIK, INC.

May 12, 2014

Computershare Trust Company, N.A.

250 Royall Street

Canton, MA 02021

Attention:        Patrick Hayes

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of May
12, 2014 (the “Agreement”), by and among Telik, Inc., a Delaware corporation
(the “Company”), and the investors named on the Schedule of Buyers attached
thereto (collectively, the “Holders”), pursuant to which the Company is issuing
to the Holders (i) shares of Series B Convertible Preferred Stock of the
Company, par value $0.01 per share (the “Preferred Shares”), which are
convertible into shares of the common stock of the Company, par value $0.01 per
share (the “Common Stock”) and (ii) warrants (the “Warrants”), which are
exercisable for the purchase shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

(i) to issue shares of Common Stock upon its conversion of the Preferred Shares
(the “Conversion Shares”) to or upon the order of a Holder from time to time
upon delivery to you of a properly completed and duly executed Conversion
Notice, in the form attached hereto as Exhibit I, which has been acknowledged by
the Company as indicated by the signature of a duly authorized officer of the
Company thereon delivered to you by the Company; and

(ii) to issue shares of Common Stock upon its exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit II, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon delivered to you by the Company.

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Conversion Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), or
(ii) sales of the Conversion Shares and/or the Warrant Shares may be made in
conformity with Rule 144 under the 1933 Act (“Rule 144”) and (b) if applicable,
a copy of such registration statement, then within three (3) business days of
your receipt of a properly completed and duly executed Conversion Notice or
Exercise Notice, you shall issue the



--------------------------------------------------------------------------------

certificates representing the Conversion Shares and/or the Warrant Shares, as
applicable, registered in the names of such transferees, and such certificates
shall not bear any legend restricting transfer of the Conversion Shares and/or
the Warrant Shares thereby and should not be subject to any stop-transfer
restriction; provided, however, that if such Conversion Shares and Warrant
Shares are not registered for resale under the 1933 Act or able to be sold under
Rule 144, then the certificates for such Conversion Shares and/or Warrant Shares
shall bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Conversion Shares and the Warrant
Shares has been declared effective by the SEC under the 1933 Act is attached
hereto as Exhibit III.

The Company issues this instruction in accordance with, and this instruction and
Computershare’s performance hereunder are subject to, the terms of the Transfer
Agency and Service Agreement currently in effect between the parties, including
but not limited to, Section 2.7(c) thereof.



--------------------------------------------------------------------------------

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at                     .

 

Very truly yours, TELIK, INC. By:  

 

  Name:   Title:

 

THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO

 

this      day of May, 2014

COMPUTERSHARE TRUST COMPANY, N.A. By:  

 

  Name:  

 

  Title:  

 

Enclosures

 

cc: Bio IP Ventures LLC

Eleazer Klein, Esq.



--------------------------------------------------------------------------------

EXHIBIT I

TELIK, INC.

CONVERSION NOTICE

Reference is made to the Certificate of Designations, Preferences and Rights of
Series B Convertible Preferred Stock of Telik, Inc. (the “Certificate of
Designations”). In accordance with and pursuant to the Certificate of
Designations, the undersigned hereby elects to convert the number of shares of
Series B Convertible Preferred Stock, par value $0.01 per share (the “Preferred
Shares”), of Telik, Inc., a Delaware corporation (the “Company”), indicated
below into shares of Common Stock, par value $0.01 per share (the “Common
Stock”), of the Company, as of the date specified below. By affixing its
signature hereto, the undersigned agrees that the information contained herein
is accurate and complete to the best of its knowledge on the date hereof. The
undersigned agrees and undertakes to notify the Company until the Share Delivery
Date immediately of any development it become aware of that renders the
information contained herein inaccurate or incomplete.

 

Date of Conversion:   

 

Number of Preferred Shares to be converted:   

 

Stock certificate no(s). of Preferred Shares to be converted:   

 

Tax ID Number (If applicable):   

 

Please confirm the following information:   

 

Conversion Price:   

 

Number of shares of Common Stock to be issued:   

 

The undersigned represents and warrants that it has beneficially owned the
Preferred Shares and they have been paid for in full since                     .

Please issue the Common Stock into which the Preferred Shares are being
converted in the following name and to the following address:

 

Issue to:  

 

    

 

   Address:  

 

  

Telephone Number:  

 

   Facsimile Number:  

 

  



--------------------------------------------------------------------------------

Authorization:                                                              

 

  By:  

 

  Title:  

 

Dated:

Account Number (if electronic book entry transfer):
                                                                           

Transaction Code Number (if electronic book entry transfer):
                                                             

[NOTE TO HOLDER — THIS FORM MUST BE SENT CONCURRENTLY TO TRANSFER AGENT]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
Computershare Trust Company, N.A. to issue the above indicated number of shares
of Common Stock in accordance with the Irrevocable Transfer Agent Instructions
dated May 12, 2014 from the Company and acknowledged and agreed to by
Computershare Trust Company, N.A.

 

TELIK, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT II

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

TELIK, INC.

The undersigned holder hereby exercises the right to purchase                 
of the shares of Common Stock (“Warrant Shares”) of Telik, Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

                                          a “Cash Exercise” with respect to
                 Warrant Shares; and/or

                                          a “Cashless Exercise” with respect to
             Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$         to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                 Warrant Shares in accordance with the terms of the Warrant.

 

Date:                          ,         

 

    Name of Registered Holder

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
Computershare Trust Company, N.A. to issue the above indicated number of shares
of Common Stock in accordance with the Transfer Agent Instructions dated May 12,
2014 from the Company and acknowledged and agreed to by Computershare Trust
Company, N.A.

 

TELIK, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

Computershare Trust Company, N.A.

250 Royall Street

Canton, MA 02021

 

  Re: Telik, Inc.

Ladies and Gentlemen:

[We are][I am] counsel to Telik, Inc., a Delaware corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement, dated as of May 12, 2014 (the “Securities Purchase
Agreement”), entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders shares of the Company’s Series B Convertible Preferred Stock shares, par
value $0.01 per share (the “Preferred Shares”) convertible into the Company’s
common stock, par value $0.01 per share (the “Common Stock”) and warrants
exercisable for shares of Common Stock (the “Warrants”). Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the resale of the
Registrable Securities (as defined in the Registration Rights Agreement),
including the shares of Common Stock issuable upon conversion of the Preferred
Shares and the shares of Common Stock issuable upon exercise of the Warrants
under the Securities Act of 1933, as amended (the “1933 Act”). In connection
with the Company’s obligations under the Registration Rights Agreement, on
            , 2014, the Company filed a Registration Statement on Form S-3 (File
No. 333-                    ) (the “Registration Statement”) with the Securities
and Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling stockholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated May
12, 2014.



--------------------------------------------------------------------------------

Very truly yours, [ISSUER’S COUNSEL]

 

By:  

 

 

CC: [LIST NAMES OF HOLDERS]



--------------------------------------------------------------------------------

TELIK, INC.

SECRETARY’S CERTIFICATE

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Telik, Inc., a Delaware corporation (the “Company”), and
that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of May     , 2014, by and among the Company and the
investors listed on the Schedule of Buyers attached thereto (the “Securities
Purchase Agreement”), and further certifies in his official capacity, in the
name and on behalf of the Company, the items set forth below. Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement.

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of
resolutions of the Board of Directors of the Company adopted on May     , 2014.
The resolutions contained in Exhibit A have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto, and no action has been taken to further amend, modify or
repeal such Certificate of Incorporation, the same being in full force and
effect in the attached form as of the date hereof.

 

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto, and no action has been
taken to further amend, modify or repeal such Bylaws, the same being in full
force and effect in the attached form as of the date hereof.



--------------------------------------------------------------------------------

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name

 

Position

 

Signature

   

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this     
day of May, 2014.

 

 

William P. Kaplan Secretary

I, Michael M. Wick, Chief Executive Officer, hereby certify that William P.
Kaplan is the duly elected, qualified and acting Secretary of the Company and
that the signature set forth above is his true signature.

 

 

Michael M. Wick Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

Resolutions



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Incorporation



--------------------------------------------------------------------------------

EXHIBIT C

Bylaws



--------------------------------------------------------------------------------

TELIK, INC.

OFFICER’S CERTIFICATE

The undersigned Chief Executive Officer of Telik, Inc., a Delaware corporation
(the “Company”), hereby represents, warrants and certifies to the Buyers (as
defined below), pursuant to Section 7(viii) of the Agreement (as defined below),
as follows:

 

  1. The representations and warranties of the Company set forth in Section 3 of
the Securities Purchase Agreement, dated as of May 12, 2014 (the “Agreement”),
among the Company and the investors identified on the Schedule of Buyers
attached to the Agreement (the “Buyers”), are true and correct as of the date
hereof (except for representations and warranties that speak as of a specific
date, which are true and correct as of such specified date).

 

  2. The Company has performed, satisfied or complied with all covenants,
agreements and conditions required to be performed, satisfied or complied with
by it under the Transaction Documents as of the date hereof.

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate this      day
of May, 2014.

 

 

Name:   Michael M. Wick Title:   Chief Executive Officer



--------------------------------------------------------------------------------

TELIK, INC.

May     , 2014

Telik, Inc.

2100 Geng Road, Suite 102

Palo Alto, CA 94303

 

  Re: Telik, Inc.

Dear Sirs:

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the “Purchase Agreement”), dated as of May     ,
2014 by and among Telik, Inc. (the “Company”) and the investors party thereto
(the “Buyers”), with respect to the issuance of (i) Series B Convertible
Preferred Shares, par value $0.01 per share (the “Preferred Shares”) which will
be convertible into the Company’s common stock, par value $0.01 per share (the
“Common Stock”) pursuant to the terms of the Certificate of Designations,
Preferences and Rights of Series B Convertible Preferred Stock (the “Certificate
of Designations”) and (ii) warrants (the “Warrants”) which Warrants will be
exercisable to purchase Common Stock. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Purchase Agreement.

In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and ending on the earlier
of (i) date the Merger (as defined in the Certificate of Designations) has been
consummated and (ii) the date that no Preferred Shares are outstanding (the
“Lock-Up Period”), the undersigned will not, and will cause all affiliates (as
defined in Rule 144) of the undersigned or any person in privity with the
undersigned or any affiliate of the undersigned not to, (1) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase,
make any short sale or otherwise dispose of or agree to dispose of, directly or
indirectly, any shares of Common Stock or Common Stock Equivalents, or establish
or increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities and Exchange Act of
1934, as amended and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder with respect to any shares of Common Stock or
Common Stock Equivalents owned directly by the undersigned (including holding as
a custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission
(collectively, the “Undersigned’s Shares”), or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Undersigned’s Shares, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
shares of Common Stock or other securities, in cash or otherwise, (3) make any
demand for or exercise any right or cause to be filed a registration statement,
including any amendments thereto, with respect to the registration of any shares
of Common Stock or Common Stock Equivalents or (4) publicly disclose the
intention to do any of the foregoing. Notwithstanding the foregoing, the
undersigned, the undersigned’s affiliates and any person in privity with the
undersigned or any affiliate of the undersigned may, at any time from and after
the date hereof, exercise any



--------------------------------------------------------------------------------

derivative security of the Company owned by the undersigned, the undersigned’s
affiliates or any person in privity with the undersigned or any affiliate of the
undersigned, whether such derivative security is exercised on a cashless basis
or otherwise; provided, however, that any shares of Common Stock or other
securities of the Company underlying such derivative security of the Company
issued upon such exercise shall be subject to the restrictions set forth herein.

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Shares even if the
Undersigned’s Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein and
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value. For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
The undersigned now has, and, except as contemplated by the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent and
registrar (the “Transfer Agent”) against the transfer of the Undersigned’s
Shares except in compliance with the foregoing restrictions.

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Purchase Agreement and that the Company shall
be entitled to specific performance of the undersigned’s obligations hereunder.
The undersigned hereby represents that the undersigned has the power and
authority to execute, deliver and perform this Lock-Up Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Purchase Agreement.

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

 

2



--------------------------------------------------------------------------------

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

Very truly yours,

 

Exact Name of Stockholder

 

Authorized Signature

 

Title

 

Agreed to and Acknowledged: TELIK, INC. By:  

 

  Name:   Title:

 

4